Case 21-12609-AJC   Doc 32-2   Filed 07/12/21   Page 1 of 75




                EXHIBIT B
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 1 of 74 PageID #: 452
            Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 2 of 75




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION


LEXINGTON INSURANCE COMPANY,

                     Plaintiff,
                                                               Case No. 3:20-cv-330-JRW
                v.

AMBASSADOR CAPTIVE SOLUTIONS, LLC;
GAGLIARDI INSURANCE SERVICES, INC.;
GOLDENSTAR SPECIALTY INSURANCE,
LLC; PERFORMANCE INSURANCE
COMPANY SPC on behalf of GOLDENSTAR
HOLDINGS COMPANY SP and on behalf of
SMART INSURE SP; and BRANDON WHITE,

                     Defendants.


                         DECLARATION OF ADAM J. KAISER
                        IN SUPPORT OF PLAINTIFF'S MOTION
                      FOR A TEMPORARY RESTRAINING ORDER
                           AND PRELIMINARY INJUNCTION

       I, Adam J. Kaiser, declare as follows:

       1.     I am a partner at Alston & Bird LLP ("Alston"), co-counsel to Plaintiff Lexington

Insurance Company ("Lexington") in the above-captioned matter. I submit this declaration, of

my own personal knowledge, in support of Lexington's motion for a temporary restraining order

and preliminary injunction.

       Gagliardi Insurance

       2.     After Lexington discovered the facultative reinsurance agreement purportedly

between Lexington and Goldenstar Holdings Company SP of Performance Insurance Company

SPC ("Goldenstar Holdings") with a forged signature of Joseph Davina (the "Forged

Reinsurance Agreement"), Alston was retained to investigate the circumstances of the forgery.
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 2 of 74 PageID #: 453
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 3 of 75




        3.      As set forth in Lexington's Complaint, in connection with our investigation,

Alston, on Lexington's behalf, reached out to various entities that may be involved in the fraud.

Specifically, on December 13, 2019, I, on Lexington's behalf, sent letters seeking documents and

 information regarding the Forged Reinsurance Agreement and the underlying insurance program

referenced in the Forged Reinsurance Agreement (the "Gagliardi Insurance Program") to

Defendant Ambassador Captive Solutions, LLC's ("Ambassador") three principals: (1)

Defendant Brandon White ("White"), (2) Aaron Lubbers, and (3) Darin Smith; (4) Atlas

Insurance Management ("Atlas") (addressed to its counsel, Travers Thorp Alberga);

(5) Goldenstar Holdings; (6) Helmsman Management Services ("Helmsman"); (7) Health

Special Risk, Inc. ("HSR"); and (8) Defendant Gagliardi Insurance Services, Inc. ("Gagliardi

 Insurance") (addressed to Gagliardi Sports Insurance). These are attached hereto as Exhibits 1-8.

        4.      In the letters, Lexington warned each party that the Forged Reinsurance

Agreement is fraudulent and demanded that each party refrain from representing to anyone that it

 is valid or enforceable. Exs. 1-8.

        5.      On January 17, 2020, Ambassador, through its counsel, Gayle Klein, a partner at

McKool Smith, PC, emailed me to advise that her firm represents Ambassador in connection

with this matter. I spoke with Ms. Klein on January 21, 2020 to discuss the information we

needed as part of our investigation. As of January 21, 2020, Lexington did not know whether the

Forged Reinsurance Agreement was being used for any purpose such as being part of a captive

reinsurance program, and, if so, the parameters of any such program.

        6.      Ms. Klein advised me that the Forged Reinsurance Agreement was, in fact, being

used as part of a captive reinsurance program that Ambassador set up for Gagliardi Insurance.




                                                2
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 3 of 74 PageID #: 454
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 4 of 75




        7.      On January 23, 2020, I emailed Ms. Klein stating: "Gayle, we need Ambassador

 to open its kimono now and give us all info about the insurance program, including all claims

 data and an explanation of the program it backstopped." A true and accurate copy of this email

 is attached as Exhibit 9. Ms. Klein advised that she would get back to me the following week

with the information I requested.

        8.      A week later, on January 30, 2020, I received an email from Ms. Klein stating:

"Due to the earthquake in Grand Cayman this week, which, among other things, caused water

 outages and school closings, I am delayed in gathering information. Therefore, I unfortunately

 will not be able to get back to you substantively until next week. If you would like to speak in

 the interim, please let me know and we can arrange for a time." A true and accurate copy of this

 email is attached as Exhibit 10.

        9.      It was unclear why an earthquake in Grand Cayman would delay sending us the

 basic information we requested, as Ambassador is located in Kentucky and Gagliardi Insurance

 is based in the United States as well.

        10.     In any event, on February 7, 2020, Ms. Klein emailed me a letter claiming, among

 other things, that Mr. White witnessed Mr. Davina sign the Forged Reinsurance Agreement on

May 9, 2019 and backdate it to August 17, 2018. A true and accurate copy of this letter is

attached hereto as Exhibit 11.

        11.     Enclosed with the letter from Ambassador's counsel was a document purporting

to show Goldenstar Holdings' loss runs (that is, claims paid under insurance policies) for the

 Gagliardi Insurance Program for the policy period July 1, 2018 to July 1, 2019, and appearing to

identify ten different insurance policies (the "Goldenstar Holdings' Loss Runs"). See Ex. 11. A

true and accurate copy of this document is attached as Exhibit 12.




                                                3
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 4 of 74 PageID #: 455
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 5 of 75




          12.      In response, I asked Ms. Klein to provide me with copies of all insurance policies

referenced on the Goldenstar Holdings' Loss Runs.

          13.      In addition, on February 24, 2020, my firm emailed Ms. Klein a letter that

(i) explained how Mr. White had previously admitted that Mr. Davina never signed the Forged

Reinsurance Agreement and (ii) requested additional information that would enable Lexington to

better understand the Gagliardi Insurance Program. A true and accurate copy of this letter

(excluding the enclosure) is attached as Exhibit 13.

          14.      I attached to my February 27 letter to Ms. Klein a copy of Mr. White's December

3, 2019 email to AIG executives in which Mr. White characterized the Forged Reinsurance

Agreement as a "misrepresentation" and claimed that it "did not come from Ambassador in any

way." Mr. White promised to "track down the genesis of this document." Below is a true and

accurate screen shot of the email I provided to Ms. Klein.
 From: Brandon White Imailto:brandon.white@ambassadorcaptive.comj
 Sent: Tuesday, December 03, 2019 3:05 PM
 To: Benz, Mark
 Cc: Darin Smith; Davina, Joseph
 Subject: [EXTERNAL] Re: Goldenstar Holdings Company SP

 This message is from an external sender; be cautious with links and attachments.

 Mark & Joe,

 I apologize for this misrepresentation. We are working to track down the genesis of this document. I can assure you that
 this did not come from Ambassador in any way. This is not acceptable to us and we will get to the bottom of this and
 commit to return and report. I am sorry that I do not know more at this moment but didn't want to remain silent on this
 matter.

 This partnership is important to us and we would not jeopardize it. More to come.

 Sincerely,

 Brandon M. White, CC, CRM
 Founder/President
 Ambassador Captive Solutions
 9700 Park Plaza Avenue, Suite 201
 Louisville, KY 40241
 502.439.1555
 www.ambassadorcaotive.com




                                                              4
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 5 of 74 PageID #: 456
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 6 of 75




        15.     As explained in my February 24 letter to Ms. Klein, Mr. White's email of

 December 3, 2019 was utterly inconsistent with Ms. Klein's representation to me that Mr. White

 witnessed Mr. Davina sign the Forged Reinsurance Agreement on May 9, 2019.

        16.     On March 3, 2020, Ms. Klein provided me with copies of the eleven insurance

 policies that Ms. Klein stated corresponded to the policies identified on the Goldenstar Holdings'

 Loss Runs. Those eleven policies purport to be issued by Lexington on Goldenstar Holdings'

 behalf (the "Counterfeit Insurance Policies"). Compl. Exs. I-S.

        17.      Following receipt of the Counterfeit Insurance Policies, on March 3, 2020 I

 emailed Ms. Klein asking her to provide me with any Managing General Agent ("MGA")

 Agreement or Program Administration Agreement, or any other agreement, pursuant to which

 Gagliardi Insurance or Goldenstar was supposedly authorized to issue policies on behalf of

 Lexington. A true and accurate copy of this email is attached as Exhibit 14.

        18.      Ms. Klein responded on March 5, 2020, stating that "Ambassador is unaware of

 any written agreement between HSRI and Lexington or any MGA agreement between Gagliardi

 and Lexington. As I discussed with you last week, Brandon White has asked Mr. Gagliardi to

 reach out to you." A true and accurate copy of this document is attached as Exhibit 15.

         19.     On March 9, 2020, I called Gagliardi Insurance at the phone number listed on its

 website (we previously sent Gagliardi Insurance two letters and received no response) asking to

 speak with Marco Gagliardi or Vittorio Gagliardi, who are identified on Gagliardi Insurance's

 website as the individuals in charge of the company. I was told that neither of them was

 available. I left contact information and asked to be called back. In addition, I asked for their

 email addresses, and was told to send any emails to Gagliardi Insurance's general email address

 listed on its website.




                                                 5
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 6 of 74 PageID #: 457
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 7 of 75




        20.     On March 9, 2020, I sent the following email to Gagliardi Insurance's general

 email address: "Mr. Gagliardi, I left a message for you at your office.          I am counsel to

 AIG/Lexington. It is important that we speak. Your office told me to use this email address to

 reach you. Please call me at your earliest convenience." A true and accurate copy of this

 document is attached as Exhibit 16.

        21.     I never received a response to that email or any call back from Marco or Vittorio

 Gagliardi.

        Attempts to Provide Notice of this Application

        22.     At 9:50 a.m. on Monday, May 11, I called Gayle Klein and left her a message

 concerning this application and at approximately 10:10 a.m. emailed her a full set of the motion

 papers (including (i) the Complaint, (ii) the Declaration of Joseph Davina and all Exhibits

 thereto, (iii) my declaration and all Exhibits thereto, (iv) the proposed form of Order and (v) the

 supporting memorandum of law) (the "Motion Papers").

        23.     At 9:52 a.m. on Monday, May 11, I called Anthony Akiwumi, a partner at Etienne

 Blake Attorneys at Law and counsel to Goldenstar Holdings Company and Performance

 Insurance Company SPC, and left him a message concerning this application. At approximately

 10:10 a.m. I emailed him a full set of the Motion Papers.

        24.     Also, at approximately 10:10 I emailed all of the above-mentioned motion papers

 to the following persons and entities at the following email addresses:

                 PERSON/ENTITY                                 EMAIL ADDRESS

        Brandon White                           Brandon.White@Ambassadorcaptive.com

        Gagliardi Insurance Services, Inc. sales@gsportsinsurance.com
        LLC




                                                 6
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 7 of 74 PageID #: 458
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 8 of 75




        25.    In addition, I caused copies of the motion papers to be sent by overnight delivery

 to each Defendant not known to be represented by counsel, as follows:

                PERSON/ENTITY                                       ADDRESS

        Brandon White                           5008 Hickory Hill Drive,
                                                Lagrange, Kentucky 40031

                                                Ambassador Captive Solutions
                                                9700 Park Plaza Avenue, Unit 201,
                                                Louisville, Kentucky 40241

        Gagliardi Insurance Services, Inc.      1010 N. Hancock Street,
                                                Philadelphia, Pennsylvania 19123



        26.    I declare under penalty of perjury that the foregoing is true and correct.


        Executed on the 1 1 th day of May, 2020.


                                                          ADAM J. KAISER




                                                   7
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 8 of 74 PageID #: 459
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 9 of 75




                         Exhibit 1
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 9 of 74 PageID #: 460
            Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 10 of 75

                                                                                        

                                                          ALSTON &BIRD                                                  

                                                                          60  $#
                                                                         % ( 10015
                                                                  212,210,6300+&)212,210,6333
                                                                                  

    
    * !                                                      ")212,210,6354                               )*! .!"*




                                                                      December 13, 2019


    VIA EMAIL AND UPS OVERNIGHT MAIL

    Brandon M. White
    Ambassador Captive Solutions
    9700 Park Plaza Avenue
    Suite 201
    Louisville, KY 40241
    brandon.white@ambassadorcaptive.com

                  Re:            Forged and Inoperative Facultative Reinsurance Agreement

    Dear Mr. White:

            This firm represents American International Group, Inc. (“AIG”) and its affiliated
    companies. AIG has recently become aware of a forged and inoperative facultative
    reinsurance agreement purportedly between one or more companies affiliated with AIG,
    including Lexington Insurance Company, and “Goldenstar Holdings Company SP of
    Performance Insurance Company SPC” (“Goldenstar”) with an effective date of July 1,
    2018 to July 1, 2019 (the “Purported Reinsurance Agreement”).

            Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
    Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
    its affiliates have incurred any liability or obligations arising from the Purported
    Reinsurance Agreement or any alleged underlying policies or certificates of insurance
    purportedly issued in connection with the insurance program referenced in or associated
    with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
    adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
    related policies or certificates of insurance. Neither Ambassador Captive Solutions
    (“Ambassador”), nor any of its agents or affiliates, should represent, suggest, or imply to
    any person or entity that the Purported Reinsurance Agreement or any allegedly related
    policies or certificates of insurance are lawful or enforceable in any way.

           AIG is currently investigating the circumstances surrounding this Purported
    Reinsurance Agreement as well as any other allegedly related agreements or policies that
    !"-                                                                                                                                %%%*!"*

    "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
    
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 10 of 74 PageID #: 461
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 11 of 75
     December 13, 2019
     Page 2


     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications regarding any reinsurance agreement between
                    AIG or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s
                    affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             Ambassador must preserve all documents (in any form) in its possession, custody,
     or control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether Ambassador is aware of
     any other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or
     any of its affiliates) or any underlying policy or certificate of coverage purportedly issued
     in connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

            We appreciate your prompt attention to this matter.



                                                           Very truly yours,

                                                         ieLt...._
                                                         Adam Kaiser
                                                           Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 11 of 74 PageID #: 462
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 12 of 75




                         Exhibit 2
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 12 of 74 PageID #: 463
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 13 of 75

                                                                                         

                                                           ALSTON &BIRD                                                  

                                                                           60  $#
                                                                          % ( 10015
                                                                   212,210,6300+&)212,210,6333
                                                                                   

     
     * !                                                      ")212,210,6354                               )*! .!"*




                                                                       December 13, 2019


     VIA EMAIL AND UPS OVERNIGHT MAIL

     Aaron Lubbers
     Ambassador Captive Solutions
     9700 Park Plaza Avenue
     Suite 201
     Louisville, KY 40241
     aaron.lubbers@ambassadorcaptive.com

                   Re:            Forged and Inoperative Facultative Reinsurance Agreement

     Dear Mr. Lubbers:

             This firm represents American International Group, Inc. (“AIG”) and its affiliated
     companies. AIG has recently become aware of a forged and inoperative facultative
     reinsurance agreement purportedly between one or more companies affiliated with AIG,
     including Lexington Insurance Company, and “Goldenstar Holdings Company SP of
     Performance Insurance Company SPC” (“Goldenstar”) with an effective date of July 1,
     2018 to July 1, 2019 (the “Purported Reinsurance Agreement”).

             Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
     Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
     its affiliates have incurred any liability or obligations arising from the Purported
     Reinsurance Agreement or any alleged underlying policies or certificates of insurance
     purportedly issued in connection with the insurance program referenced in or associated
     with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
     adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance. Neither Ambassador Captive Solutions
     (“Ambassador”), nor any of its agents or affiliates, should represent, suggest, or imply to
     any person or entity that the Purported Reinsurance Agreement or any allegedly related
     policies or certificates of insurance are lawful or enforceable in any way.

            AIG is currently investigating the circumstances surrounding this Purported
     Reinsurance Agreement as well as any other allegedly related agreements or policies that
     !"-                                                                                                                                %%%*!"*

     "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
     
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 13 of 74 PageID #: 464
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 14 of 75
     December 13, 2019
     Page 2


     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications regarding any reinsurance agreement between
                    AIG or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s
                    affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             Ambassador must preserve all documents (in any form) in its possession, custody,
     or control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether Ambassador is aware of
     any other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or
     any of its affiliates) or any underlying policy or certificate of coverage purportedly issued
     in connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

            We appreciate your prompt attention to this matter.



                                                           Very truly yours,


                                                           A     A-14A4A'l
                                                           Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 14 of 74 PageID #: 465
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 15 of 75




                         Exhibit 3
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 15 of 74 PageID #: 466
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 16 of 75

                                                                                         

                                                           ALSTON &BIRD                                                  

                                                                           60  $#
                                                                          % ( 10015
                                                                   212,210,6300+&)212,210,6333
                                                                                   



     * !                                                      ")212,210,6354                               )*! .!"*




                                                                       December 13, 2019


     VIA EMAIL AND UPS OVERNIGHT MAIL

     Darin Smith
     Ambassador Captive Solutions
     9700 Park Plaza Avenue
     Suite 201
     Louisville, KY 40241
     darin.smith@ambassadorcaptive.com

                   Re:            Forged and Inoperative Facultative Reinsurance Agreement

     Dear Mr. Smith:

             This firm represents American International Group, Inc. (“AIG”) and its affiliated
     companies. AIG has recently become aware of a forged and inoperative facultative
     reinsurance agreement purportedly between one or more companies affiliated with AIG,
     including Lexington Insurance Company, and “Goldenstar Holdings Company SP of
     Performance Insurance Company SPC” (“Goldenstar”) with an effective date of July 1,
     2018 to July 1, 2019 (the “Purported Reinsurance Agreement”).

             Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
     Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
     its affiliates have incurred any liability or obligations arising from the Purported
     Reinsurance Agreement or any alleged underlying policies or certificates of insurance
     purportedly issued in connection with the insurance program referenced in or associated
     with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
     adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance. Neither Ambassador Captive Solutions
     (“Ambassador”), nor any of its agents or affiliates, should represent, suggest, or imply to
     any person or entity that the Purported Reinsurance Agreement or any allegedly related
     policies or certificates of insurance are lawful or enforceable in any way.

            AIG is currently investigating the circumstances surrounding this Purported
     Reinsurance Agreement as well as any other allegedly related agreements or policies that
     !"-                                                                                                                                %%%*!"*

     "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
     
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 16 of 74 PageID #: 467
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 17 of 75
     December 13, 2019
     Page 2


     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications regarding any reinsurance agreement between
                    AIG or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s
                    affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             Ambassador must preserve all documents (in any form) in its possession, custody,
     or control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether Ambassador is aware of
     any other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or
     any of its affiliates) or any underlying policy or certificate of coverage purportedly issued
     in connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

            We appreciate your prompt attention to this matter.



                                                           Very truly yours,

                                                          giL K140.1
                                                           Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 17 of 74 PageID #: 468
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 18 of 75




                         Exhibit 4
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 18 of 74 PageID #: 469
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 19 of 75

                                                                                         

                                                           ALSTON &BIRD                                                  

                                                                           60  $#
                                                                          % ( 10015
                                                                   212,210,6300+&)212,210,6333
                                                                                   



     * !                                                      ")212,210,6354                               )*! .!"*




                                                                       December 13, 2019


     VIA EMAIL & OVERNIGHT MAIL

     Ian Huskisson
     Travers Thorp Alberga
     Harbour Place, 2nd Floor
     PO Box 472
     103 South Church Street
     Grand Cayman, KY1-1106, Cayman Islands
     ihuskisson@traversthorpalberga.com

                   Re:            December 10, 2019 Letter

     Dear Mr. Huskisson:

             This firm represents American International Group, Inc. (“AIG”) and its affiliated
     companies. We are in receipt of your December 10, 2019 letter addressed to AIG regarding
     the forged and inoperative facultative reinsurance agreement purportedly between one or
     more companies affiliated with AIG, including Lexington Insurance Company, and
     “Goldenstar Holdings Company SP of Performance Insurance Company SPC”
     (“Goldenstar”) with an effective date of July 1, 2018 to July 1, 2019 (the “Purported
     Reinsurance Agreement”).

             Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
     Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
     its affiliates have incurred any liability or obligations arising from the Purported
     Reinsurance Agreement or any alleged underlying policies or certificates of insurance
     purportedly issued in connection with the insurance program referenced in or associated
     with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
     adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance. Neither Atlas Insurance Management
     (Cayman) Limited (“Atlas”), nor any of its agents or affiliates, should represent, suggest,
     or imply to any person or entity that the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance are lawful or enforceable in any way.

     !"-                                                                                                                                %%%*!"*

     "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
     
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 19 of 74 PageID #: 470
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 20 of 75
     December 13, 2019
     Page 2


             AIG is currently investigating the circumstances surrounding this Purported
     Reinsurance Agreement as well as any other allegedly related agreements or policies that
     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications, including communications between Atlas and
                    Goldenstar, regarding any reinsurance agreement between AIG or any of
                    AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             Atlas must preserve all documents (in any form) in its possession, custody, or
     control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether Atlas is aware of any
     other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or any
     of its affiliates) or any underlying policy or certificate of coverage purportedly issued in
     connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

             Finally, you noted that you have informed regulators of this matter. Accordingly,
     please confirm which regulators you have reported the Purported Reinsurance Agreement
     to as noted in your December 10 letter and what information you have provided in
     connection with same.

            We appreciate your prompt attention to this matter.



                                                          Very truly yours,

                                                          A.,14..-
                                                          Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 20 of 74 PageID #: 471
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 21 of 75




                         Exhibit 5
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 21 of 74 PageID #: 472
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 22 of 75

                                                                                         

                                                           ALSTON &BIRD                                                  

                                                                           60  $#
                                                                          % ( 10015
                                                                   212,210,6300+&)212,210,6333
                                                                                   

     
     * !                                                      ")212,210,6354                               )*! .!"*




                                                                       December 13, 2019


     VIA UPS OVERNIGHT MAIL

     Goldenstar Holdings Company SP
     Whitehall House, 3rd Floor
     238 North Church Street
     Grand Cayman, KY1-1107
     Cayman Islands

                   Re:            Forged and Inoperative Facultative Reinsurance Agreement

     To whom it may concern:

             This firm represents American International Group, Inc. (“AIG”) and its affiliated
     companies. AIG has recently become aware of a forged and inoperative facultative
     reinsurance agreement purportedly between one or more companies affiliated with AIG,
     including Lexington Insurance Company, and “Goldenstar Holdings Company SP of
     Performance Insurance Company SPC” (“Goldenstar”) with an effective date of July 1,
     2018 to July 1, 2019 (the “Purported Reinsurance Agreement”).

              Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
     Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
     its affiliates have incurred any liability or obligations arising from the Purported
     Reinsurance Agreement or any alleged underlying policies or certificates of insurance
     purportedly issued in connection with the insurance program referenced in or associated
     with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
     adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance. Neither Goldenstar, nor any of its agents or
     affiliates, should represent, suggest, or imply to any person or entity that the Purported
     Reinsurance Agreement or any allegedly related policies or certificates of insurance are
     lawful or enforceable in any way.




     !"-                                                                                                                                %%%*!"*

     "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
     
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 22 of 74 PageID #: 473
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 23 of 75
     December 13, 2019
     Page 2


             AIG is currently investigating the circumstances surrounding this Purported
     Reinsurance Agreement as well as any other allegedly related agreements or policies that
     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications regarding any reinsurance agreement between
                    AIG or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s
                    affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             Goldenstar must preserve all documents (in any form) in its possession, custody, or
     control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether Goldenstar is aware of
     any other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or
     any of its affiliates) or any underlying policy or certificate of coverage purportedly issued
     in connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

            We appreciate your prompt attention to this matter.



                                                           Very truly yours,

                                                          4.,16.,.,
                                                           Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 23 of 74 PageID #: 474
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 24 of 75




                         Exhibit 6
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 24 of 74 PageID #: 475
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 25 of 75

                                                                                         

                                                           ALSTON &BIRD                                                  

                                                                           60  $#
                                                                          % ( 10015
                                                                   212,210,6300+&)212,210,6333
                                                                                   

     
     * !                                                      ")212,210,6354                               )*! .!"*




                                                                       December 13, 2019


     VIA EMAIL AND UPS OVERNIGHT MAIL

     David Dwortz
     Helmsman Management Services LLC
     2530 Sever Road, Suite 200
     Lawrenceville, GA 30093
     david.dwortz@helmsmantpa.com


                   Re:            Forged and Inoperative Facultative Reinsurance Agreement

     Dear Mr. Dwortz:

             This firm represents American International Group, Inc. (“AIG”) and its affiliated
     companies. AIG has recently become aware of a forged and inoperative facultative
     reinsurance agreement purportedly between one or more companies affiliated with AIG,
     including Lexington Insurance Company, and “Goldenstar Holdings Company SP of
     Performance Insurance Company SPC” (“Goldenstar”) with an effective date of July 1,
     2018 to July 1, 2019 (the “Purported Reinsurance Agreement”).

             Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
     Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
     its affiliates have incurred any liability or obligations arising from the Purported
     Reinsurance Agreement or any alleged underlying policies or certificates of insurance
     purportedly issued in connection with the insurance program referenced in or associated
     with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
     adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance. Neither Helmsman Management Services LLC
     (“Helmsman”) nor any of its agents or affiliates, should represent, suggest, or imply to any
     person or entity that the Purported Reinsurance Agreement or any allegedly related policies
     or certificates of insurance are lawful or enforceable in any way.



     !"-                                                                                                                                %%%*!"*

     "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
     
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 25 of 74 PageID #: 476
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 26 of 75
     December 13, 2019
     Page 2


             AIG is currently investigating the circumstances surrounding this Purported
     Reinsurance Agreement as well as any other allegedly related agreements or policies that
     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications regarding any reinsurance agreement between
                    AIG or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s
                    affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             Helmsman must preserve all documents (in any form) in its possession, custody, or
     control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether Helmsman is aware of
     any other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or
     any of its affiliates) or any underlying policy or certificate of coverage purportedly issued
     in connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

            We appreciate your prompt attention to this matter.



                                                           Very truly yours,


                                                          AA..
                                                           Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 26 of 74 PageID #: 477
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 27 of 75




                         Exhibit 7
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 27 of 74 PageID #: 478
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 28 of 75

                                                                                         

                                                           ALSTON &BIRD                                                  

                                                                           60  $#
                                                                          % ( 10015
                                                                   212,210,6300+&)212,210,6333
                                                                                   

     
     * !                                                      ")212,210,6354                               )*! .!"*




                                                                       December 13, 2019


     VIA EMAIL AND UPS OVERNIGHT MAIL

     Thomas Lenihan
     Health Special Risk, Inc.
     HSR Plaza II
     4100 Medical Parkway
     Suite 200
     Carrollton Texas 75007
     tomlenihan@hsri.com
     

                   Re:            Forged and Inoperative Facultative Reinsurance Agreement

     Dear Mr. Lenihan:

             This firm represents American International Group, Inc. (“AIG”) and its affiliated
     companies. AIG has recently become aware of a forged and inoperative facultative
     reinsurance agreement purportedly between one or more companies affiliated with AIG,
     including Lexington Insurance Company, and “Goldenstar Holdings Company SP of
     Performance Insurance Company SPC” (“Goldenstar”) with an effective date of July 1,
     2018 to July 1, 2019 (the “Purported Reinsurance Agreement”).

             Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
     Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
     its affiliates have incurred any liability or obligations arising from the Purported
     Reinsurance Agreement or any alleged underlying policies or certificates of insurance
     purportedly issued in connection with the insurance program referenced in or associated
     with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
     adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance. Neither Health Special Risk, Inc. (“HSR”) nor
     any of its agents or affiliates, should represent, suggest, or imply to any person or entity
     that the Purported Reinsurance Agreement or any allegedly related policies or certificates
     of insurance are lawful or enforceable in any way.

     !"-                                                                                                                                %%%*!"*

     "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
     
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 28 of 74 PageID #: 479
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 29 of 75
     December 13, 2019
     Page 2


             AIG is currently investigating the circumstances surrounding this Purported
     Reinsurance Agreement as well as any other allegedly related agreements or policies that
     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications regarding any reinsurance agreement between
                    AIG or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s
                    affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             HSR must preserve all documents (in any form) in its possession, custody, or
     control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether HSR is aware of any
     other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or any
     of its affiliates) or any underlying policy or certificate of coverage purportedly issued in
     connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

            We appreciate your prompt attention to this matter.



                                                          Very truly yours,

                                                          A,,L.,
                                                          Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 29 of 74 PageID #: 480
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 30 of 75




                         Exhibit 8
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 30 of 74 PageID #: 481
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 31 of 75

                                                                                         

                                                           ALSTON &BIRD                                                  

                                                                           60  $#
                                                                          % ( 10015
                                                                   212,210,6300+&)212,210,6333
                                                                                   

     
     * !                                                      ")212,210,6354                               )*! .!"*




                                                                       December 13, 2019


     VIA EMAIL AND UPS OVERNIGHT MAIL

     M. Solomon Gagliardi
     Gagliardi Sports Insurance
     950 S. Bascom Ave.
     Suite 3010
     San Jose, CA 95128
     mgaliardi@gsportsinsurance.com

                   Re:            Forged and Inoperative Facultative Reinsurance Agreement

     Dear Mr. Gagliardi:

             This firm represents American International Group, Inc. (“AIG”) and its affiliated
     companies. AIG has recently become aware of a forged and inoperative facultative
     reinsurance agreement purportedly between one or more companies affiliated with AIG,
     including Lexington Insurance Company, and “Goldenstar Holdings Company SP of
     Performance Insurance Company SPC” (“Goldenstar”) with an effective date of July 1,
     2018 to July 1, 2019 (the “Purported Reinsurance Agreement”).

             Neither AIG, its affiliates, nor anyone authorized to act on their behalf executed the
     Purported Reinsurance Agreement or agreed to enter into it. Accordingly, neither AIG nor
     its affiliates have incurred any liability or obligations arising from the Purported
     Reinsurance Agreement or any alleged underlying policies or certificates of insurance
     purportedly issued in connection with the insurance program referenced in or associated
     with the Purported Reinsurance Agreement. As a result, AIG and its affiliates will not
     adjust any claims submitted under the Purported Reinsurance Agreement or any allegedly
     related policies or certificates of insurance. Neither Gagliardi Sports Insurance
     (“Gagliardi”) nor any of its agents or affiliates, should represent, suggest, or imply to any
     person or entity that the Purported Reinsurance Agreement or any allegedly related policies
     or certificates of insurance are lawful or enforceable in any way.

            AIG is currently investigating the circumstances surrounding this Purported
     Reinsurance Agreement as well as any other allegedly related agreements or policies that
     !"-                                                                                                                                %%%*!"*

     "" +  +  #!!! +  "" + ! + ! ! + %   + !    +   ! +  ' + !"( **
     
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 31 of 74 PageID #: 482
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 32 of 75
     December 13, 2019
     Page 2


     may have been fraudulently created or procured. In connection with this investigation, we
     would appreciate your cooperation in gathering any potentially relevant documents or
     information. To that end, please send the following documents to the undersigned by no
     later than December 20, 2019:

            x       Any and all communications, including communications between Gagliardi
                    and Goldenstar, regarding any reinsurance agreement between AIG or any
                    of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents regarding any reinsurance agreement between AIG
                    or any of AIG’s affiliates and Goldenstar or any of Goldenstar’s affiliates;

            x       Any and all documents and communications regarding any allegedly
                    underlying policies or certificates of insurance purportedly issued in
                    connection with the insurance program referenced in the Purported
                    Reinsurance Agreement; and

            x       Any and all claims management or similar agreements related to or
                    concerning any reinsurance agreement between AIG or any of AIG’s
                    affiliates and Goldenstar or any of Goldenstar’s affiliates.

             Gagliardi must preserve all documents (in any form) in its possession, custody, or
     control that are potentially relevant to these issues.

             Please respond by December 20, 2019 to confirm whether Gagliardi is aware of
     any other reinsurance agreement between AIG (or any of its affiliates) and Goldenstar (or
     any of its affiliates) or any underlying policy or certificate of coverage purportedly issued
     in connection with the insurance program referenced in the Purported Reinsurance
     Agreement.

            We appreciate your prompt attention to this matter.



                                                           Very truly yours,

                                                          Ait Lt-
                                                           Adam J. Kaiser
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 32 of 74 PageID #: 483
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 33 of 75




                         Exhibit 9
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 33 of 74 PageID #: 484
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 34 of 75




  From: Kaiser, Adam
  Sent: Thursday, January 23, 2020 3:17 PM
  To: 'Gayle R. Klein' <gklein@McKoolSmith.com>
  Subject: RE: Goldenstar/Ambassador: Follow Up

  Gayle, we need Ambassador to open its kimono now and give us all info about the insurance program,
  including all claims data and an explanation of the program it backstopped.

  From: Gayle R. Klein <gklein@McKoolSmith.com>
  Sent: Thursday, January 23, 2020 1:15 PM
  To: Kaiser, Adam <Adam.Kaiser@alston.com>
  Subject: Goldenstar/Ambassador: Follow Up

  EXTERNAL SENDER – Proceed with caution



  Adam,

  Thank you for the productive call on Tuesday. Further to our discussion, we would appreciate it if you
  could please forward exemplars of Mr. Davina’s signature. We are also interested in learning the dates
  of the emails (and reviewing a copy of same if you are so inclined to share) that you said reflect that Mr.
  Davina was told that Lexington determined not to move forward with Goldenstar.

  Best,

  Gayle


  Gayle R. Klein
  McKool Smith, PC
  One Manhattan West*
  395 9th Avenue, 50th Floor
  New York, New York 10001-8603
  (212) 402-9405 (telephone)
  (212) 402-9444 (facsimile)
  gklein@mckoolsmith.com
  * Please note our new address as of November 18, 2019 *

  NOTICE OF CONFIDENTIALITY:

  The information contained in and transmitted with this e-mail is SUBJECT TO THE ATTORNEY-CLIENT and ATTORNEY WORK PRODUCT
  PRIVILEGE and is CONFIDENTIAL. It is intended only for the individual or entity designated above. You are hereby notified that any
  dissemination, distribution, copying, use or reliance upon the information contained in and transmitted with this e-mail by or to anyone other
  than the addressee designated above by the sender is unauthorized and strictly prohibited. If you have received this e-mail in error, please
  notify the sender by reply immediately. Any e-mail erroneously transmitted to you should be immediately destroyed.
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 34 of 74 PageID #: 485
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 35 of 75




                       Exhibit 10
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 35 of 74 PageID #: 486
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 36 of 75



  From: Gayle R. Klein <gklein@McKoolSmith.com>
  Sent: Thursday, January 30, 2020 9:23 PM
  To: Kaiser, Adam <Adam.Kaiser@alston.com>
  Subject: Goldenstar

  EXTERNAL SENDER – Proceed with caution



  Adam,

  Due to the earthquake in Grand Cayman this week, which, among other things, caused water outages
  and school closings, I am delayed in gathering information. Therefore, I unfortunately will not be able to
  get back to you substantively until next week. If you would like to speak in the interim, please let me
  know and we can arrange for a time.

  Regards,

  Gayle


  Gayle R. Klein
  McKool Smith, PC
  One Manhattan West*
  395 9th Avenue, 50th Floor
  New York, New York 10001-8603
  (212) 402-9405 (telephone)
  (212) 402-9444 (facsimile)
  gklein@mckoolsmith.com
  * Please note our new address as of November 18, 2019 *

  NOTICE OF CONFIDENTIALITY:

  The information contained in and transmitted with this e-mail is SUBJECT TO THE ATTORNEY-CLIENT and ATTORNEY WORK PRODUCT
  PRIVILEGE and is CONFIDENTIAL. It is intended only for the individual or entity designated above. You are hereby notified that any
  dissemination, distribution, copying, use or reliance upon the information contained in and transmitted with this e-mail by or to anyone other
  than the addressee designated above by the sender is unauthorized and strictly prohibited. If you have received this e-mail in error, please
  notify the sender by reply immediately. Any e-mail erroneously transmitted to you should be immediately destroyed.
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 36 of 74 PageID #: 487
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 37 of 75




                       Exhibit 11
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 37 of 74 PageID #: 488
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 38 of 75




                                MCKOOL SMITH
  Gayle R. Klein                          One Manhattan West
  Direct Dial: (212) 402-9405          395 9th Avenue, 50th Floor            Telephone: (212) 402-9400
  gklein@mckoolsmith.com               New York, New York 10001               Facsimile: (212) 402-9444


                                          February 7, 2020



  VIA EMAIL
  Adam J. Kaiser, Esq.
  Alston & Bird LLP
  90 Park Avenue, 15th Floor
  New York, New York 10016
  adam.kaiser@alston.com

           Re:       Goldenstar Holdings Company SP

  Dear Adam:

         As you are aware, this firm has been retained to represent Ambassador Captive Solutions
  (“Ambassador”) concerning the Facultative Reinsurance Agreement between Goldenstar
  Holdings Company SP (“Goldenstar”) and Lexington Insurance Company (“Lexington”) (the
  “FRA” or the “Agreement”). By letters dated December 13, 2019, you informed Ambassador
  that American International Group, Inc. (“AIG”) believes that neither AIG nor anyone authorized
  to act on its behalf executed the FRA. As we discussed, this firm has taken time to gather
  information in order to respond to AIG’s serious allegations. As is set forth below, the FRA was
  the product of extensive negotiations and numerous, continuing representations—both oral and
  written—that Lexington would reduce the agreement to bind coverage to writing. Indeed, we are
  aware of witnesses and contemporaneous documentation that corroborate that Mr. Davina signed
  the FRA in Mr. White’s presence on May 9, 2019.

          From July of 2018 to November of 2018, Mr. White and Mr. Davina engaged in
  extensive discussions about Performance Insurance Company SPC (“Performance”) accounts,
  including Goldenstar. On July 1, 2018, one of the Performance accounts, Streamline Insurance
  Company SPC (“Streamline”), launched with AIG, though the agreement was not reduced to
  writing until January of 2019. Mr. Davina subsequently repeatedly represented to Mr. White,
  both orally and in writing, that Lexington would act as Goldenstar’s fronting carrier for the
  policy period July 1, 2018 to July 1, 2019, but only if a second Performance captive,
  Performance 1 SP (“Performance 1”), would also move carriers to AIG. Ambassador made clear
  that Performance 1 would commit to AIG only if AIG or its affiliates would also act as
  Goldenstar’s fronting carrier. AIG agreed, and negotiations occurred in the late summer and fall
  with respect to Performance 1 and Goldenstar. The agreement between Performance 1 and AIG
  or its affiliates covered the policy period beginning on October 1, 2018 and was reduced to



                                                   1
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 38 of 74 PageID #: 489
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 39 of 75

  Adam J. Kaiser, Esq.
  February 7, 2020
  Page 2


  writing in December of 2018. Again, Performance 1 would not have proceeded with Lexington
  but for AIG’s commitment that Lexington also would act as the fronting carrier for Goldenstar.

           In August and September of 2018, Mr. Davina, together with Mr. David Branca, began
  the approval process for Goldenstar’s third party administrator, Health Special Risk, Inc.
  (“HSRI”), and on August 31, 2018, Mr. Branca sent Mr. White a draft of the FRA. Throughout
  the fall, Mr. Davina continued to represent that Lexington would bind coverage.

           In November of 2018, relying on Mr. Davina’s repeated representations that Lexington
  agreed to act as Goldenstar’s fronting carrier and that such agreement could be backdated to July
  1, 2018, Goldenstar terminated its fronting agreement with its then-current carrier, QBE
  Insurance Corporation. Clearly, Goldenstar would not have terminated an existing fronting
  agreement had Mr. Davina not made assurances that Lexington would execute a contract binding
  the insurance. As you are aware, proceeding as though a written agreement is in place absent
  final signatures is customary in the industry and is also consistent with dealings AIG and its
  affiliates had with other Performance captives, including Performance 1 and Streamline.

         Mr. White repeatedly asked Mr. Davina to reduce the Goldenstar agreement to writing
  and was told it would occur. For example, in February of 2019, Mr. Davina stated that he was
  waiting only to hear back from the credit unit. Mr. White’s requests were met only with excuses,
  never with denials to place the coverage. At approximately 6:00PM on May 9, 2019, Mr. White
  and Mr. Davina met to discuss the status of several Performance accounts, including Goldenstar.
  After Mr. White expressed frustration that Goldenstar did not have an executed FRA, Mr. White
  handed the draft FRA sent to Ambassador from Lexington (which communication also provided
  that Lexington would not accept any changes to such draft) to Mr. Davina, and requested Mr.
  Davina’s signature. Mr. Davina complied and signed the FRA, but asked Mr. White to hold the
  FRA until Mr. Davina could work out whether coverage would be supported by the Accident and
  Health Division or Captive Division of AIG.

          Pursuant to Mr. Davina’s request, Mr. White held the document for a period of time and
  ultimately provided it to Goldenstar’s manager, Atlas Insurance Management (“Atlas”), pursuant
  to Beth Biega’s request. Ms. Biega then countersigned the agreement and sent it to Lexington on
  November 19, 2019 for the purpose of paying premiums. Notably, Mr. Davina did not
  communicate any concerns about the validity of the FRA or the genuineness of his signature
  thereon immediately upon receipt. Rather, Mr. Davina continued doing business with
  Ambassador, Atlas, and the other Performance captives. For example, despite having received
  the FRA, Mr. Davina still proceeded to advocate for and approve an exception to accommodate
  auto filings for another Performance captive, Iron Woman Construction & Environmental
  Services LLC, despite the fact that AIG’s underwriter described the accommodation as “pretty
  far from the norm” and stated that it “pulled off a Ricky Henderson.” At an in-person meeting
  on December 3, 2019, Mr. Davina also agreed with Darin Smith that Ambassador and AIG
  should meet in New York to resolve the issue, but never followed up to schedule such meeting.




                                                 2
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 39 of 74 PageID #: 490
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 40 of 75

  Adam J. Kaiser, Esq.
  February 7, 2020
  Page 3


         In sum, Ambassador vigorously denies any allegation of forgery. Regardless,
  Ambassador agrees with you that it makes no sense to litigate the issue given that there are no
  financial consequences to AIG or its affiliates. Accordingly, in response to your request for
  information, I have attached Goldenstar’s loss runs inclusive of the policy period July 1, 2018 to
  July 1, 2019, which reflect that no losses were submitted to Goldenstar above the retention
  amount.1 Additionally, I attach Goldenstar’s financial information demonstrating that it is well-
  funded and can pay additional losses, which are unlikely. These documents are being provided
  with the expectation that they will be kept confidential.

         Finally, we are working to confirm when the first claim was settled under the Lexington
  policy. As referenced in my email of last week, we have been delayed in receipt of information
  from Atlas given the recent earthquake in Grand Cayman. We have been further delayed in
  gathering information from Atlas given Ms. Biega’s subsequent travel schedule. We are aware,
  however, that Atlas reported to the Cayman Islands Monetary Authority that the first claim was
  reported to Goldenstar in December of 2018 and that outstanding loss reserves as of September
  30, 2019 are $74,846.

         As I stated on the phone, Ambassador values its relationship with AIG and hopes that we
  can reach an amicable resolution. I am available to discuss at your convenience.

                                                      Very truly yours,

                                                      /s/ Gayle R. Klein

                                                      Gayle R. Klein




  cc:    Blaine Blood, Esq.




  1
   Given that Lexington has disputed the validity of the FRA, out of an abundance of caution, we
  have redacted client identifying information. Should you desire to see that information, we can
  discuss same.


                                                  3
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 40 of 74 PageID #: 491
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 41 of 75




                       Exhibit 12
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 41 of 74 PageID #: 492
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 42 of 75
                                                                  CONFIDENTIAL

                                                                                                                                                                                                               $ 912,488.41
    Policy     Effective Date                   Policy Name           Policy Year                       Plan2                            Activity    Claim #   Loss Date Service Date   Paid Date Deductible     HSR Paid
GAH070001           8/3/2019    LION FIGHT PROMOTIONS                        2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING           01340105-0 20190803     20190803     20190926          0   $  23,331.32
GNH030001          1/18/2019    MATCHROOM BOXING USA                         2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01294608-2 20190118     20190404     20191108          0   $  22,419.82
GAH020001          1/12/2019    STRIKEHARD PRODUCTIONS                       2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS    01256922-0 20190112     20190125     20190923          0   $  17,509.82
GSNASF080001       1/14/2019    LOS TIBURONES                                2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL              01336684-0 20190721     20190802     20191212          0   $  16,557.92
GAH090001           6/7/2019    LEGACY FIGHTING ALLIANCE                     2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS    01309105-1 20190607     20190613     20190814          0   $  15,558.01
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315032-3 20190607     20190608     20191025          0   $  14,759.39
GAH070001          8/10/2018    ROY JONES JR BOXING PROMOTIONS               2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING                01235899-0 20180810     20180810     20190219          0   $  14,122.10
GAH000001          7/19/2018    CHAMPION FOOTBALL K C                        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01275154-0 20180925     20180926     20190621          0   $  12,690.82
GNH030001          1/18/2019    MATCHROOM BOXING USA                         2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01294608-1 20190118     20190404     20190703          0   $  11,914.87
GNH030001           8/3/2019    TGB PROMOTIONS                               2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01349410-0 20190803     20190804     20191126          0   $  11,566.36
GAH020001           6/1/2019    UNDEFEATED PRODUCTIONS                       2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01317421-0 20190601     20190613     20190715        500   $  10,000.00
GAH070001           8/3/2019    LION FIGHT PROMOTIONS                        2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING           01340105-0 20190803     20190803     20190926          0   $   9,721.38
GNH030001           8/3/2019    TGB PROMOTIONS                               2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01349410-0 20190803     20190804     20200109          0   $   9,147.89
GSNASF080001       1/14/2019    LOS TIBURONES                                2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL              01336684-0 20190721     20190802     20190912       2500   $   8,598.61
GAH000001          7/19/2018    CHAMPION FOOTBALL K C                        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01275154-0 20180925     20180926     20190621          0   $   8,464.27
GAH090001          7/27/2019    LISA ANN VONDREK DBA APEX BOXING             2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING                01333680-0 20190727     20190807     20190912          0   $   8,371.16
GNH030001           8/3/2019    TGB PROMOTIONS                               2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01349410-0 20190803     20190804     20200109          0   $   7,932.85
GSNASF080001       1/14/2019    LOS TIBURONES                                2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL              01336684-0 20190721     20190722     20190913          0   $   7,766.19
GAH070001           8/3/2019    LION FIGHT PROMOTIONS                        2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING           01340105-0 20190803     20190803     20190926       1000   $   7,734.46
GAH020001          8/11/2018    RINGSIDE PROMOTIONS                          2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS    01235924-0 20180811     20180812     20190702          0   $   7,155.86
GSNASF080001       1/14/2019    LOS TIBURONES                                2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL              01336684-0 20190721     20190802     20190912          0   $   7,107.53
GAH020001          7/28/2018    FRANKIE PEREZ DBA DEAD SERIOUS MMA           2018   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS    01270356-0 20180728     20180728     20190417          0   $   6,620.60
GAH090001           6/7/2019    LEGACY FIGHTING ALLIANCE                     2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS    01309105-1 20190607     20190613     20190814          0   $   5,981.28
GAH070001          8/10/2018    ROY JONES JR BOXING PROMOTIONS               2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING                01235899-0 20180810     20180810     20190218          0   $   5,884.21
GAH090001           3/9/2019    IN SYNC PRODUCTIONS                          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING           01286825-0 20190309     20190309     20190509        500   $   5,877.12
GAH090001          11/9/2018    MGM-FINNMAX - LONG TERM 2                    2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING                01230323-0 20181109     20181206     20190118          0   $   5,629.25
GAH050001          3/30/2019    LION FIGHT PROMOTIONS                        2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING           01301760-0 20190330     20190330     20191001     748.66   $   5,386.66
GAH070001          8/10/2018    ROY JONES JR BOXING PROMOTIONS               2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING                01235899-0 20180810     20180810     20190218          0   $   5,372.00
GAH000001          7/19/2018    CHAMPION FOOTBALL K C                        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01275154-1 20180925     20190725     20190926          0   $   5,311.37
GAH080001           1/8/2019    ROCKPORT FULTON YOUTH BASKETBALL             2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL            01279552-0 20190302     20190304     20190507          0   $   5,296.27
GAH000001          7/19/2018    CHAMPION FOOTBALL K C                        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01275154-0 20180925     20180926     20190621          0   $   5,287.84
GAH000001          7/19/2018    CHAMPION FOOTBALL K C                        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01275154-0 20180925     20180926     20190621          0   $   5,000.00
GAH090001          11/9/2018    MGM-FINNMAX - LONG TERM 2                    2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING                01230323-0 20181109     20181206     20190118          0   $   4,979.46
GNH030001          1/18/2019    MATCHROOM BOXING USA                         2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01294608-1 20190118     20190404     20190703          0   $   4,964.53
GNH030001          4/10/2019    DIBELLA ENTERTAINMENT                        2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01284892-0 20190410     20190416     20190513          0   $   4,811.26
GNH030001          1/18/2019    MATCHROOM BOXING USA                         2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01294608-1 20190118     20190404     20190703          0   $   4,805.67
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315769-1 20190607     20190617     20191205          0   $   4,671.67
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315032-3 20190607     20190708     20191025          0   $   4,634.62
GAH090001          3/15/2019    POORBOY PRO BOXING                           2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING                01284891-0 20190315     20190506     20190605          0   $   4,498.98
GAH060001          9/21/2018    THOUSAND OAKS KNIGHTS                        2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL              01259809-0 20181203     20181205     20190605        250   $   4,475.67
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315032-3 20190607     20190608     20191025          0   $   4,468.02
GAH060001           2/1/2019    PRO PLAYERS HURRICANES                       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL              01270327-1 20190305     20190314     20190605          0   $   4,352.94
GNH030001          1/18/2019    MATCHROOM BOXING USA                         2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01294608-0 20190118     20190404     20190708          0   $   4,288.96
GAH050001          3/30/2019    LION FIGHT PROMOTIONS                        2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING           01301760-0 20190330     20190330     20191001          0   $   4,187.43
GAH090001           9/8/2018    XTREME COMBAT PRODUCTIONS                    2018   QOKT26 $2500 DED-$10K AME-$100 ADD-GI     MIXED MARTIAL ARTS    01207352-0 20180908     20180909     20181121          0   $   4,160.81
GAH000001          7/19/2018    CHAMPION FOOTBALL K C                        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01275154-1 20180925     20190725     20190926          0   $   4,055.67
GAH090001           3/9/2019    MATCHROOM BOXING USA                         2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING                01279530-0 20190309     20190310     20190501          0   $   3,946.23
GAH000001           8/1/2019    ROCKY HILL YOUTH FOOTBALL & CHEER            2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL              01344351-0 20190820     20190820     20191226        250   $   3,858.15
GAH020001          3/23/2019    CHRIS COYNE PROMOTIONS                       2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS    01281303-1 20190323     20190323     20191202          0   $   3,801.41
GAH020001         10/13/2018    UNDEFEATED PRODUCTIONS                       2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01231873-1 20181013     20181014     20190308          0   $   3,672.00
GAH090001          1/31/2019    ROY JONES JR BOXING PROMOTIONS               2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING                01270357-0 20190131     20190131     20190621          0   $   3,642.29
GNH030001           8/3/2019    TGB PROMOTIONS                               2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01349410-0 20190803     20190804     20200109          0   $   3,305.35
GSNASF080001       1/14/2019    LOS TIBURONES                                2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL              01336684-0 20190721     20190722     20190913          0   $   3,235.91
GAH000001           8/1/2018    ORANGE EMPIRE CONFERENCE                     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL              01237873-0 20180818     20180818     20190118        100   $   3,234.74
GAH090001          10/6/2018    SCOGGINS FAMILY                              2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS    01226297-1 20181006     20190116     20190207          0   $   3,203.16
GAH090001          2/16/2019    STEELFIST FIGHT NIGHT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01271055-1 20190216     20190225     20191025          0   $   3,159.54
GAH060001          4/12/2019    RGV THUNDER FAST PITCH                       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL              01345444-0 20190526     20190531     20191007          0   $   3,069.19
GAH090001          7/27/2018    DYNASTY COMBAT SPORTS                        2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01230295-1 20180727     20180803     20190812          0   $   3,026.79
GAH000001          7/15/2018    SOUTHWESTERN YOUTH ASSOCIATION               2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL              01227878-0 20180809     20180810     20190313          0   $   3,004.84
GAH070001          8/10/2018    ROY JONES JR BOXING PROMOTIONS               2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING                01239480-0 20180810     20180810     20190205     170.43   $   2,998.08
GAH000001          7/12/2018    SAN DIEGO POP WARNER                         2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01202609-0 20180825     20180825     20190207         72   $   2,970.63
GSNASF080001       1/14/2019    LOS TIBURONES                                2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL              01336684-0 20190721     20190802     20190912          0   $   2,961.47
GAH020001         10/13/2018    UNDEFEATED PRODUCTIONS                       2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01231873-0 20181013     20181119     20190129          0   $   2,928.57
GAH090001          2/16/2019    STEELFIST FIGHT NIGHT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01271055-0 20190216     20190225     20190419          0   $   2,927.46
GAH090001          2/16/2019    STEELFIST FIGHT NIGHT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01271055-0 20190216     20190225     20190419          0   $   2,787.82
GAH090001          6/22/2019    STRIKEHARD PRODUCTIONS                       2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS    01319119-0 20190622     20190624     20190814          0   $   2,750.00
GAH020001          6/20/2019    WORLD FIGHTING FEDERATION                    2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS    01322906-0 20190620     20190905     20191226          0   $   2,742.48
GAH080001          1/12/2019    SENIOR SOFTBALL CLUB                         2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL              01366740-0 20190512     20190512     20191205        500   $   2,688.79
GAH000001          7/15/2018    HINSDALE FALCON FOOTBALL                     2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01227349-2 20180830     20180830     20190926          0   $   2,645.52
GAH000001          7/19/2018    CHAMPION FOOTBALL K C                        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL              01275154-0 20180925     20180926     20190403      160.7   $   2,635.45
GAH090001          3/15/2019    POORBOY PRO BOXING                           2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING                01284891-0 20190315     20190315     20190509          0   $   2,575.35
GAH040001           2/8/2019    PASO ROBLES YOUTH BASEBALL                   2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL              01310270-2 20190604     20190604     20191217          0   $   2,555.39
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315769-1 20190607     20190625     20191205          0   $   2,535.82
GAH090001           6/7/2019    LEGACY FIGHTING ALLIANCE                     2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS    01309105-1 20190607     20190613     20190814          0   $   2,492.20
GAH090001           3/9/2019    IN SYNC PRODUCTIONS                          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING           01286825-0 20190309     20190309     20190509          0   $   2,430.21
GAH060001           5/7/2019    ACES                                         2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL              01328558-0 20190630     20190630     20191126      88.64   $   2,412.40
GAH090001           3/9/2019    MATCHROOM BOXING USA                         2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING                01279524-0 20190309     20190309     20190501        151   $   2,355.40
GAH000001          6/25/2019    MERCED BEARS YOUTH FOOTBALL & CHEER          2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL              01354966-2 20190824     20190824     20191114          0   $   2,261.17
GAH090001          3/15/2019    POORBOY PRO BOXING                           2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING                01284891-0 20190315     20190315     20190509          0   $   2,234.58
GAH000001           8/1/2018    MONROE TOWNSHIP BRAVES FOOTBALL &            2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL              01242275-1 20180823     20180823     20190708          0   $   2,206.29
GAH090001          3/15/2019    COLORADO COMBAT CLUB                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01279535-0 20190315     20190321     20190509          0   $   2,193.75
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS    01315032-2 20190607     20190608     20191007          0   $   2,191.11
GSNASF080001       1/14/2019    LOS TIBURONES                                2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL              01336684-0 20190721     20190802     20190913          0   $   2,146.14
GAH060001           1/2/2019    SYOSSET BASEBALL ASSOCIATION                 2019   AG-C3 $250 DED-$500K AME-$20K ADD-GI      BASEBALL              01343821-0 20190714     20190714     20191126          0   $   2,098.99
GAH090001          11/9/2018    MGM-FINNMAX - LONG TERM 2                    2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING                01230323-0 20181109     20181206     20190118          0   $   2,074.78
GAH090001          12/1/2018    IN SYNC PRODUCTIONS                          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING           01255390-0 20181201     20181202     20190311        149   $   2,044.32
GAH020001         10/13/2018    UNDEFEATED PRODUCTIONS                       2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01231873-1 20181013     20181119     20190129          0   $   2,042.12
GNH030001          4/10/2019    DIBELLA ENTERTAINMENT                        2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01284892-0 20190410     20190416     20190508          0   $   2,004.69
GAH090001          1/31/2019    ROY JONES JR BOXING PROMOTIONS               2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING                01270357-0 20190131     20190131     20190621          0   $   1,959.79
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315769-1 20190607     20190617     20191205          0   $   1,946.53
GNH030001          1/18/2019    MATCHROOM BOXING USA                         2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01294608-0 20190118     20190404     20190701          0   $   1,916.80
GAH090001          3/15/2019    COLORADO COMBAT CLUB                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01279535-0 20190315     20190315     20190528          0   $   1,908.90
GAH040001           3/1/2019    IWV YOUTH BASEBALL                           2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL              01337987-1 20190413     20190423     20200102          0   $   1,900.05
GAH070001          8/10/2018    ROY JONES JR BOXING PROMOTIONS               2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING                01239480-0 20180810     20180810     20190205          0   $   1,890.41
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315032-3 20190607     20190608     20191025          0   $   1,861.68
GAH090001          3/15/2019    COLORADO COMBAT CLUB                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01279535-1 20190315     20190530     20190624          0   $   1,848.54
GAH090001          6/22/2019    STRIKEHARD PRODUCTIONS                       2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS    01319119-0 20190622     20190622     20190730          0   $   1,838.29
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315769-1 20190607     20190625     20191205          0   $   1,824.94
GAH060001          9/17/2018    BPA BASEBALL CLUB                            2018   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL              01354520-0 20190916     20190916     20191115          0   $   1,811.83
GNH030001          1/18/2019    MATCHROOM BOXING USA                         2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING                01294608-0 20190118     20190404     20190708          0   $   1,787.07
GAH000001           8/1/2018    FIRST COAST POP WARNER CONFERENCE            2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL              01227341-2 20180809     20180823     20190509          0   $   1,772.00
GAH090001          7/27/2018    DYNASTY COMBAT SPORTS                        2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS    01230295-0 20180727     20180803     20190207          0   $   1,769.81
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315032-3 20190607     20190712     20191025          0   $   1,764.28
GAH060001          2/20/2019    FALLS CHURCH COPPERHEADS                     2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL              01376518-0 20190908     20190920     20191226        250   $   1,750.00
GAH050001          3/30/2019    LION FIGHT PROMOTIONS                        2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING           01301760-0 20190330     20190330     20190912          0   $   1,747.76
GNH030001           6/7/2019    STAR BOXING                                  2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING                01315230-0 20190607     20190607     20191007        280   $   1,746.90
GAH090001           9/8/2018    XTREME COMBAT PRODUCTIONS                    2018   QOKT26 $2500 DED-$10K AME-$100 ADD-GI     MIXED MARTIAL ARTS    01207352-0 20180908     20180909     20181121          0   $   1,733.67
GAH020001          8/11/2018    RINGSIDE PROMOTIONS                          2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS    01235924-0 20180811     20180812     20190410          0   $   1,716.14
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 42 of 74 PageID #: 493
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 43 of 75
                                                                  CONFIDENTIAL

GAH020001       8/11/2018   RINGSIDE PROMOTIONS                   2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01192843-0   20180811   20180812   20181017      500   $   1,716.14
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190416   20190508      500   $   1,703.07
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190725   20190926        0   $   1,689.86
GAH090001       7/14/2018   FIERCE MMA                            2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20190129        0   $   1,654.69
GAH000001        8/1/2019   ORANGE EMPIRE CONFERENCE              2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01375333-0   20190928   20191031   20200102      100   $   1,647.78
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181015   20190129        0   $   1,644.25
GAH090001       7/27/2019   LISA ANN VONDREK DBA APEX BOXING      2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01333680-0   20190727   20190807   20190909      245   $   1,628.84
GAH040001       1/15/2019   ORANGECREST PONY BASEBALL             2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01375196-0   20190603   20190608   20200109      250   $   1,625.01
GAH090001       8/29/2019   DIBELLA ENTERTAINMENT                 2019   AG-KDT $500 DED-$10K AME-$100K ADD-GI     BOXING               01346051-0   20190829   20190829   20191014    305.6   $   1,615.03
GAH020001       8/11/2018   RINGSIDE PROMOTIONS                   2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01235924-0   20180811   20180812   20190410        0   $   1,597.41
GAH020001       8/11/2018   RINGSIDE PROMOTIONS                   2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01192843-0   20180811   20180812   20181017        0   $   1,597.41
GAH000001       7/12/2018   SAN DIEGO POP WARNER                  2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01202609-0   20180825   20180825   20190207        0   $   1,589.37
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191226        0   $   1,588.00
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191226        0   $   1,588.00
GAH020001        6/1/2019   UNDEFEATED PRODUCTIONS                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01323370-1   20190601   20190601   20191107   461.28   $   1,584.51
GAH000001        8/6/2019   HUNTINGDON PEE WEE FOOTBALL LEAGUE    2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01340093-0   20181027   20181027   20191126      100   $   1,573.13
GAH060001       5/22/2019   ABERDEEN ACES                         2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351023-0   20190720   20190720   20191101       85   $   1,567.94
GAH090001        7/6/2018   CATALYST MARKETING SOLUTIONS          2018   QKKK26 $500 DED-$50K AME-$50K ADD-GIS     BOXING               01187701-0   20180706   20180707   20181001      500   $   1,541.03
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01235899-0   20180810   20180810   20190218        0   $   1,500.00
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190801   20190911        0   $   1,500.00
GAH060001       2/20/2019   FALLS CHURCH COPPERHEADS              2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01376518-0   20190908   20190908   20191216        0   $   1,500.00
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190124    77.91   $   1,443.23
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190124    77.91   $   1,443.23
GAH060001        8/6/2018   LONG ISLAND CRUSH FASTPITCH           2018   AG-C3 $250 DED-$500K AME-$20K ADD-GI      SOFTBALL             01280668-0   20190316   20190326   20190619        0   $   1,431.90
GAH090001       9/14/2018   CLASSIC ENTERTAINMENT & SPORTS        2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01236003-0   20180914   20180915   20190115    49.17   $   1,412.83
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01230283-0   20181020   20181020   20190102      100   $   1,409.84
GAH060001        8/6/2018   LONG ISLAND CRUSH FASTPITCH           2018   AG-C3 $250 DED-$500K AME-$20K ADD-GI      SOFTBALL             01280668-0   20190316   20190316   20190528        0   $   1,393.00
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190116        0   $   1,392.07
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191219        0   $   1,339.23
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191219        0   $   1,339.23
GAH000001        8/1/2018   PORTAGE POP WARNER                    2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227367-0   20181014   20181014   20181220      250   $   1,337.40
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190205        0   $   1,334.65
GAH060001        1/1/2019   SHERMAN OAKS LITTLE LEAGUE            2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190406   20190730        0   $   1,333.65
GAH090001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190207        0   $   1,321.50
GAH090001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190408        0   $   1,321.50
GAH090001        3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190309   20190510        0   $   1,307.14
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190221        0   $   1,302.49
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190701        0   $   1,299.18
GAH090001       5/17/2019   BISHOP PROMOTIONS - AMERICAN KOMBAT   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01342244-0   20190517   20190603   20190923        0   $   1,296.83
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190622   20190730        0   $   1,295.47
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190719        0   $   1,276.43
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191219        0   $   1,261.23
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191219        0   $   1,261.23
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190403   20190603        0   $   1,250.07
GAH060001       9/14/2018   VIPERS VIEJO ELITE                    2018   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01296303-0   20190420   20190420   20190701      250   $   1,245.95
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190625   20191205        0   $   1,238.77
GAH060001        1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION     2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190716   20190828        0   $   1,222.60
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190506   20190523        0   $   1,216.52
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190720   20191108        0   $   1,205.41
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180823   20181221        0   $   1,201.73
GAH000001       7/22/2019   ANGELS MURPHYS ARNOLD BOOSTERS CLUB   2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01370247-0   20190912   20190912   20191203      250   $   1,201.50
GAH090001       3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190321   20190509        0   $   1,200.00
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190701        0   $   1,184.00
GAH040001       2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION    2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-0   20190512   20190512   20190905        0   $   1,174.23
GAH000001       7/15/2019   DIXON YOUTH FOOTBALL AND CHEER        2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01339157-0   20190824   20190906   20200102      200   $   1,173.45
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181119   20190603        0   $   1,164.00
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181119   20190603        0   $   1,164.00
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190419        0   $   1,161.59
GAH090001       7/20/2018   ALL STAR BOXING                       2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190510      500   $   1,144.49
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190716   20190806        0   $   1,143.94
GAH040001        3/1/2019   MANCHACA OPTIMIST YOUTH SPORTS        2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01370779-0   20191013   20191024   20191219      250   $   1,136.05
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01357140-2   20190608   20190816   20191111        0   $   1,119.56
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190506   20190523        0   $   1,092.50
GAH000001       7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-2   20180830   20190301   20191003        0   $   1,090.67
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190410        0   $   1,086.05
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190410        0   $   1,086.05
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01196524-0   20180908   20180908   20181113      500   $   1,086.05
GAH090001       8/10/2019   DAVID FELDMAN DBA BARENUCKLE          2019   AG-KHH $500 DED-$25K AME-$25K ADD-GIS     BOXING               01330935-0   20190810   20190819   20190919      500   $   1,084.00
GAH040001        3/1/2019   IWV YOUTH BASEBALL                    2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01337987-1   20190413   20190413   20191217        0   $   1,072.08
GAH090001       1/31/2019   ROY JONES JR BOXING PROMOTIONS        2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01270357-0   20190131   20190131   20190621        0   $   1,045.44
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190221        0   $   1,038.06
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190416   20190515        0   $   1,031.55
GAH020001       8/11/2018   RINGSIDE PROMOTIONS                   2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01235924-0   20180811   20180812   20190114      500   $   1,016.00
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190311        0   $   1,013.84
GAH090001        3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190309   20190509        0   $   1,012.59
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01225465-0   20180923   20180923   20190305      100   $   1,002.75
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181205   20190104    303.2   $   1,000.15
GAH000001        8/1/2018   MONROE TOWNSHIP BRAVES FOOTBALL &     2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01242275-1   20180823   20180823   20190708        0   $   1,000.00
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190613   20190924        0   $   1,000.00
GSNASF080001    1/14/2019   LOS TIBURONES                         2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-0   20190721   20190802   20190913        0   $     999.30
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180810   20190401        0   $     996.89
GAH000001       7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190208   20190501        0   $     991.60
GAH090001       12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190311        0   $     983.68
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190801   20191007        0   $     982.16
GAH000001       7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-0   20180830   20180830   20190213        0   $     976.54
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180911   20181221        0   $     976.00
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180911   20181221        0   $     976.00
GAH040001       3/25/2019   WASILLA YOUTH BASEBALL                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20190710      250   $     970.16
GAH000001       7/15/2018   JUNIOR FOOTBALL LEAGUE OF CENT IL     2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01211896-0   20180906   20180910   20181115        0   $     968.80
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01274431-0   20181024   20181024   20190402      195   $     962.14
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01274431-0   20181024   20181024   20190402      195   $     962.14
GAH020001       1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190125   20190912        0   $     961.17
GAH000001        8/1/2018   PALOMAR POP WARNER                    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227358-0   20181016   20181016   20190123    168.9   $     958.17
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190725   20191126        0   $     954.00
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190116   20190410        0   $     945.00
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190310   20190509   239.37   $     944.63
GAH040001       2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION    2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-1   20190512   20190512   20190916        0   $     941.43
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-1   20190410   20190410   20190726        0   $     935.00
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190315   20190509        0   $     931.07
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190820   20190905        0   $     920.87
GAH090001       7/20/2018   ALL STAR BOXING                       2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS     BOXING               01191861-0   20180720   20180720   20181002        0   $     920.47
GNH030001       1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-1   20190118   20190404   20190701        0   $     920.00
GAH090001      11/16/2018   MARSHALL KAUFFMAN DBA KINGS           2018   AG-LFF $1K DED-$15K AME-$15K ADD-GIS      BOXING               01270360-0   20181116   20181116   20190327      516   $     917.65
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01235929-0   20181013   20181026   20190114        0   $     914.59
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181007   20181220        0   $     914.47
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190217   20190503        0   $     909.99
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191015   20191119        0   $     907.20
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191015   20191119        0   $     907.20
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01357140-2   20190608   20191001   20191105   264.53   $     904.47
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181007   20181220        0   $     903.71
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190207        0   $     899.59
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 43 of 74 PageID #: 494
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 44 of 75
                                                                  CONFIDENTIAL

GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190116         0   $   883.60
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190701       500   $   883.17
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181010   20190107         0   $   879.69
GAH040001        1/1/2019   LAKE VILLA TOWNSHIP BASEBALL          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-1   20190619   20190619   20190918         0   $   877.67
GAH020001       6/20/2019   WORLD FIGHTING FEDERATION             2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01322906-0   20190620   20190905   20191025       500   $   863.99
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190801   20191007         0   $   863.52
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-1   20190531   20190807   20191118         0   $   861.76
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190813         0   $   859.00
GAH020001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191851-0   20180727   20180727   20181002         0   $   857.31
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01235899-0   20180810   20180810   20190114   1151.35   $   856.18
GSNASF080001    1/14/2019   LOS TIBURONES                         2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-1   20190721   20190802   20191204         0   $   854.67
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-1   20181013   20181119   20190129         0   $   850.89
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190726         0   $   846.00
GAH060001        3/7/2019   TEAM CONNECTICUT BASEBALL             2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01301698-1   20190504   20190504   20190812         0   $   835.00
GAH090001       7/20/2018   ALL STAR BOXING                       2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190510         0   $   825.90
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181015   20190129         0   $   822.12
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01187493-0   20180825   20180910   20181001         0   $   821.92
GAH000001       7/30/2018   BUCHANAN COUNTY YOUTH LEAGUE          2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01263962-0   20180828   20180828   20190311       250   $   817.00
GAH090001       1/31/2019   ROY JONES JR BOXING PROMOTIONS        2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01270357-0   20190131   20190131   20190621         0   $   816.58
GAH020001       1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190125   20190401    240.21   $   815.64
GAH000001        8/1/2018   WOLCOTT YOUTH FOOTBALL &              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01242221-0   20181015   20181015   20190129       500   $   810.00
GAH090001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190205         0   $   805.00
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190416   20190528         0   $   800.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190604   20190723         0   $   798.70
GAH020001       7/28/2018   FRANKIE PEREZ DBA DEAD SERIOUS MMA    2018   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01270356-0   20180728   20180728   20190410       179   $   790.90
GNH030001       1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190205   20190701         0   $   788.74
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180810   20190205         0   $   787.67
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181007   20190114         0   $   785.00
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191107         0   $   780.00
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190726         0   $   775.00
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190622   20190730         0   $   765.95
GAH040001       3/25/2019   WASILLA YOUTH BASEBALL                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20191104         0   $   754.00
GSNASF080001    1/14/2019   LOS TIBURONES                         2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-0   20190721   20190722   20190913         0   $   752.57
GAH090001       7/20/2018   ALL STAR BOXING                       2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS     BOXING               01191861-0   20180720   20180720   20181002       500   $   750.43
GAH040001        5/1/2019   CENTRAL OAHU BASEBALL ASSOCIATION     2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01330314-0   20190530   20190605   20190906         0   $   749.65
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181118   20190104         0   $   743.21
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180918   20190403         0   $   743.09
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180918   20190403         0   $   743.09
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-1   20180911   20180912   20190603         0   $   739.23
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-1   20180911   20180912   20190603         0   $   739.23
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190712   20191025         0   $   735.12
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190416         0   $   724.00
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190416         0   $   724.00
GAH000001       7/31/2019   DURHAM EAGLES ATHLETIC ASSOCIATION    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01351190-0   20190909   20190916   20191025         0   $   722.84
GAH020001       3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190323   20190524     52.55   $   722.45
GAH000001        7/1/2018   NCYFC                                 2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20180823   20181023    189.11   $   720.89
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190625   20190913         0   $   717.43
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190625   20190916         0   $   717.43
GAH090001       5/17/2019   BISHOP PROMOTIONS - AMERICAN KOMBAT   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01342244-0   20190517   20190603   20190923         0   $   705.16
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20181021   20190201       100   $   696.26
GAH000001        8/1/2018   CENTRAL NEW YORK POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190305   20190625         0   $   695.43
GAH000001        8/1/2019   CENTRAL NEW YORK POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190305   20190625         0   $   695.43
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190418         0   $   692.89
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181119   20190117         0   $   691.51
GAH000001       7/25/2019   PACIFIC COAST YOUTH FOOTBALL &        2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01374310-0   20191022   20191022   20191211       250   $   684.00
GAH060001       4/13/2019   HARRISBURG BASEBALL ASSOCIATION       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190618   20191126         0   $   677.27
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190613   20190708         0   $   676.08
GAH000001       7/15/2018   JUNIOR FOOTBALL LEAGUE OF CENT IL     2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01211896-0   20180906   20180906   20181115       500   $   674.41
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190622   20190722         0   $   671.50
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190410   20190523         0   $   669.91
GAH000001        8/1/2018   ARANSAS PASS YOUTH FOOTBALL AND       2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01192863-0   20180908   20180920   20181105         0   $   668.90
GAH020001       8/11/2018   RINGSIDE PROMOTIONS                   2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01235924-0   20180811   20180812   20190410         0   $   665.59
GAH020001       8/11/2018   RINGSIDE PROMOTIONS                   2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01192843-0   20180811   20180812   20181017         0   $   665.59
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190411         0   $   665.00
GAH020001       1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190131   20190401         0   $   664.03
GAH060001        4/1/2019   CITY OF CHUBBUCK                      2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      SOFTBALL             01316444-0   20190610   20190610   20190918     39.01   $   663.26
GAH000001       7/12/2018   SAN DIEGO POP WARNER                  2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01202609-0   20180825   20180825   20190207         0   $   662.24
GAH090001        9/8/2018   XTREME COMBAT PRODUCTIONS             2018   QOKT26 $2500 DED-$10K AME-$100 ADD-GI     MIXED MARTIAL ARTS   01207352-0   20180908   20180908   20181109      1714   $   661.95
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01250622-0   20181027   20181027   20190213        18   $   658.00
GAH000001        8/1/2018   DEER VALLEY POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180810   20190204         0   $   656.70
GAH000001        8/1/2019   DEER VALLEY POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180810   20190204         0   $   656.70
GAH000001        7/1/2018   NCYFC                                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227442-0   20180815   20180823   20181221         0   $   656.49
GAH000001        7/1/2018   NCYFC                                 2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20180823   20181023         0   $   656.49
GAH090001       10/6/2018   MATCHROOM BOXING USA                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01270333-0   20181006   20181007   20190411       500   $   650.00
GAH060001       4/12/2019   RGV THUNDER FAST PITCH                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190531   20191007         0   $   650.00
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190211         0   $   646.78
GAH090001       3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190501   20190604         0   $   644.54
GAH020001       3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01302991-0   20190323   20190323   20191114       475   $   639.33
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180925   20190403         0   $   637.63
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190604   20190723         0   $   633.68
GAH090001       7/14/2018   FIERCE MMA                            2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181011       500   $   633.10
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190301         0   $   633.00
GAH090001       1/31/2019   ROY JONES JR BOXING PROMOTIONS        2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01270357-0   20190131   20190131   20190621   1302.14   $   630.91
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315230-0   20190607   20190607   20191009         0   $   620.00
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190607   20191107         0   $   620.00
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191107         0   $   620.00
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190304   20190415     33.79   $   612.33
GAH000001       7/15/2019   DOWNRIVER JUNIOR FOOTBALL LEAGUE      2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01382929-0   20190914   20190914   20200107         0   $   611.00
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190508         0   $   610.63
GAH060001        1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION     2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190716   20190917         0   $   610.20
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190506   20190523         0   $   606.00
GAH020001        4/6/2019   ATLAS FIGHTS                          2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01315365-0   20190406   20190407   20191213     14.03   $   599.01
GNH030001       1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190404   20190701         0   $   598.42
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190308    190.73   $   589.27
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190613   20190708         0   $   589.11
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180925   20190403         0   $   588.19
GAH090001       3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-1   20190315   20190514   20190610         0   $   586.69
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190116         0   $   580.03
GAH090001       7/27/2019   LISA ANN VONDREK DBA APEX BOXING      2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01333680-0   20190727   20190807   20190909         0   $   575.32
GAH060001       4/12/2019   RGV THUNDER FAST PITCH                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190531   20191001     90.01   $   573.79
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01235929-0   20181013   20181026   20190114    363.54   $   573.44
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190604   20191018         0   $   570.41
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181010   20181219         0   $   563.41
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181015   20190129         0   $   559.71
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-1   20190531   20190807   20191205         0   $   554.24
GAH040001        1/1/2019   LA PORTE BOYS BASEBALL ASSOC          2019   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      BASEBALL             01296389-0   20190506   20190514   20190607         0   $   553.23
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION        2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-1   20180809   20180809   20190819         0   $   552.41
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION        2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01197614-2   20180809   20180809   20181120         0   $   552.41
GAH090001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190207         0   $   550.62
GAH090001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190405         0   $   550.62
GAH090001      11/16/2018   MARSHALL KAUFFMAN DBA KINGS           2018   AG-LFF $1K DED-$15K AME-$15K ADD-GIS      BOXING               01270360-0   20181116   20181116   20190327         0   $   549.44
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 44 of 74 PageID #: 495
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 45 of 75
                                                                  CONFIDENTIAL

GAH080001       7/29/2018   RH RENEGADES BASEBALL CLUB           2018   AG-4-4 $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01257486-0   20181026   20181026   20190315      250   $   544.32
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190221        0   $   542.71
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190701        0   $   541.32
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190308        0   $   540.00
GAH060001        4/1/2019   WAHOO BASEBALL ASSOCIATION           2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190623   20191007        0   $   530.12
GAH090001        3/9/2019   MATCHROOM BOXING USA                 2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190310   20190509        0   $   529.00
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01234404-1   20180915   20180915   20190701        0   $   528.51
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL             2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191219        0   $   525.51
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL             2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01375948-0   20190930   20190930   20191219        0   $   525.51
GAH060001        2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01366048-1   20190619   20190624   20191217        0   $   523.80
GAH060001        3/7/2019   TEAM CONNECTICUT BASEBALL            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01301698-0   20190504   20190504   20190812   230.76   $   518.67
GAH090001        3/9/2019   MATCHROOM BOXING USA                 2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190309   20190710        0   $   518.16
GAH020001       1/12/2019   STRIKEHARD PRODUCTIONS               2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190125   20190401        0   $   511.71
GAH090001       3/15/2019   POORBOY PRO BOXING                   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190506   20190523        0   $   506.88
GAH020001       8/11/2018   RINGSIDE PROMOTIONS                  2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01235924-0   20180811   20180812   20190410        0   $   500.00
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190410        0   $   500.00
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190410        0   $   500.00
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS       2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180920   20190308        0   $   493.00
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190327        0   $   491.59
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190330   20190522   212.77   $   487.23
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190613   20190924        0   $   485.00
GAH090001       5/31/2019   CLASSIC ENTERTAINMENT & SPORTS       2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01337584-0   20190531   20190701   20190926        0   $   476.42
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS               2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190719        0   $   469.12
GAH090001       8/23/2019   TITAN FC                             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01345005-0   20190823   20190920   20191015       31   $   469.00
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL       2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190801   20191007        0   $   467.82
GAH060001        1/1/2019   NORTH WAKE COUNTY BASEBALL ASSOC     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01331084-1   20190425   20190426   20191121        0   $   463.70
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191107        0   $   463.68
GAH090001       8/29/2019   DIBELLA ENTERTAINMENT                2019   AG-KDT $500 DED-$10K AME-$100K ADD-GI     BOXING               01346051-0   20190829   20190829   20191018        0   $   463.04
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS               2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181013   20190125        0   $   456.97
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE             2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01230283-0   20181020   20181020   20190102        0   $   456.40
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181016   20190605        0   $   454.35
GAH020001       6/28/2019   DC MANAGEMENT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190719   20191007        0   $   449.68
GAH020001       7/27/2018   DYNASTY COMBAT SPORTS                2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191851-0   20180727   20180727   20181207      169   $   449.00
GAH090001       12/1/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190304        0   $   441.00
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190725   20190809        0   $   440.92
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190207        0   $   439.92
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190221        0   $   439.92
GAH000001        8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190304   20190528        0   $   439.91
GAH000001        8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190304   20190528        0   $   439.91
GAH090001       7/14/2018   FIERCE MMA                           2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181011        0   $   439.83
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191108        0   $   436.02
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   435.53
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   435.53
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180926   20190403        0   $   434.00
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190416   20190515        0   $   429.81
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20180810   20190129        0   $   428.94
GAH000001        8/1/2018   WOLCOTT YOUTH FOOTBALL &             2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01242221-0   20181015   20181016   20190129        0   $   427.82
GAH060001       4/13/2019   HARRISBURG BASEBALL ASSOCIATION      2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190618   20191126      250   $   427.26
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   425.47
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   425.47
GAH090001        6/8/2019   LION FIGHT PROMOTIONS                2019   AG-NKK $2K DED-$50K AME-$50K ADD-GIS      KICK BOXING          01319860-0   20190608   20190608   20190726   464.93   $   423.40
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL             2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190907   20191126        0   $   421.86
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL             2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190907   20191126        0   $   421.86
GAH000001       7/11/2018   STEEL VALLEY YOUTH CONFERENCE        2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180810   20190114        0   $   421.00
GAH000001        8/1/2018   MONROE TOWNSHIP BRAVES FOOTBALL &    2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01242275-0   20180823   20180824   20190502        0   $   420.36
GAH090001       8/18/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01239497-0   20180818   20180819   20190610      500   $   417.19
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180926   20190403        0   $   413.30
GAH000001        8/1/2019   TRI VALLEY POP WARNER                2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01374164-0   20191015   20191015   20191211        0   $   411.11
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01256791-0   20180929   20180929   20191120        0   $   411.06
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01256791-0   20180929   20180929   20191120        0   $   411.06
GAH000001        8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190311   20190513     7.69   $   410.10
GAH000001        8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190311   20190513     7.69   $   410.10
GAH000001        7/1/2018   NCYFC                                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227442-0   20180815   20180823   20181221      500   $   410.00
GAH090001       12/1/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190311        0   $   409.87
GAH020001        6/1/2019   UNDEFEATED PRODUCTIONS               2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01330921-1   20190601   20190602   20191114   442.26   $   407.49
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS       2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180810   20190401        0   $   404.32
GNH030001       1/18/2019   MATCHROOM BOXING USA                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190205   20190701        0   $   403.95
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    OTHER                01234404-1   20180915   20180915   20190701       77   $   403.77
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL             2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01187493-0   20180825   20180910   20181001        0   $   403.22
GAH080001        8/8/2018   MARINA YOUTH SOCCER ASSOC            2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     SOCCER               01230388-0   20181103   20181121   20191022      100   $   403.15
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE             2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515      100   $   402.99
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01270354-0   20190216   20190216   20190605    87.31   $   400.70
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190628   20190809        0   $   400.63
GAH090001       9/14/2018   CLASSIC ENTERTAINMENT & SPORTS       2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01236003-0   20180914   20180915   20190115        0   $   400.56
GSNASF080001     1/1/2019   LI HOT STOVE BASEBALL                2019   AG-HTD $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01346792-0   20190730   20190730   20200110      250   $   400.00
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE    2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180823   20190102        0   $   393.12
GAH060001        2/1/2019   NARROWS BASEBALL CLUB                2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01331144-0   20190608   20190614   20191015       10   $   390.00
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190403   20190603        0   $   388.35
GAH040001       3/31/2019   HARRISON COUNTY PONY LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01287196-0   20190417   20190418   20191219        0   $   388.22
GAH090001       3/15/2019   COLORADO COMBAT CLUB                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190321   20190509        0   $   385.74
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20181205   20190614        0   $   384.00
GAH090001       7/20/2018   ALL STAR BOXING                      2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS     BOXING               01191861-0   20180720   20180720   20181002        0   $   383.53
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180926   20190403        0   $   383.46
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190613   20190808        0   $   382.23
GAH090001      12/15/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01255415-1   20181215   20181228   20191023        0   $   381.99
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS               2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01235929-0   20181013   20181026   20190114        0   $   381.08
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181007   20181220        0   $   381.03
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190104   20190509        0   $   377.03
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190104   20190509        0   $   377.03
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181213   20190104        0   $   373.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190611   20190924        0   $   372.81
GAH040001       2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION   2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-1   20190512   20190512   20190916        0   $   372.06
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190611        0   $   370.90
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190611        0   $   370.90
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   370.90
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   370.90
GAH060001        9/7/2018   PAPILLION SOFTBALL                   2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-1   20180909   20181009   20190619        0   $   367.22
GNH030001       1/18/2019   MATCHROOM BOXING USA                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190404   20190701        0   $   366.71
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191001        0   $   361.28
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190422   20190603        0   $   360.21
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL       2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190801   20191007        0   $   359.80
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190625   20191205        0   $   357.75
GSNASF080001    1/14/2019   LOS TIBURONES                        2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-1   20190721   20190802   20191204        0   $   356.11
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181010   20190107        0   $   354.30
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR      2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190619   20191108        0   $   353.00
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190604   20190808        0   $   352.50
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190524   20190809        0   $   352.50
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180918   20190402    31.53   $   352.47
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180918   20190402    31.53   $   352.47
GAH090001       7/20/2018   ALL STAR BOXING                      2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190801        0   $   348.24
GAH090001       7/20/2018   ALL STAR BOXING                      2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190510        0   $   344.12
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 45 of 74 PageID #: 496
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 46 of 75
                                                                  CONFIDENTIAL

GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190415   20190605        0   $   343.78
GAH060001    4/12/2019   RGV THUNDER FAST PITCH                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190815   20191001        0   $   340.12
GAH060001    4/13/2019   HARRISBURG BASEBALL ASSOCIATION       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190618   20191107        0   $   337.00
GAH020001   11/17/2018   JOHNNY ORTIZ                          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01231240-0   20181117   20181128   20190417      140   $   335.00
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190604   20190723        0   $   332.79
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190506   20190523        0   $   332.10
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190207        0   $   331.06
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190221        0   $   331.06
GAH080001    1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190513   20190924        0   $   330.00
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190314   20190507        0   $   329.23
GAH000001    7/11/2018   SAN DIEGO POP WARNER                  2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20180825   20190617    23.48   $   324.87
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190528   20190809        0   $   324.52
GAH000001     8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181009   20190211        0   $   322.30
GAH060001     8/6/2018   LONG ISLAND CRUSH FASTPITCH           2018   AG-C3 $250 DED-$500K AME-$20K ADD-GI      SOFTBALL             01280668-0   20190316   20190326   20190528        0   $   320.26
GAH020001    8/11/2018   RINGSIDE PROMOTIONS                   2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01235924-0   20180811   20180812   20190410        0   $   320.00
GAH090001    3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190315   20190528        0   $   318.36
GAH000001    9/19/2018   KAUAI POP WARNER FOOTBALL LEAGUE      2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01384262-0   20190914   20190914   20200109      250   $   316.10
GAH000001    7/22/2019   KAUAI POP WARNER FOOTBALL LEAGUE      2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01384262-0   20190914   20190914   20200109      250   $   316.10
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190116        0   $   315.74
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190625   20190716        0   $   312.12
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190806   20190826        0   $   312.12
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190910   20191007        0   $   312.12
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20191003   20191028        0   $   312.12
GNH030001     8/3/2019   TGB PROMOTIONS                        2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023        0   $   311.61
GAH000001     8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190211        0   $   308.65
GAH090001    8/23/2019   TITAN FC                              2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01345005-0   20190823   20190920   20191015        0   $   308.16
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253239-0   20181027   20181030   20190607   394.57   $   307.74
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253239-0   20181027   20181030   20190607   394.57   $   307.74
GAH080001    1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-1   20190310   20190310   20191004        0   $   307.71
GAH090001    5/31/2019   CLASSIC ENTERTAINMENT & SPORTS        2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01337584-0   20190531   20190614   20190926      500   $   306.92
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190724   20191007        0   $   306.20
GAH090001    5/31/2019   CLASSIC ENTERTAINMENT & SPORTS        2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01337584-0   20190531   20190701   20190926        0   $   304.68
GAH090001    7/14/2018   FIERCE MMA                            2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181030        0   $   303.20
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION        2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20180809   20190118      250   $   302.41
GAH080001    7/29/2018   RH RENEGADES BASEBALL CLUB            2018   AG-4-4 $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01257486-0   20181026   20181026   20190318        0   $   300.00
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181211   20190320        0   $   300.00
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181211   20190426        0   $   300.00
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01316285-0   20190608   20190612   20190816        0   $   300.00
GAH060001     4/4/2019   MOON TOWNSHIP LITTLE LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01380247-0   20190914   20190914   20200102      250   $   300.00
GAH090001    6/21/2019   DAVID FELDMAN DBA BARENUCKLE          2019   AG-KHH $500 DED-$25K AME-$25K ADD-GIS     BOXING               01333858-0   20190622   20190622   20191024      500   $   300.00
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-1   20190118   20190404   20190701        0   $   300.00
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181119   20190123        0   $   296.99
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190308        0   $   295.60
GAH020001    6/28/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190710   20190808        0   $   294.52
GAH060001    3/15/2019   WINTERSVILLE BASEBALL ASSOCIATION     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01353214-0   20190516   20190517   20191202   127.18   $   294.24
GAH000001    7/15/2018   GRAND PRAIRIE YOUTH FOOTBALL ASSOC    2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01226328-0   20180825   20180825   20181220       12   $   294.15
GAH090001    5/17/2019   BISHOP PROMOTIONS - AMERICAN KOMBAT   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01342244-0   20190517   20190603   20190923        0   $   293.82
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181205   20190225        0   $   292.05
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180920   20191018        0   $   290.00
GAH060001    4/13/2019   HARRISBURG BASEBALL ASSOCIATION       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190618   20191105        0   $   287.00
GAH090001     3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190310   20190603        0   $   286.20
GAH020001    6/28/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190710   20190808        0   $   284.07
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-2   20190607   20190608   20191104        0   $   281.05
GAH060001     4/1/2019   WAHOO BASEBALL ASSOCIATION            2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190623   20191015        0   $   280.12
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01256791-0   20180929   20180929   20191120      500   $   279.06
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01256791-0   20180929   20180929   20191120      500   $   279.06
GAH090001    3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190417   20190514        0   $   277.92
GAH060001     1/1/2019   SHERMAN OAKS LITTLE LEAGUE            2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190406   20190730      100   $   277.16
GAH040001     1/1/2019   LA PORTE BOYS BASEBALL ASSOC          2019   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      BASEBALL             01296389-0   20190506   20190514   20190607        0   $   276.89
GAH020001    1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190131   20190401        0   $   276.68
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180925   20190403        0   $   276.00
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01229873-0   20180825   20180910   20190102        0   $   275.00
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01229873-0   20180825   20180910   20190102        0   $   275.00
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190624   20190814        0   $   275.00
GAH040001     1/1/2019   LA PORTE BOYS BASEBALL ASSOC          2019   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      BASEBALL             01296389-0   20190506   20190514   20190606        5   $   274.68
GAH000001    6/30/2019   MOUNTAINEER YOUTH FOOTBALL            2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01372078-1   20190912   20191002   20200107        0   $   272.93
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190611   20190708        0   $   272.65
GAH040001     3/1/2019   IWV YOUTH BASEBALL                    2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01337987-1   20190413   20190423   20200102        0   $   272.24
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190725   20191126        0   $   267.30
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180925   20190403        0   $   265.68
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01368667-0   20190928   20191007   20191202        0   $   265.36
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190327   20190425        0   $   265.01
GAH000001     6/1/2019   SUTTER JR HUSKIES                     2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01356319-0   20191008   20191009   20200108        0   $   263.54
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190720   20191108        0   $   263.44
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181118   20190104        0   $   260.64
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01250096-0   20180901   20180901   20190318      500   $   258.00
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01250096-0   20180901   20180901   20190318      500   $   258.00
GAH060001     3/1/2019   BLOOMFIELD BASEBALL LEAGUE            2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01300661-0   20190419   20190419   20190603      250   $   257.68
GAH060001    9/17/2018   BPA BASEBALL CLUB                     2018   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01354520-0   20190916   20190916   20191111    91.49   $   257.02
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315782-0   20190607   20190607   20190712        0   $   256.08
GAH000001     7/1/2018   NCYFC                                 2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20180824   20181108        0   $   256.00
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190205   20190701        0   $   255.85
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190625   20191205        0   $   253.58
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   253.47
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   253.47
GAH090001    7/27/2019   LISA ANN VONDREK DBA APEX BOXING      2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01375924-0   20190727   20190727   20191217      177   $   252.18
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181211   20190426        0   $   250.00
GAH060001    4/12/2019   RGV THUNDER FAST PITCH                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190531   20191111        0   $   250.00
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190724   20190815      250   $   250.00
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190722   20191007        0   $   249.00
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190725   20191126        0   $   248.10
GAH000001     8/1/2018   MONROE TOWNSHIP BRAVES FOOTBALL &     2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01242275-0   20180823   20180823   20190423        0   $   248.00
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190222   20190405        0   $   247.50
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190222   20190405        0   $   247.50
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190404   20190516        0   $   247.50
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190404   20190516        0   $   247.50
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20181220      500   $   247.40
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20181220      500   $   247.40
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191001   20191211        0   $   247.32
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190613   20190708        0   $   245.46
GAH000001     8/1/2018   MONROE TOWNSHIP BRAVES FOOTBALL &     2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01242275-0   20180823   20180823   20190129        0   $   243.30
GAH000001     8/1/2018   WOLCOTT YOUTH FOOTBALL &              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01242221-0   20181015   20181106   20190129        0   $   243.01
GAH090001    7/14/2018   FIERCE MMA                            2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181030        0   $   242.33
GAH060001     6/1/2019   SJBC UNITED BASEBALL                  2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01374478-0   20191102   20191102   20191211      250   $   241.90
GAH090001    7/27/2019   LISA ANN VONDREK DBA APEX BOXING      2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01333680-0   20190727   20190807   20190909        0   $   239.72
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190219   20190319        0   $   238.62
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190501   20190523        0   $   237.89
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-1   20190531   20190909   20191203        0   $   236.00
GAH000001    6/25/2019   MERCED BEARS YOUTH FOOTBALL & CHEER   2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01354966-2   20190824   20190830   20191104      250   $   235.94
GAH000001    7/11/2018   STEEL VALLEY YOUTH CONFERENCE         2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180906   20190114        0   $   235.34
GAH000001    7/25/2018   PACIFIC COAST YOUTH FOOTBALL &        2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01199081-0   20180922   20180922   20181018        0   $   235.20
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 46 of 74 PageID #: 497
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 47 of 75
                                                                  CONFIDENTIAL

GAH040001     3/1/2019   SOUTHWEST LEXINGTON PONY BASEBALL     2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01330326-0   20190613   20190613   20190819        0   $   235.00
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190323   20190503        0   $   234.89
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181010   20181219        0   $   234.75
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315782-0   20190607   20190607   20190724   385.32   $   234.68
GAH090001    2/23/2019   JOHN MIRENDA PROMOTIONS               2019   AG-KFF $500 DED-$15K AME-$15K ADD-GIS     BOXING               01353846-0   20190223   20190226   20191024        0   $   233.59
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181015   20190129        0   $   233.21
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190507   20190603        0   $   232.05
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190708   20191025        0   $   231.73
GAH040001     3/1/2019   IWV YOUTH BASEBALL                    2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01337987-0   20190413   20190413   20191007      250   $   231.56
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20191003   20191028        0   $   230.85
GAH090001   11/16/2018   MARSHALL KAUFFMAN DBA KINGS           2018   AG-LFF $1K DED-$15K AME-$15K ADD-GIS      BOXING               01270360-0   20181116   20181116   20190327        0   $   228.94
GAH000001     8/6/2019   HUNTINGDON PEE WEE FOOTBALL LEAGUE    2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01340093-0   20181027   20181027   20191126        0   $   227.25
GNH030001    4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190416   20190515        0   $   227.16
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181218   20190405        0   $   227.15
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190619   20191108        0   $   227.00
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190621   20191108        0   $   227.00
GNH030001    4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190412   20190515        0   $   224.71
GAH040001     1/1/2019   CERES YOUTH BASEBALL AND SOFTBALL     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01370268-0   20190717   20190718   20200109      135   $   224.70
GAH000001    8/18/2019   FORT BRAGG CUBS                       2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01365530-0   20190826   20190903   20200103    65.48   $   224.50
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190718        0   $   224.00
GAH000001    7/11/2018   SAN DIEGO POP WARNER                  2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20181210   20190617        0   $   220.81
GAH060001     9/7/2018   PAPILLION SOFTBALL                    2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20180910   20190312        0   $   215.00
GAH060001     1/1/2019   NORTH WAKE COUNTY BASEBALL ASSOC      2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01331084-1   20190425   20190425   20191121        0   $   214.36
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190205   20190701        0   $   214.36
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190726        0   $   214.20
GAH090001    7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190205        0   $   214.18
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01236045-0   20181014   20181015   20190115        0   $   213.00
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190327        0   $   210.73
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180920   20190308        0   $   209.10
GAH090001    2/23/2019   JOHN MIRENDA PROMOTIONS               2019   AG-KFF $500 DED-$15K AME-$15K ADD-GIS     BOXING               01353846-0   20190223   20190224   20191023        0   $   208.64
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181109   20190124        0   $   206.79
GAH060001    9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190604   20191216        0   $   205.77
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190619   20191108        0   $   205.00
GAH000001    7/11/2018   SAN DIEGO POP WARNER                  2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20180831   20190617        0   $   204.99
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-0   20180830   20180830   20190213        0   $   204.10
GAH000001     8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181009   20190211        0   $   203.93
GAH090001    5/17/2019   BISHOP PROMOTIONS - AMERICAN KOMBAT   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01342244-0   20190517   20190729   20190923      240   $   203.08
GAH040001    3/31/2019   HARRISON COUNTY PONY LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01287196-0   20190417   20190418   20191219        0   $   202.00
GAH090001    3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190501   20190604        0   $   201.77
GAH060001     4/1/2019   WAHOO BASEBALL ASSOCIATION            2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190624   20191015        0   $   200.12
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01270354-0   20190216   20190216   20190605        0   $   200.00
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190624   20190814        0   $   200.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190604   20190625        0   $   200.00
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190625   20190716        0   $   199.64
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190716   20190806        0   $   199.64
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190806   20190826        0   $   199.64
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190910   20191007        0   $   199.64
GAH090001     3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190702    63.98   $   197.97
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191112   20200109        0   $   197.76
GAH020001   11/30/2018   FRESQUEZ PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01243414-2   20181130   20181201   20200110        0   $   197.00
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190903   20191115        0   $   196.02
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190906   20191115        0   $   196.02
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190909   20191115        0   $   196.02
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190911   20191115        0   $   196.02
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190719        0   $   195.47
GAH060001     5/9/2019   ABERDEEN HARDBALL ASSOC               2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01356320-0   20190511   20190511   20191029      100   $   194.28
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190613   20190924        0   $   194.00
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190506   20190523        0   $   193.92
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20200103        0   $   193.61
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229703-0   20180908   20181010   20190325   337.79   $   193.50
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229703-0   20180908   20181010   20190325   337.79   $   193.50
GAH080001    1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01320885-0   20190512   20190512   20190812    46.37   $   193.03
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190217   20190503        0   $   192.69
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180920   20190315        0   $   191.75
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION     2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322856-0   20190608   20190612   20190730     0.01   $   191.15
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191001   20191211        0   $   190.59
GAH060001   12/12/2018   MAVS SPORTS CLUB                      2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190225   20190425       50   $   190.00
GAH090001     6/8/2019   LION FIGHT PROMOTIONS                 2019   AG-NKK $2K DED-$50K AME-$50K ADD-GIS      KICK BOXING          01319860-0   20190608   20190608   20190726        0   $   189.52
GAH020001    6/28/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190703   20190809        0   $   188.18
GAH020001    6/20/2019   WORLD FIGHTING FEDERATION             2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01322906-0   20190620   20190802   20191114        0   $   187.82
GAH090001    3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-1   20190315   20190514   20190610        0   $   187.49
GAH020001    6/20/2019   WORLD FIGHTING FEDERATION             2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01322906-0   20190620   20190820   20191114        0   $   187.07
GAH000001     8/1/2018   PORTAGE POP WARNER                    2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227705-0   20180917   20180919   20181221      195   $   186.69
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190604   20191217        0   $   185.40
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180813   20190315        0   $   184.89
GAH000001     6/1/2019   SUTTER JR HUSKIES                     2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01356319-0   20191008   20191021   20200108        0   $   183.40
GAH090001    7/14/2018   FIERCE MMA                            2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181011        0   $   183.26
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181013   20190125        0   $   182.79
GAH060001    4/12/2019   RGV THUNDER FAST PITCH                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190531   20191111        0   $   182.50
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190625   20191205        0   $   182.49
GAH040001    2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION    2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-1   20190512   20190512   20191126        0   $   182.07
GAH040001    2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION    2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-1   20190512   20190512   20191202        0   $   182.07
GAH060001     2/7/2019   BAKERSFIELD SOUTHWEST BASEBALL        2019   AG-C3 $250 DED-$500K AME-$20K ADD-GI      BASEBALL             01286298-0   20190316   20190320   20191021   109.46   $   179.75
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190102   20190225        0   $   179.50
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190102   20190225        0   $   179.50
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   177.28
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   177.28
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01235929-0   20181013   20181016   20190114        0   $   175.80
GAH040001     4/2/2019   WATERFORD COACHES ASSOCIATION         2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01342025-0   20190907   20190910   20191015      250   $   175.00
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191120        0   $   175.00
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191120        0   $   175.00
GAH060001   12/12/2018   MAVS SPORTS CLUB                      2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190708   20190920        0   $   174.80
GAH090001    8/29/2019   DIBELLA ENTERTAINMENT                 2019   AG-KDT $500 DED-$10K AME-$100K ADD-GI     BOXING               01346051-0   20190829   20190829   20191014        0   $   174.62
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20180926   20190403        0   $   172.21
GAH000001    6/25/2019   MERCED BEARS YOUTH FOOTBALL & CHEER   2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01354966-2   20190824   20190830   20191104        0   $   171.37
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01256791-0   20180929   20180929   20191120        0   $   171.28
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01256791-0   20180929   20180929   20191120        0   $   171.28
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20180830   20190501        0   $   170.00
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-2   20190607   20190608   20191104        0   $   169.79
GAH020001    1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190125   20190225        0   $   169.73
GAH060001     1/1/2019   SHERMAN OAKS LITTLE LEAGUE            2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190410   20190730        0   $   169.32
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190613   20190708        0   $   168.74
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190205   20190701        0   $   168.31
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181218   20190405        0   $   168.30
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01187493-0   20180825   20180910   20181001        0   $   168.01
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20181220        0   $   167.58
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20181220        0   $   167.58
GAH060001   12/12/2018   MAVS SPORTS CLUB                      2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190225   20190425        0   $   167.20
GAH090001    9/14/2018   CLASSIC ENTERTAINMENT & SPORTS        2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01236003-0   20180914   20180915   20190115        0   $   166.90
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190617   20191205        0   $   166.89
GAH000001    7/29/2018   OAK PARK RIVER FOREST YOUTH           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20181015   20190115        0   $   166.87
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 47 of 74 PageID #: 498
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 48 of 75
                                                                  CONFIDENTIAL

GAH000001        8/1/2018   PORTAGE POP WARNER                   2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227705-0   20180917   20180919   20181221        0   $   166.70
GAH040001       1/10/2019   MALTBY PONY BASEBALL                 2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01312149-0   20190430   20190509   20190701        0   $   165.77
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190513   20190924        0   $   165.00
GAH090001       1/31/2019   ROY JONES JR BOXING PROMOTIONS       2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01270357-0   20190131   20190131   20190416        0   $   164.91
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01357140-2   20190608   20190620   20191111        0   $   164.88
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191107        0   $   164.23
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190507   20190603        0   $   164.06
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181029   20181220        0   $   163.52
GSNASF080001    1/14/2019   LOS TIBURONES                        2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-1   20190721   20190802   20191204        0   $   162.88
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181019   20191001        0   $   162.81
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181019   20191001        0   $   162.81
GAH060001       9/21/2018   THOUSAND OAKS KNIGHTS                2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01259809-0   20181203   20181205   20190605        0   $   162.50
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190403   20190603        0   $   161.81
GAH090001       3/15/2019   COLORADO COMBAT CLUB                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190321   20190509        0   $   160.73
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190310   20190819      500   $   160.00
GAH000001        8/1/2018   INLAND NORTHWEST POP WARNER          2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190930   20200108        0   $   159.35
GAH000001        8/1/2019   INLAND NORTHWEST POP WARNER          2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190930   20200108        0   $   159.35
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190613   20190808        0   $   159.26
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190613   20190710        0   $   158.45
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191007   20191101        0   $   158.44
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181127   20190321        0   $   158.36
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190709   20191025        0   $   157.40
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190710   20191025        0   $   157.40
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190711   20191025        0   $   157.40
GAH020001      11/30/2018   FRESQUEZ PRODUCTIONS                 2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01243414-2   20181130   20181201   20200110        0   $   157.00
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20181003   20190102        0   $   157.00
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20181003   20190102        0   $   157.00
GAH060001        2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190322   20190416        0   $   155.88
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190417   20200102        0   $   154.21
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190716   20190801        0   $   153.82
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190611        0   $   153.69
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190611        0   $   153.69
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   153.69
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   153.69
GAH090001       12/1/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181211   20190320        0   $   152.68
GAH040001        1/1/2019   LAKE VILLA TOWNSHIP BASEBALL         2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-0   20190619   20190621   20190806   131.88   $   152.09
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190116        0   $   152.01
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190820   20190918        0   $   152.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20191003   20191108        0   $   152.00
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181015   20181220        0   $   151.58
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20191001        0   $   151.54
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20191001        0   $   151.54
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-1   20180809   20180810   20190820        0   $   151.26
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-1   20190410   20190410   20190726        0   $   151.00
GAH020001       6/28/2019   DC MANAGEMENT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190703   20190809        0   $   150.30
GAH020001       6/28/2019   DC MANAGEMENT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190703   20190809        0   $   150.30
GAH060001        4/1/2019   WAHOO BASEBALL ASSOCIATION           2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190624   20191007       50   $   150.12
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190501   20190520        0   $   150.10
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190522   20190703        0   $   150.10
GAH080001        8/8/2018   MARINA YOUTH SOCCER ASSOC            2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     SOCCER               01230388-0   20181103   20181121   20191022        0   $   150.01
GAH000001       7/25/2018   PACIFIC COAST YOUTH FOOTBALL &       2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01227350-0   20181017   20181017   20181220        0   $   150.00
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS       2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180813   20190315        0   $   150.00
GAH060001        9/7/2018   PAPILLION SOFTBALL                   2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20180909   20190226        0   $   149.00
GAH060001       9/17/2018   BPA BASEBALL CLUB                    2018   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01354520-0   20190916   20190923   20200106        0   $   148.80
GAH000001       7/15/2018   GRAND PRAIRIE YOUTH FOOTBALL ASSOC   2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01226328-0   20180825   20180825   20190204        0   $   148.74
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190403   20190417        0   $   148.28
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS               2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181119   20190117        0   $   148.20
GAH000001        8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190405        0   $   147.74
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181010   20190107        0   $   147.62
GAH000001        7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC    2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190904   20191115        0   $   147.02
GAH060001       5/22/2019   ABERDEEN ACES                        2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351023-0   20190720   20190720   20191017        0   $   147.00
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190709   20190726        0   $   145.18
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL       2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190730   20191002        0   $   145.00
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191120        0   $   145.00
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE        2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191120        0   $   145.00
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190416        0   $   144.80
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227364-0   20180908   20180908   20190416        0   $   144.80
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE    2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-2   20180809   20180823   20190401        0   $   144.21
GAH090001       9/15/2018   CONRAD LOUCKS - PINNACLE FIGHTING    2018   QLKK26 $1K DED-$50K AME-$50K AD&D-GIS     MIXED MARTIAL ARTS   01206484-0   20180915   20180924   20181107        0   $   144.09
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190211        0   $   143.75
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190211        0   $   143.75
GAH020001       3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190415   20190605        0   $   143.24
GSNASF080001    1/14/2019   LOS TIBURONES                        2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-0   20190721   20190722   20190913        0   $   142.62
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR      2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190715   20191011        0   $   142.00
GAH060001       4/12/2019   RGV THUNDER FAST PITCH               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190815   20191001        0   $   141.72
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181127   20190107        0   $   140.55
GAH090001       7/21/2018   DIBELLA ENTERTAINMENT                2018   QKDT26 $500 DED-$10K AME-$100K ADD-GI     BOXING               01192154-0   20180721   20180721   20181109        0   $   140.41
GAH000001        6/1/2019   SUTTER JR HUSKIES                    2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01356319-0   20191008   20191009   20200108        0   $   139.85
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181106   20190607        0   $   139.79
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190709   20190918        0   $   139.75
GAH090001       7/20/2018   ALL STAR BOXING                      2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190801        0   $   139.30
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   138.61
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   138.61
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190207        0   $   138.34
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190207        0   $   138.34
GAH000001       7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181221   20190211        0   $   137.58
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190604   20191216        0   $   137.18
GAH000001       7/11/2018   SAN DIEGO POP WARNER                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20180907   20190617        0   $   136.90
GAH000001       7/11/2018   SAN DIEGO POP WARNER                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20180913   20190617        0   $   136.90
GAH000001       7/11/2018   SAN DIEGO POP WARNER                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20181002   20190617        0   $   136.90
GAH000001       7/11/2018   SAN DIEGO POP WARNER                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20181210   20190617        0   $   136.90
GAH060001        1/1/2019   NORTH WAKE COUNTY BASEBALL ASSOC     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01331084-1   20190425   20190426   20191122      250   $   136.56
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20190510   20190603        0   $   136.55
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191023        0   $   136.55
GAH060001        4/1/2019   WAHOO BASEBALL ASSOCIATION           2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190723   20191007        0   $   136.50
GAH060001        4/1/2019   WAHOO BASEBALL ASSOCIATION           2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190723   20191015        0   $   136.50
GAH000001        7/1/2018   NCYFC                                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227442-0   20180815   20180823   20181221        0   $   136.00
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190528   20190809        0   $   135.22
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181213   20190114        0   $   135.00
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190103   20190201        0   $   135.00
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190131   20190304        0   $   135.00
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191120        0   $   135.00
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE        2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191120        0   $   135.00
GAH060001      12/12/2018   MAVS SPORTS CLUB                     2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190708   20190920        0   $   134.80
GAH090001       7/26/2019   CLASSIC ENTERTAINMENT & SPORTS       2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01333855-0   20190726   20190727   20191018      500   $   134.65
GAH060001        3/7/2019   TEAM CONNECTICUT BASEBALL            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01301698-1   20190504   20190504   20190919        0   $   133.74
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181008   20190107        0   $   133.59
GAH090001       3/15/2019   COLORADO COMBAT CLUB                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190417   20190514        0   $   133.55
GAH000001       7/11/2018   SAN DIEGO POP WARNER                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20181210   20190718        0   $   133.50
GAH080001        7/1/2018   EATONS NECK YOUTH CLUB               2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01296250-0   20190205   20190206   20190521      100   $   133.34
GAH020001       6/28/2019   DC MANAGEMENT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190710   20190808        0   $   133.12
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 48 of 74 PageID #: 499
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 49 of 75
                                                                  CONFIDENTIAL

GAH090001       3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190315   20190528        0   $   132.65
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190611        0   $   132.01
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190611        0   $   132.01
GNH030001        8/3/2019   TGB PROMOTIONS                        2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023        0   $   131.95
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181011   20190211        0   $   131.86
GSNASF080001    1/14/2019   LOS TIBURONES                         2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-0   20190721   20190722   20190913        0   $   130.94
GAH000001        8/1/2019   ORANGE EMPIRE CONFERENCE              2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191010   20191118        0   $   130.39
GAH090001       5/31/2019   CLASSIC ENTERTAINMENT & SPORTS        2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01337584-0   20190531   20190614   20190926        0   $   130.00
GAH090001      10/13/2018   DM FIGHT PROMOTIONS                   2018   AG-TDD $1500 DED-$10K AME-$10K ADD-GI     BOXING               01303037-0   20181013   20181014   20190610        0   $   129.22
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190211        0   $   128.61
GAH090001       8/23/2019   TITAN FC                              2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01345005-0   20190823   20190920   20191015        0   $   128.40
GAH000001       7/29/2018   OAK PARK RIVER FOREST YOUTH           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20181015   20190701        0   $   128.26
GAH040001       3/31/2019   HARRISON COUNTY PONY LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01287196-0   20190417   20190418   20191219        0   $   127.87
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190327   20190501        0   $   127.80
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190416   20190523        0   $   127.80
GAH080001       11/1/2018   JONESVILLE YOUTH BASKETBALL LEAGUE    2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01274510-0   20190228   20190329   20190805        0   $   127.63
GAH090001       8/29/2019   DIBELLA ENTERTAINMENT                 2019   AG-KDT $500 DED-$10K AME-$100K ADD-GI     BOXING               01346051-0   20190829   20190829   20191018        0   $   127.25
GAH090001       5/31/2019   CLASSIC ENTERTAINMENT & SPORTS        2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01337584-0   20190531   20190701   20190926        0   $   126.95
GAH040001       1/10/2019   MALTBY PONY BASEBALL                  2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01312149-0   20190430   20190503   20190701   101.97   $   125.58
GAH060001        1/2/2019   SYOSSET BASEBALL ASSOCIATION          2019   AG-C3 $250 DED-$500K AME-$20K ADD-GI      BASEBALL             01343821-0   20190714   20190714   20191011    91.47   $   125.36
GAH000001        7/1/2018   NCYFC                                 2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20180820   20181108        0   $   125.00
GAH060001        4/1/2019   WAHOO BASEBALL ASSOCIATION            2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190723   20191015        0   $   125.00
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190624   20190814        0   $   125.00
GNH030001        8/3/2019   TGB PROMOTIONS                        2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023        0   $   124.65
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION        2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20190208   20190301        0   $   124.01
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190625   20191205        0   $   123.88
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190311        0   $   122.64
GAH020001       3/15/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01297815-0   20190315   20190315   20190523        0   $   122.64
GAH090001       7/26/2019   CLASSIC ENTERTAINMENT & SPORTS        2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01333855-0   20190726   20190727   20191025        0   $   122.50
GAH060001       4/13/2019   HARRISBURG BASEBALL ASSOCIATION       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190619   20191107        0   $   122.00
GNH030001       1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-1   20190118   20190404   20190701        0   $   121.81
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190617   20191205        0   $   121.81
GAH090001       7/20/2018   ALL STAR BOXING                       2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190801        0   $   121.57
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20181120   20190614    25.65   $   121.50
GAH000001       7/29/2018   OAK PARK RIVER FOREST YOUTH           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20181015   20190701        0   $   121.06
GAH000001       7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-0   20180830   20180831   20190213      500   $   121.00
GAH060001       4/13/2019   HARRISBURG BASEBALL ASSOCIATION       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190618   20191107        0   $   121.00
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20191028   20191203        0   $   120.91
GSNASF080001    1/14/2019   LOS TIBURONES                         2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-1   20190721   20191204   20191220        0   $   120.91
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190102   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190108   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190110   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190116   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190123   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190124   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190129   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190130   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190131   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190205   20190404        0   $   120.64
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190117   20191202        0   $   120.64
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190410   20190523        0   $   120.48
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181022   20190319        0   $   120.00
GAH020001       3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190409   20190605        0   $   119.63
GAH090001       7/14/2018   FIERCE MMA                            2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181030        0   $   119.49
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181119   20190123        0   $   118.79
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190718        0   $   118.70
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190720   20191108        0   $   118.56
GAH020001       6/28/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190710   20190808        0   $   118.36
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190308        0   $   118.24
GAH000001        8/1/2019   ORANGE EMPIRE CONFERENCE              2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191030   20191118        0   $   118.14
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190116   20190211        0   $   118.00
GAH090001       4/13/2019   SALITA PROMOTIONS CORP                2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01320283-0   20190413   20190425   20190722        0   $   117.08
GAH000001       7/11/2018   STEEL VALLEY YOUTH CONFERENCE         2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180808   20190114        0   $   116.35
GAH000001       7/11/2018   STEEL VALLEY YOUTH CONFERENCE         2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180808   20190114        0   $   116.35
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190310   20190501        0   $   116.08
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190314   20190507        0   $   115.89
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181015   20181220        0   $   115.59
GAH090001       6/21/2019   DAVID FELDMAN DBA BARENUCKLE          2019   AG-KHH $500 DED-$25K AME-$25K ADD-GIS     BOXING               01333858-0   20190622   20190622   20191024        0   $   115.20
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181022   20181220        0   $   115.09
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181025   20181220        0   $   115.09
GAH000001        9/6/2018   WESLACO POP WARNER FOOTBALL           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229513-0   20180922   20181002   20190102        0   $   115.00
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190103   20190404        0   $   114.28
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190107   20190404        0   $   114.28
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190410   20190523        0   $   113.87
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190308   20190408        0   $   113.40
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190424   20191216    12.88   $   112.89
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-2   20190607   20190608   20191104        0   $   112.42
GAH040001        1/1/2019   LAKE VILLA TOWNSHIP BASEBALL          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-1   20190619   20190619   20191101        0   $   112.38
GAH040001        1/1/2019   LAKE VILLA TOWNSHIP BASEBALL          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-0   20190619   20190713   20190917        0   $   111.80
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181008   20190211    20.81   $   111.05
GAH000001        7/1/2018   CITY OF FLORIDA CITY - RAZORBACKS     2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227357-0   20181017   20181114   20191022        0   $   111.01
GAH060001        1/1/2019   RICHMOND COUNTY BASEBALL CLUB         2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01354514-0   20190623   20190724   20191126      250   $   110.83
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190712   20191025        0   $   110.29
GAH090001       10/6/2018   MATCHROOM BOXING USA                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01270333-0   20181006   20181007   20190411        0   $   110.00
GAH000001       7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190208   20190503        0   $   110.00
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181106   20190603        0   $   110.00
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181106   20190603        0   $   110.00
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181127   20190603        0   $   110.00
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181127   20190603        0   $   110.00
GAH000001        7/1/2018   NCYFC                                 2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20181009   20181108        0   $   110.00
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190222   20190327        0   $   109.92
GAH080001       7/29/2018   RH RENEGADES BASEBALL CLUB            2018   AG-4-4 $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01257486-0   20181026   20181026   20190318        0   $   109.71
GAH000001       7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE         2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181217   20191119        0   $   109.39
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190308   20190408    57.76   $   108.98
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181118   20190104        0   $   108.60
GAH040001        1/1/2019   LAKE VILLA TOWNSHIP BASEBALL          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-1   20190619   20190619   20191101        0   $   108.59
GAH090001        3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190310   20190603        0   $   108.52
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190102   20190225        0   $   108.00
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190102   20190225        0   $   108.00
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190114   20190225        0   $   108.00
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190114   20190225        0   $   108.00
GAH000001        6/1/2019   SUTTER JR HUSKIES                     2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01356319-0   20191008   20191021   20200108        0   $   107.50
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190910   20191118        0   $   107.46
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190910   20191118        0   $   107.46
GAH020001        4/6/2019   ATLAS FIGHTS                          2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01315365-0   20190406   20190407   20191213        0   $   107.25
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190522   20190617        0   $   107.00
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190617   20190912       50   $   105.98
GAH000001       6/25/2019   MERCED BEARS YOUTH FOOTBALL & CHEER   2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01354966-2   20190824   20190911   20191114        0   $   105.77
GAH040001        3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191010   20191114        0   $   105.28
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190611   20190924        0   $   105.22
GAH020001      11/17/2018   JOHNNY ORTIZ                          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01231240-0   20181117   20190116   20190417        0   $   105.00
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 49 of 74 PageID #: 500
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 50 of 75
                                                                  CONFIDENTIAL

GAH020001      11/17/2018   JOHNNY ORTIZ                          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01231240-0   20181117   20190213   20190417        0   $   105.00
GAH090001       3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190319   20190509   123.34   $   104.66
GAH000001        8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191001   20191211        0   $   104.00
GAH090001       8/29/2019   DIBELLA ENTERTAINMENT                 2019   AG-KDT $500 DED-$10K AME-$100K ADD-GI     BOXING               01346051-0   20190829   20190829   20191018        0   $   103.54
GAH000001        7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190918   20191115        0   $   103.43
GAH090001       8/11/2018   IRON BAY PROMOTIONS                   2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01230204-0   20180811   20181022   20190412        0   $   102.60
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315782-0   20190607   20190607   20190712        0   $   102.43
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180823   20190102        0   $   102.35
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190910   20190924        0   $   102.28
GAH000001       7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE         2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181119   20191119        0   $   102.02
GAH090001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190205   349.35   $   101.60
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01366048-1   20190619   20190619   20191212      250   $   101.53
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20200103        0   $   101.05
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01225465-0   20180923   20180923   20190305        0   $   100.08
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-1   20190531   20190909   20191203        0   $   100.00
GAH000001       7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20180923   20190416        0   $   100.00
GAH080001       7/19/2019   MASS ATHLETICS DBA ROVING SCOUT       2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASEBALL             01324534-0   20190719   20190724   20191108        0   $   100.00
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190624   20190814      100   $   100.00
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01236045-0   20181014   20181019   20190115        0   $    99.57
GAH000001        8/1/2019   ORANGE EMPIRE CONFERENCE              2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191030   20191118        0   $    99.43
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190508        0   $    99.32
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190725   20191126        0   $    99.24
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190501   20190523        0   $    99.12
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181106   20190603        0   $    99.00
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181106   20190603        0   $    99.00
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180913   20190403        0   $    98.99
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180913   20190403        0   $    98.99
GAH000001       7/11/2018   STEEL VALLEY YOUTH CONFERENCE         2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180808   20190116        0   $    98.93
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-1   20190720   20190720   20191108        0   $    98.87
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190907   20191126        0   $    98.15
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190907   20191126        0   $    98.15
GAH000001        7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190913   20191115        0   $    98.01
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181112   20181220        0   $    97.43
GAH090001       2/23/2019   JOHN MIRENDA PROMOTIONS               2019   AG-KFF $500 DED-$15K AME-$15K ADD-GIS     BOXING               01353846-0   20190223   20190226   20191024        0   $    97.33
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181204   20190116        0   $    97.13
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190611        0   $    97.00
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190611        0   $    97.00
GAH090001       7/14/2018   FIERCE MMA                            2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181030        0   $    96.93
GAH000001       7/11/2018   STEEL VALLEY YOUTH CONFERENCE         2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180906   20190116        0   $    96.28
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20191003   20191028        0   $    96.19
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181013   20190125    82.94   $    96.18
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181011   20190211        0   $    95.95
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190503   20190523        0   $    95.16
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190418        0   $    95.11
GSNASF080001     1/1/2019   LI HOT STOVE BASEBALL                 2019   AG-HTD $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01346792-0   20190730   20190730   20200110        0   $    95.00
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190327   20190424      201   $    95.00
GAH090001       3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190327   20190425        0   $    94.94
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190408   20190701        0   $    94.89
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190611   20190701      100   $    94.79
GAH000001        8/6/2019   HUNTINGDON PEE WEE FOOTBALL LEAGUE    2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01340093-0   20181027   20181027   20191126        0   $    94.69
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181105   20190509   276.46   $    94.54
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181105   20190509   276.46   $    94.54
GAH020001       3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190323   20190503        0   $    93.96
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $    93.31
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $    93.31
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190724   20190809        0   $    92.93
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20190108   20190125        0   $    92.84
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-1   20181109   20190121   20190212        0   $    92.84
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181219   20190124        0   $    92.07
GAH000001       7/11/2018   SAN DIEGO POP WARNER                  2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20181210   20190617        0   $    92.01
GAH020001      11/17/2018   JOHNNY ORTIZ                          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01231240-0   20181117   20190313   20190906        0   $    91.94
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181016   20190605        0   $    91.84
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190726        0   $    91.80
GAH000001        8/1/2019   ORANGE EMPIRE CONFERENCE              2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191030   20191118        0   $    91.18
GAH090001      12/15/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01255415-0   20181215   20190404   20190529        0   $    91.09
GAH090001      12/15/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01255415-1   20181215   20190124   20191001        0   $    91.09
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190722   20191007        0   $    90.83
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL               2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190115   20190404        0   $    90.48
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190310   20190509        0   $    90.10
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191108        0   $    90.10
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225        0   $    90.02
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225        0   $    90.02
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225        0   $    90.02
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225        0   $    90.02
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-1   20190531   20190726   20191119        0   $    90.00
GNH030001        8/3/2019   TGB PROMOTIONS                        2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191024      500   $    90.00
GNH030001        8/3/2019   TGB PROMOTIONS                        2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023        0   $    89.90
GAH090001       7/26/2019   CLASSIC ENTERTAINMENT & SPORTS        2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01333855-0   20190726   20190727   20191025        0   $    89.89
GAH060001       9/17/2018   BPA BASEBALL CLUB                     2018   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01354520-0   20190916   20190917   20191114        0   $    89.75
GAH060001       9/17/2018   BPA BASEBALL CLUB                     2018   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01354520-0   20190916   20190917   20191204        0   $    89.75
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-1   20190531   20190807   20191205        0   $    89.65
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180913   20190403        0   $    89.27
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180913   20190403        0   $    89.27
GAH090001       7/27/2018   DYNASTY COMBAT SPORTS                 2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190205        0   $    89.24
GAH000001       6/25/2019   MERCED BEARS YOUTH FOOTBALL & CHEER   2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01354966-2   20190824   20190911   20191114        0   $    88.83
GAH000001       7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190301   20190503        0   $    88.00
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190327        0   $    87.80
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191023       82   $    87.79
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181213   20190114        0   $    87.00
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190103   20190201        0   $    87.00
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190131   20190304        0   $    87.00
GAH060001        1/1/2019   SHERMAN OAKS LITTLE LEAGUE            2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190406   20190730        0   $    87.00
GAH090001       2/23/2019   JOHN MIRENDA PROMOTIONS               2019   AG-KFF $500 DED-$15K AME-$15K ADD-GIS     BOXING               01353846-0   20190223   20190224   20191023        0   $    86.93
GAH020001        6/1/2019   UNDEFEATED PRODUCTIONS                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01323370-1   20190601   20190601   20191107        0   $    86.64
GAH000001        7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190830   20191115    12.01   $    86.00
GAH040001        1/1/2019   LAKE VILLA TOWNSHIP BASEBALL          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-0   20190619   20190702   20190917        0   $    85.73
GAH040001       3/31/2019   HARRISON COUNTY PONY LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351178-0   20190429   20190429   20191017       48   $    85.55
GAH060001        1/1/2019   SHERMAN OAKS LITTLE LEAGUE            2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190415   20190730        0   $    85.37
GSNASF080001     1/1/2019   LI HOT STOVE BASEBALL                 2019   AG-HTD $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01346792-0   20190730   20190730   20200110        0   $    85.00
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181009   20190211        0   $    84.97
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190513   20191216        0   $    84.95
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190617   20191216        0   $    84.95
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190503   20200102        0   $    84.95
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-1   20190531   20190909   20191203        0   $    84.57
GAH090001       3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190501   20190604        0   $    84.07
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180827   20190315        0   $    84.00
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315230-0   20190607   20190607   20191007        0   $    83.76
GAH000001        8/1/2018   WOLCOTT YOUTH FOOTBALL &              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01242221-0   20181015   20181016   20190129        0   $    83.48
GAH000001        8/1/2018   WOLCOTT YOUTH FOOTBALL &              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01242221-0   20181015   20181022   20190129        0   $    83.48
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515        0   $    83.39
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190709   20190726        0   $    83.39
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 50 of 74 PageID #: 501
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 51 of 75
                                                                  CONFIDENTIAL

GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181127   20190107       0   $   83.36
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515       0   $   83.26
GAH000001    7/15/2019   DOWNRIVER JUNIOR FOOTBALL LEAGUE      2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01382929-0   20190914   20190914   20200107       0   $   83.20
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191009   20191211       0   $   83.19
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191023   20191211       0   $   83.19
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191112   20200109       0   $   83.19
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190625   20190716       0   $   83.18
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190716   20190806       0   $   83.18
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190806   20190826       0   $   83.18
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190910   20191007       0   $   83.18
GAH060001    4/13/2019   HARRISBURG BASEBALL ASSOCIATION       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190618   20191107       0   $   83.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190507   20190603       0   $   82.45
GAH060001    4/13/2019   HARRISBURG BASEBALL ASSOCIATION       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190618   20191107       0   $   82.00
GAH000001    7/15/2018   MID-STATE YOUTH FOOTBALL              2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227363-0   20180821   20180822   20190423   88.95   $   81.87
GAH090001     3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190310   20190603       0   $   81.65
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181108   20181220       0   $   81.60
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE         2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181126   20191119       0   $   81.18
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE         2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181217   20191119       0   $   81.18
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190304       0   $   81.00
GAH040001     3/1/2019   SOUTHWEST LEXINGTON PONY BASEBALL     2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01330326-0   20190613   20190613   20190819       0   $   80.97
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181218   20190405       0   $   80.35
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190217   20190503       0   $   80.29
GAH080001    7/19/2019   MASS ATHLETICS DBA ROVING SCOUT       2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASEBALL             01324534-0   20190719   20190727   20191023       0   $   80.00
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190730   20191002       0   $   80.00
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190910   20191002       0   $   80.00
GAH090001     3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190309   20190510       0   $   80.00
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION     2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190716   20190827     100   $   79.84
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190726   20190912       0   $   79.78
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190729   20190912       0   $   79.78
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190731   20190912       0   $   79.78
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190805   20191022       0   $   79.78
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190219   20190319       0   $   79.53
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190709   20190918       0   $   79.50
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190910   20191107       0   $   79.20
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01360477-0   20190907   20190910   20191107       0   $   79.20
GAH000001     9/6/2018   WESLACO POP WARNER FOOTBALL           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229513-0   20180922   20181002   20190102       0   $   78.98
GAH090001     6/8/2019   LION FIGHT PROMOTIONS                 2019   AG-NKK $2K DED-$50K AME-$50K ADD-GIS      KICK BOXING          01319860-0   20190608   20190608   20190726       0   $   78.97
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181217   20190117       0   $   78.94
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181219   20190124       0   $   78.64
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190131   20190806       0   $   78.62
GAH020001    6/28/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190703   20190809       0   $   78.41
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190920   20191115       0   $   78.41
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190923   20191115       0   $   78.41
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190925   20191115       0   $   78.41
GAH000001     7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC     2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190927   20191115       0   $   78.41
GAH090001    3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-1   20190315   20190514   20190610       0   $   78.12
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-1   20180929   20181003   20190207       0   $   77.91
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-1   20180929   20181003   20190207       0   $   77.91
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190325   187.2   $   77.80
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190325   187.2   $   77.80
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190621   20191108       0   $   77.70
GAH040001    1/10/2019   MALTBY PONY BASEBALL                  2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01312149-0   20190430   20190509   20190701       0   $   77.54
GAH000001    7/29/2018   OAK PARK RIVER FOREST YOUTH           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20181009   20190401       0   $   77.44
GAH060001   12/12/2018   MAVS SPORTS CLUB                      2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190225   20190425       0   $   77.20
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191010   20191114       0   $   77.02
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515       0   $   76.86
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181101   20181220       0   $   76.73
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181105   20181220       0   $   76.73
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181108   20181220       0   $   76.73
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181016   20181220       0   $   76.73
GAH000001     6/1/2019   SUTTER JR HUSKIES                     2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01356319-0   20191008   20191021   20200108       0   $   76.42
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190726   20190912       0   $   76.41
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190729   20190912       0   $   76.41
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190731   20190912       0   $   76.41
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190805   20191022       0   $   76.41
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190402   20190502       0   $   76.03
GAH060001     5/7/2019   ACES                                  2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01328558-0   20190630   20190701   20200102       0   $   75.98
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190412   20190605       0   $   75.60
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190415   20190605       0   $   75.60
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190327   63.06   $   75.55
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190327   63.06   $   75.55
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01368667-0   20190928   20191007   20191202     250   $   75.50
GAH060001    9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190716   20191216       0   $   75.42
GAH060001    9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190718   20191216       0   $   75.42
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190618   20190703       0   $   75.32
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191007   20191101       0   $   75.32
GAH000001     7/1/2018   NCYFC                                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227442-0   20180815   20180823   20181221       0   $   75.00
GAH000001     7/1/2018   NCYFC                                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227442-0   20180815   20180831   20190419       0   $   75.00
GAH060001     1/1/2019   SHERMAN OAKS LITTLE LEAGUE            2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190410   20190730       0   $   75.00
GAH060001     1/1/2019   SHERMAN OAKS LITTLE LEAGUE            2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190415   20190730       0   $   75.00
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191104   20191205       0   $   75.00
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191104   20191205       0   $   75.00
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315782-0   20190607   20190607   20190724       0   $   74.88
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191010   20191114       0   $   74.55
GAH020001    1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190228   20190508       0   $   74.00
GAH020001    1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190425   20190508       0   $   74.00
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01235929-0   20181013   20181016   20190114       0   $   73.25
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190726   20190912       0   $   73.06
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190729   20190912       0   $   73.06
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190731   20190912       0   $   73.06
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR       2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190805   20191022       0   $   73.06
GAH020001    6/28/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190719   20191007       0   $   73.04
GAH060001    4/12/2019   RGV THUNDER FAST PITCH                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190531   20191111       0   $   73.00
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190205   20190701       0   $   72.93
GAH090001    8/29/2019   DIBELLA ENTERTAINMENT                 2019   AG-KDT $500 DED-$10K AME-$100K ADD-GI     BOXING               01346051-0   20190829   20190829   20191014       0   $   72.76
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190104   20190124       0   $   72.41
GAH080001     7/1/2018   EATONS NECK YOUTH CLUB                2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01296250-0   20190205   20190205   20191003       0   $   72.16
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190314   20190416       0   $   72.12
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190423   20190528       0   $   72.12
GAH060001   12/12/2018   MAVS SPORTS CLUB                      2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190708   20190920       0   $   72.00
GAH020001    7/27/2018   DYNASTY COMBAT SPORTS                 2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191851-0   20180727   20180727   20181207       0   $   72.00
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315230-0   20190607   20190607   20191009       0   $   72.00
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190607   20191107       0   $   72.00
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191107       0   $   72.00
GAH000001     8/1/2018   INLAND NORTHWEST POP WARNER           2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190930   20200108       0   $   71.71
GAH000001     8/1/2019   INLAND NORTHWEST POP WARNER           2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190930   20200108       0   $   71.71
GAH090001     3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190309   20190710       0   $   71.67
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181106   20190607       0   $   71.57
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   QTKK26 $1500 DED-$50K AME-$50K ADD-GI     BOXING               01192787-1   20180810   20180810   20181120       0   $   71.51
GAH000001    6/25/2019   MERCED BEARS YOUTH FOOTBALL & CHEER   2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01354966-2   20190824   20190830   20191104       0   $   71.41
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181014   20190115       0   $   70.94
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 51 of 74 PageID #: 502
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 52 of 75
                                                                  CONFIDENTIAL

GAH020001       1/12/2019   STRIKEHARD PRODUCTIONS              2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190125   20190225      0   $   70.72
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE       2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-1   20180911   20180912   20190603      0   $   70.45
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE       2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-1   20180911   20180912   20190603      0   $   70.45
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191028   20191119      0   $   70.42
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR     2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190617   20190912      0   $   70.00
GAH000001        7/1/2018   NCYFC                               2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20181009   20181108      0   $   70.00
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181127   20190107      0   $   69.62
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190104   20190124      0   $   69.45
GAH090001       8/10/2019   DAVID FELDMAN DBA BARENUCKLE        2019   AG-KHH $500 DED-$25K AME-$25K ADD-GIS     BOXING               01330935-1   20190810   20191205   20200109      0   $   69.00
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT               2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190410   20190523      0   $   68.90
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR     2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190726   20190912      0   $   68.86
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR     2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190729   20190912      0   $   68.86
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR     2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190731   20190912      0   $   68.86
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR     2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190805   20191022      0   $   68.86
GAH090001      12/15/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01255415-0   20181215   20181228   20190809      0   $   68.81
GAH090001       1/31/2019   ROY JONES JR BOXING PROMOTIONS      2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01270357-0   20190131   20190131   20190416      0   $   68.71
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01357140-2   20190608   20190723   20191111      0   $   68.66
GAH050001       3/30/2019   LION FIGHT PROMOTIONS               2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING          01301760-0   20190330   20190330   20190912      0   $   68.56
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT               2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190222   20190327      0   $   68.55
GAH020001       7/27/2018   DYNASTY COMBAT SPORTS               2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191851-0   20180727   20180727   20181002      0   $   68.23
GAH060001        5/9/2019   ABERDEEN HARDBALL ASSOC             2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01356320-0   20190511   20190711   20191029      0   $   68.16
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181029   20181220      0   $   68.14
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191007   20191101      0   $   67.49
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20190510   20190603      0   $   67.27
GNH030001        6/7/2019   STAR BOXING                         2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190608   20191007      0   $   67.04
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181213   20190104     52   $   66.53
GAH090001        3/9/2019   MATCHROOM BOXING USA                2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190310   20190415      0   $   66.33
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS              2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190622   20190722      0   $   66.30
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB   2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01324854-0   20190618   20190701   20191018      0   $   66.25
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB   2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01324854-0   20190618   20190701   20191018      0   $   66.25
GAH090001       3/15/2019   COLORADO COMBAT CLUB                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190319   20190412      0   $   66.18
GAH070001       9/14/2018   TUFF-N-UFF PRODUCTIONS              2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01233218-0   20180914   20180914   20190114    218   $   65.86
GNH030001        6/7/2019   STAR BOXING                         2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191107      0   $   65.69
GAH040001        3/1/2019   SOUTHWEST LEXINGTON PONY BASEBALL   2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01330326-0   20190613   20190613   20190819      0   $   65.55
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190402   20190614      0   $   65.50
GAH090001       11/9/2018   MGM-FINNMAX - LONG TERM 2           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181213   20190117      0   $   65.47
GAH000001        8/1/2018   PALOMAR POP WARNER                  2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227358-0   20181016   20181016   20190222      0   $   65.22
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U               2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190606   20191216      0   $   65.10
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181106   20181219      0   $   65.00
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181113   20181219      0   $   65.00
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190102   20190123      0   $   65.00
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190212   20190225      0   $   65.00
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190226   20190307      0   $   65.00
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190326   20190409      0   $   65.00
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190517   20190808      0   $   64.94
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190809      0   $   64.94
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190809      0   $   64.94
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-3   20190330   20190513   20190809      0   $   64.94
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191028   20191119      0   $   64.84
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL    2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190403   20190417      0   $   64.25
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL    2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190501   20190520      0   $   63.82
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL    2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190522   20190703      0   $   63.82
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS      2018   QTKK26 $1500 DED-$50K AME-$50K ADD-GI     BOXING               01192787-1   20180810   20180810   20181120      0   $   63.70
GSNASF080001     1/1/2019   LI HOT STOVE BASEBALL               2019   AG-HTD $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01346792-0   20190730   20190731   20191212      0   $   63.45
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE            2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515      0   $   63.29
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190618   20190703      0   $   63.03
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191007   20191101      0   $   63.03
GNH030001        6/7/2019   STAR BOXING                         2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20191028   20191203      0   $   62.90
GSNASF080001    1/14/2019   LOS TIBURONES                       2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-1   20190721   20191204   20191220      0   $   62.90
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL      2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190104   20190509      0   $   62.53
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL      2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190104   20190509      0   $   62.53
GAH080001        8/8/2018   MARINA YOUTH SOCCER ASSOC           2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     SOCCER               01230388-0   20181103   20181121   20191022      0   $   62.51
GAH060001        9/7/2018   PAPILLION SOFTBALL                  2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20181204   20190211     25   $   62.00
GAH020001      10/13/2018   UNDEFEATED PRODUCTIONS              2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181119   20190117      0   $   61.75
GAH060001       8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR     2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190617   20190912      0   $   61.65
GNH030001        8/3/2019   TGB PROMOTIONS                      2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023      0   $   61.53
GAH090001       7/20/2018   ALL STAR BOXING                     2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190801      0   $   61.48
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181205   20190415      0   $   61.44
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181016   20181220      0   $   61.43
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U               2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190523   20191216      0   $   61.42
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U               2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190516   20191216      0   $   61.39
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U               2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190516   20191216      0   $   61.39
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U               2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190516   20191216      0   $   61.39
GAH020001       6/28/2019   DC MANAGEMENT                       2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190703   20190809     90   $   60.31
GAH090001        3/9/2019   MATCHROOM BOXING USA                2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190309   20190710      0   $   60.17
GAH090001       9/15/2018   CONRAD LOUCKS - PINNACLE FIGHTING   2018   QLKK26 $1K DED-$50K AME-$50K AD&D-GIS     MIXED MARTIAL ARTS   01206484-0   20180915   20180924   20181107      0   $   60.04
GAH060001        1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION   2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190716   20190827      0   $   60.02
GAH000001        8/1/2018   LEAYSA FOOTBALL                     2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235791-0   20180818   20180819   20190318      0   $   60.00
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01357140-2   20190608   20190618   20191202      0   $   60.00
GAH060001        1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION   2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190716   20190917      0   $   60.00
GAH020001        6/1/2019   UNDEFEATED PRODUCTIONS              2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01323370-1   20190601   20190605   20191029      0   $   60.00
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190411   20190517      0   $   60.00
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190501   20190521      0   $   60.00
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190509   20190805      0   $   60.00
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190513   20190802      0   $   60.00
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB   2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01324854-0   20190618   20190619   20191120      0   $   59.80
GAH090001       2/16/2019   STEELFIST FIGHT NIGHT               2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190411    500   $   59.30
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-1   20180809   20190117   20190211      0   $   59.29
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-1   20180809   20190118   20190211      0   $   59.29
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-1   20180809   20190124   20190226      0   $   59.29
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-1   20180809   20190125   20190226      0   $   59.29
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-2   20180809   20190128   20190307      0   $   59.29
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190515   20190802      0   $   59.10
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190725   20190809      0   $   59.03
GNH030001        8/3/2019   TGB PROMOTIONS                      2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023      0   $   58.98
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190716   20190801      0   $   58.81
GAH000001        7/5/2019   CAROL STREAM YOUTH FOOTBALL ASSOC   2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01346763-0   20190824   20190916   20191115      0   $   58.81
GNH030001       1/18/2019   MATCHROOM BOXING USA                2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190404   20190701      0   $   58.67
GAH000001        8/1/2018   LEAYSA FOOTBALL                     2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181008   20190211      0   $   58.49
GNH030001        8/3/2019   TGB PROMOTIONS                      2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023      0   $   58.45
GAH090001       10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190219   20190319      0   $   58.04
GAH090001       1/19/2019   NO MERCY EXTREME FIGHTING           2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01315344-0   20190119   20190618   20191126   44.5   $   57.92
GAH000001        8/1/2018   PALOMAR POP WARNER                  2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227358-0   20181016   20181016   20190222      0   $   57.87
GAH020001      11/17/2018   JOHNNY ORTIZ                        2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01231240-0   20181117   20190313   20190906      0   $   57.58
GSNASF080001    1/14/2019   LOS TIBURONES                       2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-0   20190721   20190722   20190913      0   $   57.26
GAH090001        3/9/2019   MATCHROOM BOXING USA                2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190508      0   $   57.09
GAH060001        9/7/2018   PAPILLION SOFTBALL                  2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20180925   20190322      0   $   56.74
GAH060001        9/7/2018   PAPILLION SOFTBALL                  2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20181009   20190322      0   $   56.74
GAH060001        9/7/2018   PAPILLION SOFTBALL                  2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20181023   20190322      0   $   56.74
GAH060001        9/7/2018   PAPILLION SOFTBALL                  2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20181204   20190322      0   $   56.74
GAH060001        1/1/2019   SHERMAN OAKS LITTLE LEAGUE          2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190422   20190730      0   $   56.49
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 52 of 74 PageID #: 503
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 53 of 75
                                                                  CONFIDENTIAL

GAH080001     7/1/2018   EATONS NECK YOUTH CLUB                2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01296250-0   20190205   20190206   20190521       0   $   56.16
GAH090001    7/21/2018   DIBELLA ENTERTAINMENT                 2018   QKDT26 $500 DED-$10K AME-$100K ADD-GI     BOXING               01192154-0   20180721   20180721   20181109       0   $   56.16
GNH030001    4/10/2019   DIBELLA ENTERTAINMENT                 2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-1   20190410   20190410   20190726       0   $   56.00
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-1   20190622   20190624   20190823       0   $   55.89
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181119   20190509       0   $   55.71
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181119   20190509       0   $   55.71
GAH090001    3/15/2019   COLORADO COMBAT CLUB                  2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190417   20190514       0   $   55.65
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION        2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20190208   20190301       0   $   55.62
GAH080001    11/1/2018   JONESVILLE YOUTH BASKETBALL LEAGUE    2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01274510-0   20190228   20190329   20190805       0   $   54.95
GAH060001     6/1/2019   SJBC UNITED BASEBALL                  2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01374478-0   20191102   20191102   20200107       0   $   54.78
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191023       0   $   54.62
GAH090001    5/11/2019   DC MANAGEMENT DYNASTY COMBAT SPORTS   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01302993-0   20190511   20190514   20190711       0   $   54.48
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191015   20191119       0   $   54.43
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191015   20191119       0   $   54.43
GAH090001   10/13/2018   DM FIGHT PROMOTIONS                   2018   AG-TDD $1500 DED-$10K AME-$10K ADD-GI     BOXING               01303037-0   20181013   20181014   20190610       0   $   53.84
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-0   20190118   20190404   20190701    6.97   $   53.75
GAH020001    1/12/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01256922-0   20190112   20190131   20190401       0   $   53.66
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190820   20190905       0   $   53.54
GAH040001    3/31/2019   HARRISON COUNTY PONY LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01287196-0   20190417   20190418   20191219       0   $   53.28
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190506   20190523       0   $   53.14
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181014   20190115       0   $   52.72
GAH000001    7/29/2018   OAK PARK RIVER FOREST YOUTH           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20181015   20190612       0   $   52.40
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181029   20181220       0   $   51.60
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181226   20190115       0   $   51.50
GAH020001    3/15/2019   DC MANAGEMENT                         2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01297815-0   20190315   20190315   20190523       0   $   51.10
GAH060001     9/7/2018   PAPILLION SOFTBALL                    2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20180909   20190301       0   $   51.00
GAH090001    8/29/2019   DIBELLA ENTERTAINMENT                 2019   AG-KDT $500 DED-$10K AME-$100K ADD-GI     BOXING               01346051-0   20190829   20190829   20191018       0   $   50.90
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190116       0   $   50.52
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-0   20180830   20180830   20190213       0   $   50.03
GAH060001   12/12/2018   MAVS SPORTS CLUB                      2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190225   20190425       0   $   50.00
GAH000001    7/23/2018   GLOUCESTER TOWNSHIP MIDGET            2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01235972-3   20181008   20181012   20191015       0   $   50.00
GAH000001    7/23/2018   GLOUCESTER TOWNSHIP MIDGET            2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01235972-3   20181008   20181019   20191015       0   $   50.00
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180813   20181221       0   $   50.00
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180816   20181221       0   $   50.00
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-2   20180809   20190208   20190307       0   $   50.00
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-2   20180809   20190405   20190508       0   $   50.00
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-2   20180809   20190819   20190918       0   $   50.00
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01289011-0   20180908   20181017   20190507       0   $   50.00
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01289011-0   20180908   20190116   20190507       0   $   50.00
GAH060001    8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191209   20200103       0   $   50.00
GAH040001    3/31/2019   HARRISON COUNTY PONY LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01287196-0   20190417   20190417   20190610      25   $   50.00
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190624   20190814       0   $   50.00
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225       0   $   49.55
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225       0   $   49.55
GAH000001    7/29/2018   OAK PARK RIVER FOREST YOUTH           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01261318-0   20180814   20180823   20190305   26.01   $   49.50
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181204   20190116       0   $   48.87
GAH090001    4/13/2019   SALITA PROMOTIONS CORP                2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01320283-0   20190413   20190425   20190722       0   $   48.79
GAH090001     3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190309   20190603       0   $   48.77
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181115   20181220       0   $   48.71
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181127   20181220       0   $   48.71
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181203   20181220       0   $   48.71
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-0   20180830   20180830   20190213       0   $   48.46
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE         2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20190104   20191119       0   $   48.38
GAH090001     3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190310   20190501       0   $   48.37
GAH060001     1/6/2019   WAGNERS GIRLS FASTPITCH               2019   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01336610-0   20190810   20190810   20191114    10.7   $   48.10
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190724   20190809       0   $   48.04
GAH000001     7/1/2018   NCYFC                                 2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20181009   20181108       0   $   48.00
GAH090001    6/21/2019   DAVID FELDMAN DBA BARENUCKLE          2019   AG-KHH $500 DED-$25K AME-$25K ADD-GIS     BOXING               01333858-0   20190622   20190623   20191212       0   $   48.00
GAH000001     8/1/2018   PORTAGE POP WARNER                    2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227367-0   20181014   20181014   20181221       0   $   47.98
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190506   20190521       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190503   20190522       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190429   20190521       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190426   20190521       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190510   20190611       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190508   20190611       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190517   20190611       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190611       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190611       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190513   20190611       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190520   20190611       0   $   47.58
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190506   20190524       0   $   47.58
GAH000001    7/29/2018   OAK PARK RIVER FOREST YOUTH           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20190104   20190515       0   $   47.55
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190517   20190802       0   $   47.51
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190522   20190802       0   $   47.51
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181226   20190115       0   $   47.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190404   20190517       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190403   20190517       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190408   20190517       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190405   20190517       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190410   20190520       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190409   20190517       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190417   20190517       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190424   20190521       0   $   47.42
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190422   20190522       0   $   47.42
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS        2018   QTKK26 $1500 DED-$50K AME-$50K ADD-GI     BOXING               01192787-1   20180810   20180810   20181120       0   $   47.34
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-1   20190622   20190623   20190809       0   $   47.26
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190910   20190924       0   $   47.21
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-1   20190622   20190624   20190823       0   $   47.20
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190411   20190517       0   $   47.15
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190501   20190521       0   $   47.15
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190509   20190805       0   $   47.15
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190513   20190802       0   $   47.15
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC     2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191118   20191210   95.29   $   46.99
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515       0   $   46.85
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER           2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01236045-0   20181014   20181015   20190115     100   $   46.75
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515       0   $   46.46
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190625   20190717       0   $   46.46
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190709   20190726       0   $   46.46
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20200103       0   $   46.46
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181204   20190116       0   $   46.42
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181213   20190117       0   $   46.42
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181217   20190117       0   $   46.42
GAH080001    11/1/2018   JONESVILLE YOUTH BASKETBALL LEAGUE    2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01274510-0   20190228   20190304   20190801     100   $   46.38
GAH060001    9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190611   20191216       0   $   46.15
GAH000001     8/1/2018   PALOMAR POP WARNER                    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227876-0   20180820   20180820   20181221      14   $   46.00
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191010   20191114   167.9   $   45.83
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-1   20190622   20190820   20190823       0   $   45.82
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181110   20190207       0   $   45.41
GAH090001     3/9/2019   IN SYNC PRODUCTIONS                   2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01286825-0   20190309   20190310   20190603       0   $   45.22
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181112   20181220       0   $   45.08
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181115   20181220       0   $   45.08
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 53 of 74 PageID #: 504
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 54 of 75
                                                                  CONFIDENTIAL

GAH090001    10/6/2018   SCOGGINS FAMILY                   2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181127   20181220        0   $   45.08
GAH090001    10/6/2018   SCOGGINS FAMILY                   2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181203   20181220        0   $   45.08
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190726        0   $   45.00
GAH000001     8/1/2018   LEAYSA FOOTBALL                   2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190211        0   $   44.98
GAH000001     8/1/2018   LEAYSA FOOTBALL                   2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-1   20181006   20181006   20190408        0   $   44.98
GAH090001    10/6/2018   SCOGGINS FAMILY                   2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181010   20181219   955.13   $   44.87
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190415   20190517        0   $   44.85
GAH020001     4/6/2019   ATLAS FIGHTS                      2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01315365-0   20190406   20190407   20191213        0   $   44.69
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL      2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181019   20190415        0   $   44.52
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE          2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191010   20191118      100   $   44.28
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190604   20190625        0   $   44.26
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190716   20190801        0   $   44.01
GAH060001    9/22/2018   MICHIGAN X-FACTOR 11U             2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190417   20200102        0   $   43.46
GNH030001     6/7/2019   STAR BOXING                       2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315782-0   20190607   20190607   20190724        0   $   43.43
GNH030001     6/7/2019   STAR BOXING                       2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315230-0   20190607   20190607   20191009        0   $   43.25
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190726        0   $   43.20
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2         2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20190108   20190125        0   $   43.03
GAH080001     7/1/2018   EATONS NECK YOUTH CLUB            2018   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01296250-0   20190205   20190205   20191003        0   $   42.84
GAH090001    8/11/2018   IRON BAY PROMOTIONS               2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01230204-0   20180811   20181022   20190412        0   $   42.75
GAH090001    7/14/2018   FIERCE MMA                        2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20190129        0   $   42.71
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190415   20190517        0   $   42.71
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER       2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01236045-0   20181014   20181015   20190115        0   $   42.50
GAH060001     2/1/2019   PRO PLAYERS HURRICANES            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190401   20190507        0   $   42.40
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190822   20191115        0   $   42.31
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190822   20191115        0   $   42.31
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190909   20191114        0   $   42.31
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190909   20191114        0   $   42.31
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20191009   20191202        0   $   42.31
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20191009   20191202        0   $   42.31
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20200103        0   $   42.10
GAH020001   11/30/2018   FRESQUEZ PRODUCTIONS              2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01243414-2   20181130   20181201   20200110      146   $   42.00
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20181009   20190501        0   $   41.87
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190131   20190806        0   $   41.87
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190221   20190806        0   $   41.87
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190409   20190517        0   $   41.78
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190417   20190517        0   $   41.78
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190424   20190521        0   $   41.78
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190422   20190522        0   $   41.78
GNH030001    1/18/2019   MATCHROOM BOXING USA              2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-1   20190118   20190419   20190701        0   $   41.63
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS    2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01235899-0   20180810   20180810   20190218        0   $   41.51
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190515   20190802        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190517   20190802        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190520   20190802        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190522   20190802        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190530   20190808        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190611   20190808        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190507   20190809        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190528   20190809        0   $   41.03
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190506   20190521        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190503   20190522        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190429   20190521        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190426   20190521        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190510   20190611        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190508   20190611        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190517   20190611        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190611        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190611        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190513   20190611        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190520   20190611        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190502   20190523        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190503   20190523        0   $   40.86
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190506   20190524        0   $   40.86
GAH000001    7/23/2018   GLOUCESTER TOWNSHIP MIDGET        2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01235972-2   20181008   20190108   20190903        0   $   40.60
GAH060001    8/17/2018   PREPSTAR ATHLETICS DBA PREPSTAR   2018   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      BASEBALL             01339125-0   20190531   20190621   20191108        0   $   40.35
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-0   20180830   20180831   20190213        0   $   40.22
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20180913   20190501        0   $   40.20
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181105   20190509        0   $   40.02
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181105   20190509        0   $   40.02
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01289011-0   20180908   20180926   20190507        0   $   40.00
GAH000001     8/1/2018   DEER VALLEY POP WARNER            2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180924   20190116        0   $   40.00
GAH000001     8/1/2019   DEER VALLEY POP WARNER            2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180924   20190116        0   $   40.00
GAH090001     7/6/2018   CATALYST MARKETING SOLUTIONS      2018   QKKK26 $500 DED-$50K AME-$50K ADD-GIS     BOXING               01187701-0   20180706   20180717   20180921        0   $   40.00
GAH040001    3/31/2019   HARRISON COUNTY PONY LEAGUE       2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351178-0   20190429   20190510   20191017        0   $   40.00
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS            2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190328   20190419        0   $   40.00
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190909   20191114        0   $   40.00
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190909   20191114        0   $   40.00
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20191009   20191216        0   $   40.00
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL          2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20191009   20191216        0   $   40.00
GAH000001     8/1/2018   LEAYSA FOOTBALL                   2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181011   20190211        0   $   39.98
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2         2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181204   20190116        0   $   39.84
GAH090001     3/9/2019   MATCHROOM BOXING USA              2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190508        0   $   39.73
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01289011-0   20180908   20181017   20190507        0   $   39.71
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181119   20191119        0   $   39.66
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181126   20191119        0   $   39.66
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181217   20191119        0   $   39.66
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190503   20190523        0   $   39.65
GAH090001     3/9/2019   MATCHROOM BOXING USA              2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190418        0   $   39.63
GAH090001    3/15/2019   POORBOY PRO BOXING                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190327   20190425        0   $   39.56
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS        2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190301        0   $   39.13
GAH020001     4/6/2019   ATLAS FIGHTS                      2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01315365-0   20190406   20190407   20191213        0   $   39.11
GAH000001     8/1/2018   LEAYSA FOOTBALL                   2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190405        0   $   38.94
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190611   20190708        0   $   38.89
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190625   20190717        0   $   38.89
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190709   20190726        0   $   38.89
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190724   20190809        0   $   38.89
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20200103        0   $   38.89
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE          2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191010   20191118        0   $   38.89
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE          2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191030   20191118        0   $   38.89
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER       2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01236045-0   20181014   20181015   20190115        0   $   38.67
GAH090001    10/6/2018   SCOGGINS FAMILY                   2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181015   20181220        0   $   38.36
GAH090001    10/6/2018   SCOGGINS FAMILY                   2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181029   20181220        0   $   38.36
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION    2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20180810   20190819        0   $   38.33
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION    2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01197614-0   20180809   20180810   20181025        0   $   38.33
GAH000001    7/19/2018   CHAMPION FOOTBALL K C             2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181016   20190605        0   $   38.27
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS            2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181016   20190115        0   $   38.00
GAH000001     8/1/2018   INLAND NORTHWEST POP WARNER       2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190918   20200108        0   $   38.00
GAH000001     8/1/2019   INLAND NORTHWEST POP WARNER       2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190918   20200108        0   $   38.00
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE          2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191030   20191118        0   $   37.99
GAH000001    7/15/2018   MID-STATE YOUTH FOOTBALL          2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227363-0   20180821   20180827   20190521        0   $   37.67
GNH030001     6/7/2019   STAR BOXING                       2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191001        0   $   37.61
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE          2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190725   20190809        0   $   37.57
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 54 of 74 PageID #: 505
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 55 of 75
                                                                  CONFIDENTIAL

GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190408   20190701        0   $   37.30
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181226   20190115        0   $   37.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190415   20190517        0   $   36.71
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190304   20190507        0   $   36.57
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181115   20181220        0   $   36.13
GAH020001     6/1/2019   UNDEFEATED PRODUCTIONS               2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01323370-1   20190601   20190601   20191107        0   $   36.10
GAH060001   12/12/2018   MAVS SPORTS CLUB                     2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190708   20190920        0   $   36.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190330   20190522        0   $   36.00
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20180810   20190819        0   $   35.92
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01197614-0   20180809   20180810   20181025   151.26   $   35.92
GNH030001     6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190625   20191205        0   $   35.77
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181213   20190117        0   $   35.55
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181217   20190117        0   $   35.55
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20190108   20190125        0   $   35.55
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190402   20190614        0   $   35.50
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190304        0   $   35.10
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20190103   20190304        0   $   35.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20190107   20190304        0   $   35.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20190115   20190304        0   $   35.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    MIXED MARTIAL ARTS   01232253-1   20180923   20190129   20190307        0   $   35.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    MIXED MARTIAL ARTS   01232253-1   20180923   20190204   20190307        0   $   35.00
GAH090001    3/15/2019   COLORADO COMBAT CLUB                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190403   20190426        0   $   35.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181101   20181220        0   $   34.94
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181105   20181220        0   $   34.94
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181108   20181220        0   $   34.94
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181022   20181220        0   $   34.94
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181025   20181220        0   $   34.94
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181029   20181220        0   $   34.94
GNH030001     6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315230-0   20190607   20190607   20191007        0   $   34.90
GAH000001     8/1/2018   DEER VALLEY POP WARNER               2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180810   20190204        0   $   34.87
GAH000001     8/1/2019   DEER VALLEY POP WARNER               2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180810   20190204        0   $   34.87
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190709   20190726        0   $   34.75
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181127   20190107        0   $   34.73
GAH020001    7/28/2018   FRANKIE PEREZ DBA DEAD SERIOUS MMA   2018   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01270356-0   20180728   20180728   20190410        0   $   34.65
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190409   20190605        0   $   34.57
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20190103   20190304        0   $   34.43
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20190107   20190304        0   $   34.43
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20190115   20190304        0   $   34.43
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    MIXED MARTIAL ARTS   01232253-1   20180923   20190204   20190307        0   $   34.43
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191118   20191210        0   $   34.29
GAH000001    7/29/2018   OAK PARK RIVER FOREST YOUTH          2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20180930   20190129        0   $   34.06
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE        2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20190104   20191119        0   $   34.03
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181108   20181220        0   $   34.00
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE             2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190311        0   $   33.91
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01234404-1   20180915   20180915   20190701        0   $   33.72
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190403   20190603        0   $   33.66
GAH080001    7/19/2019   MASS ATHLETICS DBA ROVING SCOUT      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASEBALL             01324534-0   20190719   20190727   20191023        0   $   33.60
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-1   20181109   20190121   20190212        0   $   33.56
GNH030001    4/10/2019   DIBELLA ENTERTAINMENT                2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190422   20190603        0   $   33.55
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190403   20190501        0   $   33.53
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190501   20190523        0   $   33.53
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181218   20190405        0   $   33.48
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190103   20190404        0   $   33.47
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190107   20190404        0   $   33.47
GAH000001    7/23/2018   GLOUCESTER TOWNSHIP MIDGET           2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01235972-2   20181008   20181008   20190903        0   $   33.40
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191001   20191211        0   $   33.29
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191009   20191211        0   $   33.29
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191023   20191211        0   $   33.29
GAH000001     8/1/2019   OAKVILLE WATERTOWN YOUTH ATHLETIC    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01373903-0   20190929   20191112   20200109        0   $   33.29
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509        0   $   33.26
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509        0   $   33.26
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190709   20190918        0   $   33.13
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE    2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180831   20181221        0   $   33.04
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190607   20190820        0   $   33.00
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181217   20190117        0   $   32.89
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181203   20181220        0   $   32.66
GAH090001    3/15/2019   POORBOY PRO BOXING                   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190322   20190425        0   $   32.40
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181213   20190117        0   $   32.33
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181217   20190117        0   $   32.33
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20190108   20190125        0   $   32.33
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-1   20181109   20190121   20190212        0   $   32.33
GAH000001     8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190311   20190513        0   $   32.28
GAH000001     8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190311   20190513        0   $   32.28
GAH000001     8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190318   20190513        0   $   32.28
GAH000001     8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190318   20190513        0   $   32.28
GAH000001     8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190404   20190513        0   $   32.28
GAH000001     8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190404   20190513        0   $   32.28
GAH000001     8/1/2018   DEER VALLEY POP WARNER               2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180820   20190115      170   $   32.14
GAH000001     8/1/2019   DEER VALLEY POP WARNER               2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235954-0   20180810   20180820   20190115      170   $   32.14
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181106   20181219        0   $   32.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181113   20181219        0   $   32.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181007   20190104        0   $   32.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190102   20190123        0   $   32.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190212   20190225        0   $   32.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190226   20190307        0   $   32.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190326   20190410        0   $   32.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20181113   20190412        0   $   32.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190402   20190502        0   $   31.68
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190102   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190108   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190110   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190115   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190116   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190123   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190131   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190205   20190404        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190206   20190619        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190207   20190619        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190213   20190619        0   $   31.50
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190117   20191202        0   $   31.50
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190409   20190605        0   $   31.35
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190412   20190605        0   $   31.35
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190415   20190605        0   $   31.35
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS               2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190622   20190722        0   $   31.25
GAH090001    4/13/2019   SALITA PROMOTIONS CORP               2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01320283-0   20190413   20190425   20190722   333.35   $   31.15
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190625   20190717        0   $   31.12
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190409   20190605        0   $   31.04
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190412   20190605        0   $   31.04
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS               2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190415   20190605        0   $   31.04
GAH060001    4/12/2019   RGV THUNDER FAST PITCH               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190606   20191001        0   $   31.01
GAH060001    4/12/2019   RGV THUNDER FAST PITCH               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190627   20191001        0   $   31.01
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 55 of 74 PageID #: 506
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 56 of 75
                                                                  CONFIDENTIAL

GAH060001       4/12/2019   RGV THUNDER FAST PITCH               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190725   20191001        0   $   31.01
GAH060001       4/12/2019   RGV THUNDER FAST PITCH               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      SOFTBALL             01345444-0   20190526   20190815   20191001        0   $   31.01
GAH000001        8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190402        0   $   30.87
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190726        0   $   30.62
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20190702        0   $   30.55
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20190702        0   $   30.55
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190104   20190201        0   $   30.50
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181219   20190320        0   $   30.50
GAH080001       7/29/2018   RH RENEGADES BASEBALL CLUB           2018   AG-4-4 $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01257486-0   20181026   20181026   20190318        0   $   30.49
GAH020001       6/28/2019   DC MANAGEMENT                        2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01326424-0   20190628   20190719   20191007        0   $   30.43
GAH000001        8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253239-0   20181027   20190408   20190607        0   $   30.35
GAH000001        8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253239-0   20181027   20190408   20190607        0   $   30.35
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190104   20190124        0   $   30.17
GAH000001        8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235791-0   20180818   20180830   20190318        0   $   30.00
GAH000001        8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235791-0   20180818   20180913   20190318        0   $   30.00
GAH000001        8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235791-0   20180818   20180920   20190318        0   $   30.00
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01210293-0   20180719   20180720   20181116        0   $   30.00
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01210293-0   20180719   20180723   20181116        0   $   30.00
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01210293-0   20180719   20180723   20181116        0   $   30.00
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01210293-0   20180719   20180727   20181116        0   $   30.00
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2018   QATH104 $0 DED-$100K AME-$25K AD&D-GIS    FOOTBALL             01210293-0   20180719   20180917   20181116        0   $   30.00
GAH000001        7/1/2018   NCYFC                                2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01192274-0   20180815   20180820   20181108        0   $   30.00
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190618   20190924        0   $   30.00
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190703   20190924        0   $   30.00
GAH040001       2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION   2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-1   20190512   20190613   20190918        0   $   30.00
GAH040001       2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION   2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-1   20190512   20190613   20190918        0   $   30.00
GAH020001       6/20/2019   WORLD FIGHTING FEDERATION            2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01322906-0   20190620   20190703   20191121        0   $   30.00
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190607   20190820        0   $   30.00
GAH000001       7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181106   20190607        0   $   29.82
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS       2018   QTKK26 $1500 DED-$50K AME-$50K ADD-GI     BOXING               01192787-1   20180810   20180810   20181120        0   $   29.80
GAH070001       8/10/2018   ROY JONES JR BOXING PROMOTIONS       2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180920   20190308        0   $   29.74
GAH040001        1/1/2019   LAKE VILLA TOWNSHIP BASEBALL         2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-0   20190619   20190621   20190806        0   $   29.69
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190611        0   $   29.56
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20180920   20190611        0   $   29.56
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   29.52
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190611        0   $   29.52
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190409   20190517        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190417   20190517        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190506   20190521        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190503   20190522        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190429   20190521        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190426   20190521        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190424   20190521        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190422   20190522        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190510   20190611        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190508   20190611        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190517   20190611        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190611        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190611        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190513   20190611        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190520   20190611        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190502   20190523        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190503   20190523        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190506   20190524        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190517   20190802        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190522   20190802        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190530   20190808        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190611   20190808        0   $   29.40
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190507   20190809        0   $   29.40
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190513   20191216        0   $   29.32
GAH060001       9/22/2018   MICHIGAN X-FACTOR 11U                2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190617   20191216        0   $   29.32
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    OTHER                01234404-1   20180915   20180915   20190701        0   $   28.85
GAH080001       7/19/2019   MASS ATHLETICS DBA ROVING SCOUT      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASEBALL             01324534-0   20190719   20190724   20191108        0   $   28.80
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181127   20190321        0   $   28.71
GNH030001       4/10/2019   DIBELLA ENTERTAINMENT                2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190410   20190523        0   $   28.71
GAH090001        3/9/2019   MATCHROOM BOXING USA                 2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190309   20190710        0   $   28.67
GAH050001       3/30/2019   LION FIGHT PROMOTIONS                2019   AG-LKK $1K DED-$50K AME-$50K AD&D         KICK BOXING          01301760-0   20190330   20190330   20190912        0   $   28.57
GAH020001       7/27/2018   DYNASTY COMBAT SPORTS                2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191851-0   20180727   20180727   20181002        0   $   28.43
GAH020001       6/20/2019   WORLD FIGHTING FEDERATION            2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01322906-0   20190620   20190905   20191114        0   $   28.22
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB    2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01324854-0   20190618   20190620   20191120        0   $   28.20
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190521   20190924        0   $   28.13
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190523   20190924        0   $   28.13
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190528   20190924        0   $   28.13
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190611   20190924        0   $   28.13
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190618   20190924        0   $   28.13
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                 2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190716   20190924        0   $   28.13
GAH090001       10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190104   20190124        0   $   28.12
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191007   20191101        0   $   28.12
GAH090001       12/1/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190304        0   $   27.90
GAH000001        7/1/2018   CITY OF FLORIDA CITY - RAZORBACKS    2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227357-0   20181017   20181114   20191022        0   $   27.84
GAH090001       6/22/2019   STRIKEHARD PRODUCTIONS               2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190808        0   $   27.82
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191028   20191119        0   $   27.78
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01315753-0   20190607   20190621   20190712        0   $   27.67
GAH090001        3/9/2019   MATCHROOM BOXING USA                 2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279530-0   20190309   20190310   20190415        0   $   27.64
GAH090001       3/15/2019   COLORADO COMBAT CLUB                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01279535-0   20190315   20190319   20190412        0   $   27.58
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190206   20190619        0   $   27.56
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190207   20190619        0   $   27.56
GAH000001       7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190213   20190619        0   $   27.56
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE    2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181005   20181221        0   $   27.43
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE    2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181203   20190102        0   $   27.43
GAH000001        8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20191001        0   $   27.23
GAH000001        8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20191001        0   $   27.23
GAH000001        8/1/2018   PALOMAR POP WARNER                   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227877-0   20180825   20180825   20190107   348.76   $   27.00
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190403   20190417        0   $   26.77
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190501   20190520        0   $   26.59
GAH080001        1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190522   20190703        0   $   26.59
GNH030001        6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20191028   20191203        0   $   26.21
GSNASF080001    1/14/2019   LOS TIBURONES                        2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-1   20190721   20191204   20191220        0   $   26.21
GAH060001      12/12/2018   MAVS SPORTS CLUB                     2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190708   20190920        0   $   26.20
GAH000001        8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180913   20190403        0   $   25.89
GAH000001        8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229716-0   20180908   20180913   20190403        0   $   25.89
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181226   20190115        0   $   25.50
GAH090001       12/1/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190304        0   $   25.20
GAH000001       7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01236045-0   20181014   20181015   20190115        0   $   25.00
GAH000001       7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181011   20190107        5   $   25.00
GAH000001       7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-2   20180923   20190520   20190712        0   $   25.00
GAH000001       7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    MIXED MARTIAL ARTS   01232253-2   20180923   20191111   20200114        0   $   25.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190625   20190722        0   $   25.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190716   20190801        0   $   25.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-0   20190604   20190604   20190805        0   $   25.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190806   20190823        0   $   25.00
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 56 of 74 PageID #: 507
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 57 of 75
                                                                  CONFIDENTIAL

GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190820   20190905        0   $   25.00
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190910   20190925        0   $   25.00
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190411        0   $   24.68
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190515   20190802        0   $   24.63
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190725   20190809        0   $   24.60
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181019   20191001        0   $   24.53
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181019   20191001        0   $   24.53
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181127   20190107        0   $   24.49
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190327        0   $   24.49
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181005   20190327        0   $   24.49
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   24.49
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   24.49
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190415   20190515        0   $   24.48
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190606   20190808        0   $   24.47
GAH000001    7/31/2019   DURHAM EAGLES ATHLETIC ASSOCIATION    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01351190-0   20190909   20190914   20191025    55.56   $   24.44
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181206   20190116        0   $   24.32
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190219   20190319        0   $   24.19
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190115   20190220        0   $   24.13
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190419        0   $   24.13
GAH000001    7/11/2018   SAN DIEGO POP WARNER                  2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01253333-1   20180825   20180831   20190617        0   $   24.00
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-1   20190302   20190403   20191029        0   $   24.00
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-1   20190302   20190501   20191029        0   $   24.00
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-1   20190302   20190523   20191029        0   $   24.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190515   20190809        0   $   24.00
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190208   20190806        0   $   23.44
GAH090001    7/26/2019   CLASSIC ENTERTAINMENT & SPORTS        2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01333855-0   20190726   20190727   20191025        0   $   23.43
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181211   20190320        0   $   23.36
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190211   20190305        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190214   20190305        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181105   20190315        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181108   20190315        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181112   20190315        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190124   20190315        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190128   20190315        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190131   20190315        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190204   20190315        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190221   20190419        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190225   20190419        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190307   20190419        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190311   20190419        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190314   20190419        0   $   23.09
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190318   20190419        0   $   23.09
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180912   20190401        0   $   23.06
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180912   20190401        0   $   23.06
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191023   20191202        0   $   23.01
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION     2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190716   20190917        0   $   23.00
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                 2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190408   20190701        0   $   23.00
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181205   20190225        0   $   22.94
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180822   20190102    27.16   $   22.84
GAH090001    5/11/2019   DC MANAGEMENT DYNASTY COMBAT SPORTS   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01302993-0   20190511   20190514   20190711        0   $   22.70
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191015   20191119        0   $   22.68
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191015   20191119        0   $   22.68
GAH000001     8/1/2018   INLAND NORTHWEST POP WARNER           2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190918   20200108   127.52   $   22.41
GAH000001     8/1/2019   INLAND NORTHWEST POP WARNER           2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190918   20200108   127.52   $   22.41
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190820   20190905        0   $   22.31
GAH060001     9/7/2018   PAPILLION SOFTBALL                    2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-1   20180909   20181009   20190619        0   $   22.03
GAH060001    9/22/2018   MICHIGAN X-FACTOR 11U                 2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01367736-1   20190407   20190424   20191216        0   $   21.99
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01289011-0   20180908   20180926   20190507        0   $   21.85
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01289011-0   20180908   20181017   20190507        0   $   21.85
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01289011-0   20180908   20190116   20190507        0   $   21.85
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190117   20190315        0   $   21.75
GAH040001    2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION    2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-0   20190512   20190605   20190828        0   $   21.75
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-1   20181013   20181014   20190308        0   $   21.71
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191007        0   $   21.45
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190326   20190423        0   $   21.40
GAH090001     3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190726        0   $   21.37
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190520   20190802        0   $   21.30
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190222   20190405        0   $   21.24
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190222   20190405        0   $   21.24
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190404   20190516        0   $   21.24
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190404   20190516        0   $   21.24
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-1   20190118   20190419   20190701        0   $   21.21
GAH000001    7/11/2018   STEEL VALLEY YOUTH CONFERENCE         2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180810   20190114        0   $   21.20
GAH020001   11/30/2018   FRESQUEZ PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01243414-2   20181130   20181201   20200110        0   $   21.00
GAH020001    3/23/2019   CHRIS COYNE PROMOTIONS                2019   AG-K11 $500 DED-$7500 AME-$7500 ADD-G     MIXED MARTIAL ARTS   01281303-0   20190323   20190323   20190524        0   $   21.00
GAH090001    6/21/2019   DAVID FELDMAN DBA BARENUCKLE          2019   AG-KHH $500 DED-$25K AME-$25K ADD-GIS     BOXING               01333858-0   20190622   20190623   20191212        0   $   21.00
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190608   20191007        0   $   20.87
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225        0   $   20.65
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190122   20190225        0   $   20.65
GAH060001     1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01350707-0   20190602   20190708   20191023    27.92   $   20.63
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181226   20190115        0   $   20.50
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190327   20190501        0   $   20.45
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190416   20190523        0   $   20.45
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2             2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20181204   20190116        0   $   20.36
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190507   20190603        0   $   20.27
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20191218        0   $   20.26
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190718        0   $   20.23
GAH090001    1/31/2019   ROY JONES JR BOXING PROMOTIONS        2019   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01270357-0   20190131   20190131   20190621        0   $   20.21
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20190724   20190809        0   $   20.02
GAH000001     9/6/2018   WESLACO POP WARNER FOOTBALL           2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01229513-0   20180922   20181002   20190102      250   $   20.00
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190211        0   $   20.00
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190211        0   $   20.00
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190211        0   $   20.00
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190211        0   $   20.00
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181001   20190207        0   $   20.00
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181001   20190207        0   $   20.00
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181002   20190207        0   $   20.00
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181002   20190207        0   $   20.00
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190207        0   $   20.00
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181003   20190207        0   $   20.00
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181018   20190207        0   $   20.00
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-0   20180929   20181018   20190207        0   $   20.00
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-1   20180929   20181115   20190207        0   $   20.00
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227437-1   20180929   20181115   20190207        0   $   20.00
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181119   20190509        0   $   20.00
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181119   20190509        0   $   20.00
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509        0   $   20.00
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509        0   $   20.00
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190104   20190509        0   $   20.00
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190104   20190509        0   $   20.00
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190118   20190509        0   $   20.00
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 57 of 74 PageID #: 508
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 58 of 75
                                                                  CONFIDENTIAL

GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190118   20190509        0   $   20.00
GAH040001     5/1/2019   CENTRAL OAHU BASEBALL ASSOCIATION    2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01330314-0   20190530   20190530   20190820        0   $   20.00
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION    2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190712   20190917        0   $   20.00
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION    2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190715   20190917        0   $   20.00
GAH040001    3/31/2019   HARRISON COUNTY PONY LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351178-0   20190429   20190529   20191017        0   $   20.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190411   20190517        0   $   20.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190501   20190521        0   $   20.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190509   20190805        0   $   20.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190513   20190802        0   $   20.00
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE             2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01375333-0   20190928   20190928   20191213        0   $   20.00
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE             2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01375333-0   20190928   20191001   20191213        0   $   20.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190415   20190517        0   $   19.90
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190506   20190521        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190503   20190522        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190429   20190521        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190426   20190521        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190510   20190611        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190508   20190611        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190517   20190611        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190611        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190611        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190513   20190611        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190520   20190611        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190506   20190524        0   $   19.82
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190517   20190802        0   $   19.79
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190522   20190802        0   $   19.79
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190404   20190517        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190403   20190517        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190408   20190517        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190405   20190517        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190410   20190520        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190409   20190517        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190417   20190517        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190424   20190521        0   $   19.76
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190422   20190522        0   $   19.76
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190115   20190220        0   $   19.74
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190301        0   $   19.74
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL           2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190910   20190924        0   $   19.67
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01250622-0   20181027   20181027   20190213        0   $   19.48
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT                2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190217   20190405        0   $   19.38
GAH000001    7/22/2018   PANTHER JUNIOR FOOTBALL              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227348-0   20180921   20190102   20190404        0   $   19.26
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181115   20181220        0   $   19.16
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181127   20181220        0   $   19.16
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181203   20181220        0   $   19.16
GAH000001    7/29/2018   OAK PARK RIVER FOREST YOUTH          2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232704-0   20180930   20181116   20190115   239.12   $   19.03
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE             2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01375333-0   20190928   20191031   20200102        0   $   18.80
GAH000001     8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190211        0   $   18.74
GAH000001     8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-1   20181006   20181006   20190408        0   $   18.74
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190415   20190517        0   $   18.69
GAH060001     2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01366048-1   20190619   20190619   20191218        0   $   18.54
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190515   20190802        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190517   20190802        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190520   20190802        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190522   20190802        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190530   20190808        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190611   20190808        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190507   20190809        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190528   20190809        0   $   18.50
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190604   20190808        0   $   18.45
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190613   20190808        0   $   18.45
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190524   20190809        0   $   18.45
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190604   20190625        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190506   20190521        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190503   20190522        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190429   20190521        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190426   20190521        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190510   20190611        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190508   20190611        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190517   20190611        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190611        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190611        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190513   20190611        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190520   20190611        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190502   20190523        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190503   20190523        0   $   18.44
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190506   20190524        0   $   18.44
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE             2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190618   20190703        0   $   18.40
GAH040001    2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION   2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-0   20190512   20190512   20190826        0   $   18.25
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190115   20190220        0   $   18.21
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190301        0   $   18.21
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191216   20200109        0   $   18.03
GAH000001     7/1/2018   CITY OF FLORIDA CITY - RAZORBACKS    2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227357-0   20181017   20181114   20191021        0   $   18.00
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-0   20181109   20190108   20190125        0   $   17.93
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190409   20190517        0   $   17.90
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190417   20190517        0   $   17.90
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190424   20190521        0   $   17.90
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190422   20190522        0   $   17.90
GAH090001    7/14/2018   FIERCE MMA                           2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI     MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20190129        0   $   17.79
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL       2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-1   20190720   20190720   20191108        0   $   17.66
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190403   20190501        0   $   17.63
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190501   20190523        0   $   17.63
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   17.48
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-0   20180920   20181019   20190327        0   $   17.48
GAH090001     3/9/2019   MATCHROOM BOXING USA                 2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190501        0   $   17.42
GAH000001     8/1/2018   INLAND NORTHWEST POP WARNER          2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190918   20200108        0   $   17.38
GAH000001     8/1/2019   INLAND NORTHWEST POP WARNER          2019   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01370806-0   20190917   20190918   20200108        0   $   17.38
GNH030001     6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315782-0   20190607   20190607   20190724        0   $   17.37
GNH030001     6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315230-0   20190607   20190607   20191009        0   $   17.30
GAH000001     8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01235791-0   20180818   20180822   20190318      220   $   17.19
GAH040001     1/1/2019   LAKE VILLA TOWNSHIP BASEBALL         2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01325929-1   20190619   20190619   20191101        0   $   17.18
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE        2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181119   20191119        0   $   17.09
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE        2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181217   20191119        0   $   17.09
GAH090001    1/19/2019   NO MERCY EXTREME FIGHTING            2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01315344-0   20190119   20190618   20191126        0   $   17.08
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION    2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190805   20190918        0   $   17.00
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190104   20190201        0   $   16.97
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181219   20190320        0   $   16.97
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190118   20190509        0   $   16.83
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20190118   20190509        0   $   16.83
GNH030001     6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190805   20191016        0   $   16.59
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191114   20191213        0   $   16.53
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191115   20191213        0   $   16.53
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 58 of 74 PageID #: 509
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 59 of 75
                                                                  CONFIDENTIAL

GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191119   20200102       0   $   16.53
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191120   20200102       0   $   16.53
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180911   20190402       0   $   16.51
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE        2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180911   20190402       0   $   16.51
GAH060001    8/19/2019   MOBEL LEGENDS                        2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191121   20200102       0   $   16.36
GAH060001     2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190326   20190423       0   $   16.32
GAH060001     2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190328   20190501       0   $   16.32
GAH060001     2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190411   20190515       0   $   16.32
GAH060001     2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190412   20190515       0   $   16.32
GAH060001     2/1/2019   PRO PLAYERS HURRICANES               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190419   20190522       0   $   16.32
GAH020001     4/6/2019   ATLAS FIGHTS                         2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01315365-0   20190406   20190407   20191213       0   $   16.30
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190304       0   $   16.27
GAH060001     3/7/2019   TEAM CONNECTICUT BASEBALL            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01301698-1   20190504   20190504   20190919       0   $   16.26
GAH000001     8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190405       0   $   16.23
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190304   20190419       0   $   16.20
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190515   20190802       0   $   16.09
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190520   20190802       0   $   16.09
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190528   20190809       0   $   16.09
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181126   20190304       0   $   16.00
GAH040001    3/14/2019   BURNET YOUTH SOFTBALL BASEBALL       2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-0   20190720   20190720   20191108       0   $   15.87
GAH020001   10/13/2018   UNDEFEATED PRODUCTIONS               2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01231873-0   20181013   20181016   20190115       0   $   15.83
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190306   20190415       0   $   15.79
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE        2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20181119   20191119     100   $   15.72
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL             2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20181206   20190501       0   $   15.72
GNH030001     6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191001       0   $   15.67
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190104   20190201       0   $   15.66
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181219   20190320       0   $   15.66
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190301       0   $   15.65
GAH090001    7/27/2019   LISA ANN VONDREK DBA APEX BOXING     2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01375924-0   20190727   20190727   20191217       0   $   15.51
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE             2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515       0   $   15.40
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181101   20190315       0   $   15.39
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190121   20190315       0   $   15.39
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190218   20190419       0   $   15.39
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190228   20190419       0   $   15.39
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL         2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190304   20190419       0   $   15.39
GAH060001     4/1/2019   WAHOO BASEBALL ASSOCIATION           2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190723   20191007       0   $   15.24
GAH060001     4/1/2019   WAHOO BASEBALL ASSOCIATION           2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01315219-0   20190622   20190723   20191015       0   $   15.24
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181105   20190509       0   $   15.20
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181105   20190509       0   $   15.20
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181119   20190509       0   $   15.20
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL       2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181119   20190509       0   $   15.20
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181115   20181220       0   $   15.05
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE             2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191010   20191118       0   $   15.02
GAH000001    7/25/2018   PACIFIC COAST YOUTH FOOTBALL &       2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01255422-0   20181004   20181008   20190307       0   $   15.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181121   20190205       0   $   15.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181219   20190124       0   $   15.00
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190104   20190124       0   $   15.00
GNH030001     6/7/2019   STAR BOXING                          2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191023       0   $   15.00
GAH000001     6/1/2019   SUTTER JR HUSKIES                    2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01356319-0   20191008   20191009   20200108       0   $   14.94
GAH060001     4/4/2019   MOON TOWNSHIP LITTLE LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01380247-0   20190914   20190914   20200102       0   $   14.82
GAH000001     8/1/2018   PORTAGE POP WARNER                   2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01202077-0   20180826   20180829   20181025   94.65   $   14.70
GAH020001   11/17/2018   JOHNNY ORTIZ                         2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01231240-0   20181117   20190313   20190906       0   $   14.52
GAH060001     6/1/2019   SJBC UNITED BASEBALL                 2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01374478-0   20191102   20191102   20200107       0   $   14.48
GAH000001     8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190404   20190618       0   $   14.24
GAH000001     8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190404   20190618       0   $   14.24
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190115   20190220       0   $   14.19
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190301       0   $   14.19
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01226421-0   20180929   20180929   20181219     500   $   14.14
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE           2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191216   20200109       0   $   14.14
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190517   20190808       0   $   14.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190809       0   $   14.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190809       0   $   14.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-3   20190330   20190513   20190809       0   $   14.06
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01234404-1   20180915   20180915   20190701       0   $   14.05
GAH000001    7/11/2018   STEEL VALLEY YOUTH CONFERENCE        2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180808   20190116       0   $   14.00
GAH080001    7/19/2019   MASS ATHLETICS DBA ROVING SCOUT      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASEBALL             01324534-0   20190719   20190727   20191023       0   $   14.00
GAH090001    11/9/2018   MGM-FINNMAX - LONG TERM 2            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230323-1   20181109   20190121   20190212       0   $   13.98
GNH030001    4/10/2019   DIBELLA ENTERTAINMENT                2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01284892-0   20190410   20190422   20190603       0   $   13.98
GAH000001     8/1/2018   MONROE TOWNSHIP BRAVES FOOTBALL &    2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01242275-0   20180823   20180824   20190502       0   $   13.94
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190415   20190517       0   $   13.81
GAH000001     8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190311   20190618       0   $   13.76
GAH000001     8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190311   20190618       0   $   13.76
GAH000001     8/1/2018   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190318   20190618       0   $   13.76
GAH000001     8/1/2019   CENTRAL NEW YORK POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01292438-0   20190304   20190318   20190618       0   $   13.76
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-0   20180925   20181218   20190405       0   $   13.75
GAH090001    10/6/2018   SCOGGINS FAMILY                      2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20181203   20181220       0   $   13.61
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION    2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190712   20190917       0   $   13.40
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION    2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190826   20190926       0   $   13.40
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190409   20190517       0   $   13.33
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190417   20190517       0   $   13.33
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190424   20190521       0   $   13.33
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190422   20190522       0   $   13.33
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190515   20190802       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190517   20190802       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190520   20190802       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190522   20190802       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190530   20190808       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190604   20190808       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190606   20190808       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190611   20190808       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190613   20190808       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190507   20190809       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190524   20190809       0   $   13.13
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190528   20190809       0   $   13.13
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE        2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181024   20190401       0   $   13.11
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE        2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181024   20190401       0   $   13.11
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227878-0   20180809   20180824   20190301       0   $   13.08
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190506   20190521       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190503   20190522       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190429   20190521       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190426   20190521       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190510   20190611       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190508   20190611       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-1   20190330   20190517   20190611       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190611       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190611       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190513   20190611       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190520   20190611       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190502   20190523       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190503   20190523       0   $   13.06
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING            2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190506   20190524       0   $   13.06
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 59 of 74 PageID #: 510
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 60 of 75
                                                                  CONFIDENTIAL

GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS              2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190622   20190722       0   $   13.02
GAH060001    4/13/2019   HARRISBURG BASEBALL ASSOCIATION     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01344968-0   20190618   20190619   20191217       0   $   13.00
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190625   20190717       0   $   12.97
GAH090001    7/20/2018   ALL STAR BOXING                     2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     BOXING               01291483-0   20180720   20180720   20190801       0   $   12.94
GAH000001    7/11/2018   STEEL VALLEY YOUTH CONFERENCE       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180906   20190116       0   $   12.85
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190607   20190726       0   $   12.76
GNH030001     8/3/2019   TGB PROMOTIONS                      2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01349410-0   20190803   20190804   20191023       0   $   12.74
GAH040001     3/1/2019   IWV YOUTH BASEBALL                  2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01337987-1   20190413   20190423   20200102       0   $   12.62
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL      2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509       0   $   12.51
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL      2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509       0   $   12.51
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL            2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-0   20180830   20180830   20190215       0   $   12.44
GAH070001    8/10/2018   ROY JONES JR BOXING PROMOTIONS      2018   AG-TKK $1500 DED-$50K AME-$50K ADD-GI     BOXING               01239480-0   20180810   20180920   20190308       0   $   12.39
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190104   20190201       0   $   12.20
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190104   20190201       0   $   12.20
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181219   20190320       0   $   12.20
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181219   20190320       0   $   12.20
GAH040001    3/25/2019   WASILLA YOUTH BASEBALL              2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20190710       0   $   12.20
GAH040001    3/25/2019   WASILLA YOUTH BASEBALL              2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20190812       0   $   12.20
GAH040001     3/1/2019   IWV YOUTH BASEBALL                  2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01337987-1   20190413   20190423   20200102       0   $   12.07
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180924   20190102       0   $   12.05
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20180926   20190102       0   $   12.05
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181003   20190102       0   $   12.05
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181004   20190102       0   $   12.05
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181008   20190102       0   $   12.05
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181011   20190102       0   $   12.05
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-0   20190330   20190410   20190520   29.73   $   12.05
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER         2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    OTHER                01234404-1   20180915   20180915   20190701       0   $   12.02
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE            2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01230283-0   20181020   20181020   20190102       0   $   12.00
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL            2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20180830   20190501       0   $   12.00
GAH080001    7/19/2019   MASS ATHLETICS DBA ROVING SCOUT     2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASEBALL             01324534-0   20190719   20190724   20191108       0   $   12.00
GAH060001     2/1/2019   PRO PLAYERS HURRICANES              2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01366048-1   20190619   20190619   20191218       0   $   12.00
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181127   20190321       0   $   11.96
GAH000001    7/15/2018   PACIFIC YOUTH FOOTBALL LEAGUE       2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01255420-0   20181117   20190104   20191119       0   $   11.89
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181128   20181221       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181130   20181221       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181017   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181019   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181024   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181106   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181109   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181113   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181115   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181119   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181120   20190102       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-1   20180809   20181217   20190205       0   $   11.86
GAH000001     8/1/2018   FIRST COAST POP WARNER CONFERENCE   2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-1   20180809   20181219   20190205       0   $   11.86
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS              2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190808       0   $   11.74
GAH090001     3/9/2019   MATCHROOM BOXING USA                2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190701       0   $   11.68
GAH000001     7/1/2018   CITY OF FLORIDA CITY - RAZORBACKS   2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227357-0   20181017   20181114   20191022       0   $   11.60
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190604   20190625       0   $   11.59
GAH060001    8/19/2019   MOBEL LEGENDS                       2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191205   20200103       0   $   11.57
GAH060001    8/19/2019   MOBEL LEGENDS                       2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191212   20200108       0   $   11.57
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191028   20191119       0   $   11.57
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181205   20190225       0   $   11.53
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE            2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01315753-0   20190607   20190621   20190712       0   $   11.53
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190321   20190528       0   $   11.49
GAH060001     2/1/2019   PRO PLAYERS HURRICANES              2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190322   20190416       0   $   11.43
GAH060001     2/1/2019   PRO PLAYERS HURRICANES              2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190417   20190515       0   $   11.43
GAH020001    8/11/2018   RINGSIDE PROMOTIONS                 2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01235924-0   20180811   20180812   20190410       0   $   11.40
GAH000001     8/1/2018   PORTAGE POP WARNER                  2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01202077-0   20180826   20180829   20181026       0   $   11.36
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE               2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20191001       0   $   11.35
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE               2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181102   20191001       0   $   11.35
GAH090001   12/15/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01255415-1   20181215   20181228   20191126       0   $   11.29
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION   2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01319864-0   20190607   20190607   20190801       0   $   11.22
GAH000001    7/30/2018   BUCHANAN COUNTY YOUTH LEAGUE        2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01263962-0   20180828   20180828   20190312       0   $   11.18
GAH000001     8/1/2018   WOLCOTT YOUTH FOOTBALL &            2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01242221-0   20181015   20181015   20190129       0   $   11.14
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191025   20191202       0   $   11.02
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191028   20191202       0   $   11.02
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191104   20191202       0   $   11.02
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191105   20191203       0   $   11.02
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191125   20200102       0   $   11.02
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191203   20200103       0   $   11.02
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191205   20200103       0   $   11.02
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE          2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191210   20200109       0   $   11.02
GAH000001     6/5/2019   CASA ROBLE JUNIOR RAMS              2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01360377-0   20190921   20190921   20191108     250   $   11.00
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20181205   20190225       0   $   10.88
GNH030001     6/7/2019   STAR BOXING                         2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190805   20191016   21.23   $   10.88
GAH040001     3/1/2019   SOUTHWEST LEXINGTON PONY BASEBALL   2019   AG-A2 $50 DED-$250K AME-$10K ADD-GIS      BASEBALL             01330326-0   20190613   20190613   20190819      50   $   10.69
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190115   20190415       0   $   10.65
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190131   20190415       0   $   10.65
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190305   20190614       0   $   10.65
GAH090001    10/6/2018   SCOGGINS FAMILY                     2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-2   20181006   20190116   20190410       0   $   10.56
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE               2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181019   20191001       0   $   10.22
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE               2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01249520-1   20180920   20181019   20191001       0   $   10.22
GAH060001     1/1/2019   SHERMAN OAKS LITTLE LEAGUE          2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01322594-0   20190406   20190406   20190730       0   $   10.09
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE            2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    CHEERLEADERS         01352471-0   20190930   20191030   20191118       0   $   10.04
GAH040001     5/1/2019   CENTRAL OAHU BASEBALL ASSOCIATION   2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01330314-0   20190530   20190530   20190819     100   $   10.00
GAH040001     2/8/2019   PASO ROBLES YOUTH BASEBALL          2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01316285-0   20190608   20190612   20190816      20   $   10.00
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-1   20190320   20190515   20190809       0   $   10.00
GAH000001    7/15/2019   DOWNRIVER JUNIOR FOOTBALL LEAGUE    2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01366654-0   20190905   20190909   20191121       0   $   10.00
GAH000001    7/15/2019   DOWNRIVER JUNIOR FOOTBALL LEAGUE    2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01366654-0   20190905   20190909   20191121       0   $   10.00
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE            2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01375333-0   20190928   20190928   20191213       0   $   10.00
GAH000001     8/1/2019   ORANGE EMPIRE CONFERENCE            2019   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01375333-0   20190928   20191001   20191213       0   $   10.00
GAH000001    9/19/2018   KAUAI POP WARNER FOOTBALL LEAGUE    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01384262-0   20190914   20190926   20200109       0   $   10.00
GAH000001    7/22/2019   KAUAI POP WARNER FOOTBALL LEAGUE    2019   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01384262-0   20190914   20190926   20200109       0   $   10.00
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT               2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190411       0   $    9.87
GAH090001    7/26/2019   CLASSIC ENTERTAINMENT & SPORTS      2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01333855-0   20190726   20190727   20191025       0   $    9.76
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                 2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181211   20190320       0   $    9.73
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT               2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-0   20190216   20190225   20190327       0   $    9.73
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190115   20190220       0   $    9.65
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190517   20190808       0   $    9.60
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190809       0   $    9.60
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190809       0   $    9.60
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING           2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-3   20190330   20190513   20190809       0   $    9.60
GAH090001    5/31/2019   CLASSIC ENTERTAINMENT & SPORTS      2019   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01337584-0   20190531   20190614   20190926       0   $    9.60
GAH090001    2/16/2019   STEELFIST FIGHT NIGHT               2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01271055-1   20190216   20190408   20190701       0   $    9.59
GAH060001   12/12/2018   MAVS SPORTS CLUB                    2018   AG-A1 $50 DED-$100K AME-$10K ADD-GIS      SOFTBALL             01285675-0   20190222   20190225   20190425       0   $    9.40
GAH040001    3/25/2019   WASILLA YOUTH BASEBALL              2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20191104       0   $    9.30
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE            2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01237493-0   20181013   20181013   20190515       0   $    9.27
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION   2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01319864-0   20190607   20190607   20190801     100   $    9.26
GAH060001     9/7/2018   PAPILLION SOFTBALL                  2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-1   20180909   20181009   20190619       0   $    9.18
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 60 of 74 PageID #: 511
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 61 of 75
                                                                  CONFIDENTIAL

GAH090001    5/11/2019   DC MANAGEMENT DYNASTY COMBAT SPORTS   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01302993-0   20190511   20190513   20190711       0   $   9.11
GAH060001    8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191216   20200108       0   $   8.96
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191007       0   $   8.94
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190520   20190802       0   $   8.88
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190222   20190405       0   $   8.85
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190222   20190405       0   $   8.85
GAH000001    7/25/2018   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190404   20190516       0   $   8.85
GAH000001    7/15/2019   LONESTAR JUNIOR FOOTBALL              2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01257354-0   20181030   20190404   20190516       0   $   8.85
GNH030001    1/18/2019   MATCHROOM BOXING USA                  2019   AG-KKK-N $500 DED-$50K AME-$50K AD&D-GI   BOXING               01294608-1   20190118   20190419   20190701       0   $   8.84
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190501   20190523   32.06   $   8.80
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190328   20190501       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190411   20190515       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190412   20190515       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190415   20190515       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190404   20190515       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190408   20190515       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190419   20190522       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190422   20190522       0   $   8.70
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190329   20190801       0   $   8.70
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-3   20190607   20190608   20191007       0   $   8.70
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191014   20191114       0   $   8.59
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191104   20191202       0   $   8.59
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190327   20190501       0   $   8.52
GAH090001    3/15/2019   POORBOY PRO BOXING                    2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01284891-0   20190315   20190416   20190523       0   $   8.52
GAH090001    3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01287260-0   20190330   20190507   20190603       0   $   8.45
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20191218       0   $   8.44
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190718       0   $   8.43
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190104   20190201       0   $   8.41
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181219   20190320       0   $   8.41
GAH000001    7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-1   20180911   20180912   20190603       0   $   8.41
GAH000001    7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-1   20180911   20180912   20190603       0   $   8.41
GAH090001    10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-1   20181006   20190116   20190207       0   $   8.40
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20181206   20190501       0   $   8.37
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190328   20190501       0   $   8.34
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190411   20190515       0   $   8.34
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190412   20190515       0   $   8.34
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190404   20190515       0   $   8.34
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190408   20190515       0   $   8.34
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190419   20190522       0   $   8.34
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190329   20190801       0   $   8.34
GAH000001    7/19/2018   CHAMPION FOOTBALL K C                 2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01275154-1   20180925   20190725   20191126       0   $   8.32
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509       0   $   8.20
GAH000001     8/1/2019   TUALATIN VALLEY YOUTH FOOTBALL        2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01285680-0   20181103   20181206   20190509       0   $   8.20
GAH060001     1/2/2019   SYOSSET BASEBALL ASSOCIATION          2019   AG-C3 $250 DED-$500K AME-$20K ADD-GI      BASEBALL             01343821-0   20190714   20190714   20191011       0   $   8.00
GAH090001    6/22/2019   STRIKEHARD PRODUCTIONS                2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01319119-0   20190622   20190623   20190808       0   $   7.96
GAH000001    7/11/2018   STEEL VALLEY YOUTH CONFERENCE         2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01224879-0   20180807   20180808   20190114     250   $   7.95
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190115   20190220       0   $   7.86
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190301       0   $   7.86
GAH060001     1/1/2019   SIOUX EMPIRE BASEBALL ASSOCIATION     2019   AG-B1 $100 DED-$100K AME-$10K ADD-GI      BASEBALL             01321868-0   20190712   20190805   20190918       0   $   7.80
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181126   20190304       0   $   7.77
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190117   20190315       0   $   7.70
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190121   20190315       0   $   7.70
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190218   20190419       0   $   7.70
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190228   20190419       0   $   7.70
GAH000001     8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190304   20190419       0   $   7.70
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-0   20190607   20190618   20190703       0   $   7.67
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190328   20190501       0   $   7.46
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190404   20190515       0   $   7.46
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190329   20190801       0   $   7.46
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190403   20190501       0   $   7.35
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190501   20190523       0   $   7.35
GAH090001     3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279524-0   20190309   20190309   20190501       0   $   7.26
GAH040001    1/10/2019   MALTBY PONY BASEBALL                  2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      BASEBALL             01312149-0   20190430   20190509   20190701       0   $   7.17
GAH090001    1/19/2019   NO MERCY EXTREME FIGHTING             2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01315344-0   20190119   20190618   20191126       0   $   7.12
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181029   20190123       0   $   7.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181105   20190123       0   $   7.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181210   20190304       0   $   7.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181217   20190304       0   $   7.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181220   20190304       0   $   7.00
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181227   20190304       0   $   7.00
GAH090001     7/6/2018   CATALYST MARKETING SOLUTIONS          2018   QKKK26 $500 DED-$50K AME-$50K ADD-GIS     BOXING               01187701-0   20180706   20180707   20181017       0   $   6.91
GNH030001     6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315769-1   20190607   20190805   20191016       0   $   6.91
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181029   20190123       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181105   20190123       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181126   20190304       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181129   20190304       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181203   20190304       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181206   20190304       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181210   20190304       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181217   20190304       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181220   20190304       0   $   6.89
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181227   20190304       0   $   6.89
GAH040001    2/23/2019   NORTH SEATTLE BASEBALL ASSOCIATION    2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01332609-0   20190512   20190512   20190823   20.47   $   6.84
GAH090001    12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181202   20190304       0   $   6.78
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20190104   20190201       0   $   6.76
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20181219   20190320       0   $   6.76
GAH080001     1/8/2019   ROCKPORT FULTON YOUTH BASKETBALL      2019   AG-1-1 $100 DED-$25K AME-$10K ADD-GIS     BASKETBALL           01279552-0   20190302   20190306   20190415       0   $   6.58
GAH060001     2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190422   20190522       0   $   6.58
GAH060001    8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191126   20200103       0   $   6.52
GAH060001    8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191202   20200103       0   $   6.52
GAH060001    8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191216   20200108       0   $   6.52
GAH090001    7/27/2019   LISA ANN VONDREK DBA APEX BOXING      2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     BOXING               01375924-0   20190727   20190727   20191217       0   $   6.46
GAH090001     6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20191218       0   $   6.33
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181129   20190304       0   $   6.25
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181203   20190304       0   $   6.25
GAH000001    7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181206   20190304       0   $   6.25
GAH020001   11/17/2018   JOHNNY ORTIZ                          2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01231240-0   20181117   20190313   20190906       0   $   6.05
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191023   20191202       0   $   5.75
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191104   20191202       0   $   5.75
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191105   20191203       0   $   5.75
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191114   20191213       0   $   5.75
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191115   20191213       0   $   5.75
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191119   20200102       0   $   5.75
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191213   20200109       0   $   5.75
GAH000001    7/23/2018   GLOUCESTER TOWNSHIP MIDGET            2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01235972-2   20181008   20181015   20190903       0   $   5.72
GAH000001    7/15/2018   HINSDALE FALCON FOOTBALL              2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227349-1   20180830   20190228   20190501       0   $   5.63
GAH000001     8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01230283-0   20181020   20181020   20190102       0   $   5.60
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-0   20191001   20191023   20191202       0   $   5.51
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191203   20200103       0   $   5.51
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191205   20200103       0   $   5.51
GAH040001     3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191210   20200109       0   $   5.51
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 61 of 74 PageID #: 512
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 62 of 75
                                                                  CONFIDENTIAL

GAH040001        3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191213   20200109         0   $     5.51
GAH040001        3/1/2019   GREAT NECK BASEBALL LEAGUE            2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01351202-1   20191001   20191213   20200109         0   $     5.51
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01350707-0   20190602   20190722   20191023         0   $     5.47
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-1   20190604   20190604   20191018         0   $     5.16
GAH040001       3/25/2019   WASILLA YOUTH BASEBALL                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20190710         0   $     5.08
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191121   20200102         0   $     5.05
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191205         0   $     5.00
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01364046-0   20191012   20191016   20191205         0   $     5.00
GAH040001        2/8/2019   PASO ROBLES YOUTH BASEBALL            2019   AG-B2 $100 DED-$250K AME-$10K ADD-GI      BASEBALL             01310270-2   20190604   20190604   20191217         0   $     4.90
GAH000001        8/1/2018   ORANGE EMPIRE CONFERENCE              2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01230283-0   20181020   20181020   20190102         0   $     4.80
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181213   20190104         0   $     4.67
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190517   20190808         0   $     4.64
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190522   20190809         0   $     4.64
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-2   20190330   20190515   20190809         0   $     4.64
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01294601-3   20190330   20190513   20190809         0   $     4.64
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191121   20200102         0   $     4.60
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191205   20200103         0   $     4.60
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191212   20200108         0   $     4.60
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191216   20200108         0   $     4.60
GAH090001      12/15/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01255415-0   20181215   20190124   20190529     132.4   $     4.57
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190211   20190305         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190214   20190305         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190117   20190315         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190121   20190315         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190124   20190315         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190128   20190315         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190131   20190315         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-0   20181018   20190204   20190315         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190218   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190221   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190225   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190228   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190304   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190307   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190311   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190314   20190419         0   $     4.50
GAH000001        8/6/2018   BLAIR BEDFORD YOUTH FOOTBALL          2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227359-1   20181018   20190318   20190419         0   $     4.50
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191121   20200102         0   $     4.48
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191126   20200103         0   $     4.48
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191202   20200103         0   $     4.48
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191205   20200103         0   $     4.48
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191212   20200108         0   $     4.48
GAH020001       8/11/2018   RINGSIDE PROMOTIONS                   2018   AG-KGK $500 DED-$20K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01235924-0   20180811   20180812   20190114         0   $     4.45
GAH000001        8/1/2018   PORTAGE POP WARNER                    2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227367-0   20181014   20181014   20181221         0   $     4.35
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191205   20200103         0   $     4.15
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191212   20200108         0   $     4.15
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191216   20200108         0   $     4.15
GAH000001        8/1/2018   MONROE TOWNSHIP BRAVES FOOTBALL &     2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01242275-0   20180823   20180904   20190417         0   $     4.11
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01324854-0   20190618   20190701   20191018       250   $     4.00
GSNASF080001     1/1/2019   LI HOT STOVE BASEBALL                 2019   AG-HTD $250 DED-$100K AME-$10K ADD-GI     BASEBALL             01346792-0   20190730   20190730   20200110         0   $     4.00
GAH090001       5/11/2019   DC MANAGEMENT DYNASTY COMBAT SPORTS   2019   AG-KDD $500 DED-$10K AME-$10K ADD-GIS     MIXED MARTIAL ARTS   01302993-0   20190511   20190513   20190711         0   $     3.79
GAH000001        8/1/2018   PORTAGE POP WARNER                    2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227367-0   20181014   20181014   20181221         0   $     3.66
GAH000001        8/1/2018   PALOMAR POP WARNER                    2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227358-0   20181016   20181016   20190222         0   $     3.60
GAH090001        3/9/2019   MATCHROOM BOXING USA                  2019   AG-KKT $500 DED-$50K AME-$100K ADD-GI     BOXING               01279531-0   20190309   20190309   20190702         0   $     3.32
GAH000001       7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-0   20180923   20181109   20190207         0   $     3.30
GAH060001       8/19/2019   MOBEL LEGENDS                         2019   AG-A3 $50 DED-$500K AME-$20K ADD-GIS      SOFTBALL             01371829-0   20191109   20191126   20200103         0   $     3.25
GAH000001       7/15/2019   DOWNRIVER JUNIOR FOOTBALL LEAGUE      2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01382929-0   20190914   20190914   20200107         0   $     2.90
GSNASF080001    1/14/2019   LOS TIBURONES                         2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-0   20190721   20190722   20190913         0   $     2.70
GAH020001      11/30/2018   FRESQUEZ PRODUCTIONS                  2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01243414-2   20181130   20181201   20200110         0   $     2.67
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   MIXED MARTIAL ARTS   01315032-2   20190607   20190608   20191108         0   $     2.42
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180919   20190401         0   $     2.31
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20180919   20190401         0   $     2.31
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181024   20190401         0   $     2.31
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181024   20190401         0   $     2.31
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181121   20190401         0   $     2.31
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181121   20190401         0   $     2.31
GAH090001        6/7/2019   LEGACY FIGHTING ALLIANCE              2019   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01309105-1   20190607   20191202   20191218         0   $     2.25
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190523   20190924         0   $     2.20
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01350707-0   20190602   20190722   20191023         0   $     2.00
GSNASF080001    1/14/2019   LOS TIBURONES                         2019   AG-OKD $2500 DED-$50K AME-$10K ADD-GI     SOFTBALL             01336684-0   20190721   20190722   20190913         0   $     2.00
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-0   20181117   20181213   20190104         0   $     1.95
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190521   20190924         0   $     1.87
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190523   20190924         0   $     1.87
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190528   20190924         0   $     1.87
GAH080001       1/12/2019   SENIOR SOFTBALL CLUB                  2019   AG-5-5 $500 DED-$25K AME-$10K ADD-GIS     SOFTBALL             01307239-0   20190310   20190611   20190924         0   $     1.87
GAH000001       7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181129   20190304         0   $     1.86
GAH000001       7/17/2018   BARRINGTON POP WARNER                 2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01232253-1   20180923   20181203   20190304         0   $     1.86
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190328   20190501         0   $     1.58
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190411   20190515         0   $     1.58
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190412   20190515         0   $     1.58
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190404   20190515         0   $     1.58
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190408   20190515         0   $     1.58
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190419   20190522         0   $     1.58
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-1   20190305   20190329   20190801         0   $     1.58
GAH000001       7/25/2018   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190909   20191114         0   $     1.56
GAH000001       7/15/2019   LONESTAR JUNIOR FOOTBALL              2019   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     FOOTBALL             01364016-0   20190809   20190909   20191114         0   $     1.56
GAH060001        3/7/2019   TEAM CONNECTICUT BASEBALL             2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01301698-0   20190504   20190504   20190812         0   $     1.53
GAH060001        1/1/2019   LEMONT BASEBALL AND SOFTBALL CLUB     2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01324854-0   20190618   20190701   20191018         0   $     1.39
GAH040001       3/14/2019   BURNET YOUTH SOFTBALL BASEBALL        2019   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01323487-1   20190720   20190720   20191108         0   $     1.17
GAH060001        2/1/2019   PRO PLAYERS HURRICANES                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01270327-0   20190305   20190322   20190416         0   $     0.96
GAH090001      12/15/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     MIXED MARTIAL ARTS   01255415-1   20181215   20181228   20191023         0   $     0.71
GAH000001       7/15/2018   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181024   20190401         0   $     0.56
GAH000001       7/15/2019   SAWGRASS YOUTH SPORTS SUNRISE         2018   AG-OPT1 $0 DED-$100K AME-$25K ADD-GIS     CHEERLEADERS         01227425-0   20180911   20181024   20190401         0   $     0.56
GNH030001        6/7/2019   STAR BOXING                           2019   AG-KKT-N $500 DED-$50K AME-$100K ADD-GI   BOXING               01315032-2   20190607   20190608   20191104         0   $     0.56
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190513   20190802         0   $     0.50
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190509   20190805         0   $     0.49
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190517   20190802         0   $     0.39
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190522   20190802         0   $     0.39
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190515   20190802         0   $     0.34
GAH090001       3/30/2019   UNDERGROUND CAGE FIGHTING             2019   AG-KGG $500 DED-$20K AME-$20K ADD-GIS     MIXED MARTIAL ARTS   01297825-0   20190320   20190520   20190802         0   $     0.34
GAH060001        9/7/2018   PAPILLION SOFTBALL                    2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20181204   20190322         0   $     0.25
GAH060001        9/7/2018   PAPILLION SOFTBALL                    2018   AG-C2 $250 DED-$250K AME-$10K ADD-GI      SOFTBALL             01229688-0   20180909   20181204   20190322         0   $     0.10
GAH000001        8/1/2018   FIRST COAST POP WARNER CONFERENCE     2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI    FOOTBALL             01227341-0   20180809   20181203   20190102         0   $     0.01
GAH040001       3/25/2019   WASILLA YOUTH BASEBALL                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20190710         0   $    (5.08)
GAH090001      11/16/2018   BRIAN HALQUIST PRODUCTIONS            2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     BOXING               01230947-1   20181117   20190122   20190301         0   $    (6.00)
GAH090001       12/1/2018   IN SYNC PRODUCTIONS                   2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS     KICK BOXING          01255390-0   20181201   20181211   20190320         0   $    (9.73)
GAH040001       3/25/2019   WASILLA YOUTH BASEBALL                2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI      BASEBALL             01315805-0   20190610   20190610   20190710         0   $   (12.20)
GAH000001        8/1/2018   LEAYSA FOOTBALL                       2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01248113-0   20181006   20181006   20190211         0   $   (18.74)
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181106   20181219         0   $   (32.00)
GAH090001       10/6/2018   SCOGGINS FAMILY                       2018   AG-RGK $5K DED-$20K AME-$50K ADD-GIS      MIXED MARTIAL ARTS   01226297-0   20181006   20181113   20181219         0   $   (32.00)
GAH000001       7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION        2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI    FOOTBALL             01197614-0   20180809   20180810   20181025   -151.26   $   (35.92)
  Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 62 of 74 PageID #: 513
               Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 63 of 75
                                                                  CONFIDENTIAL

GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI   FOOTBALL             01197614-0   20180809   20180810   20181025      0   $      (38.33)
GAH090001   11/16/2018   BRIAN HALQUIST PRODUCTIONS           2018   AG-KKK $500 DED-$50K AME-$50K ADD-GIS    BOXING               01230947-1   20181117   20190122   20190301      0   $      (39.13)
GAH000001     8/1/2018   LEAYSA FOOTBALL                      2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI   FOOTBALL             01248113-0   20181006   20181006   20190211      0   $      (44.98)
GAH000001     8/1/2018   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI   FOOTBALL             01227437-1   20180929   20181003   20190207      0   $      (77.91)
GAH000001     8/1/2019   GREEN COUNTRY YOUTH FOOTBALL ASSOC   2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI   FOOTBALL             01227437-1   20180929   20181003   20190207      0   $      (77.91)
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI   FOOTBALL             01225465-0   20180923   20180923   20190305      0   $     (100.08)
GAH000001    7/15/2018   GRAND PRAIRIE YOUTH FOOTBALL ASSOC   2018   AG-OPT3 $250 DED-$100K AME-$25K ADD-GI   FOOTBALL             01226328-0   20180825   20180825   20181220      0   $     (135.44)
GAH000001     8/1/2018   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI   FOOTBALL             01249520-0   20180920   20181019   20190327      0   $     (177.28)
GAH000001     8/1/2019   PUTNAM THLETIC LEAGUE                2018   AG-OPT4 $500 DED-$100K AME-$25K ADD-GI   FOOTBALL             01249520-0   20180920   20181019   20190327      0   $     (177.28)
GAH090001    7/14/2018   FIERCE MMA                           2018   QKDD26 $500 DED-$10K AME-$10K AD&D-GI    MIXED MARTIAL ARTS   01191796-0   20180714   20180714   20181011      0   $     (183.26)
GAH090001    7/27/2018   DYNASTY COMBAT SPORTS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS    MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190207      0   $     (550.62)
GAH000001    7/15/2018   SOUTHWESTERN YOUTH ASSOCIATION       2018   QHTH104 $250 DED-$100K AME-$25K ADD-GI   FOOTBALL             01197614-2   20180809   20180809   20181120      0   $     (552.41)
GAH060001    4/12/2019   RGV THUNDER FAST PITCH               2019   AG-C1 $250 DED-$100K AME-$10K ADD-GI     SOFTBALL             01345444-0   20190526   20190531   20191007      0   $     (650.00)
GAH020001    8/11/2018   RINGSIDE PROMOTIONS                  2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS    MIXED MARTIAL ARTS   01192843-0   20180811   20180812   20181017      0   $     (665.59)
GAH000001    7/15/2018   CAPITAL DISTRICT POP WARNER          2018   AG-OPT2 $100 DED-$100K AME-$25K ADD-GI   FOOTBALL             01225465-0   20180923   20180923   20190305   -100   $   (1,002.75)
GAH000001     8/1/2018   TUALATIN VALLEY YOUTH FOOTBALL       2018   QKTH104 $500 DED-$100K AME-$25K ADD-GI   FOOTBALL             01196524-0   20180908   20180908   20181113   -500   $   (1,086.05)
GAH090001    7/27/2018   DYNASTY COMBAT SPORTS                2018   AG-KDD $500 DED-$10K AME-$10K ADD-GIS    MIXED MARTIAL ARTS   01230295-0   20180727   20180803   20190207      0   $   (1,321.50)
GAH020001    8/11/2018   RINGSIDE PROMOTIONS                  2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS    MIXED MARTIAL ARTS   01192843-0   20180811   20180812   20181017      0   $   (1,597.41)
GAH020001    8/11/2018   RINGSIDE PROMOTIONS                  2018   QKGK26 $500 DED-$20K AME-$50K ADD-GIS    MIXED MARTIAL ARTS   01192843-0   20180811   20180812   20181017   -500   $   (1,716.14)
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 63 of 74 PageID #: 514
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 64 of 75




                       Exhibit 13
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 64 of 74 PageID #: 515
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 65 of 75




                                                    ALSTON & BIRD
                                                                  90 Park Avenue
                                                                New York, NY 10016
                                                          212-210-9400 | Fax: 212-210-9444




     Adam J. Kaiser                                            Direct Dial: 212-210-9465                         Email: adam.kaiser@alston.com



                                                               February 24, 2020


     VIA EMAIL AND U.S. MAIL

     Gayle R. Klein
     One Manhattan West
     395 9th Avenue, 50th Floor
     New York, New York 10001
     gklein@mckoolsmith.com

                 Re:         Forged Facultative Reinsurance Agreement

     Dear Gayle:

             We write in response to your February 7, 2020 letter regarding the forged
     facultative reinsurance agreement purportedly between one or more companies affiliated
     with American International Group, Inc. (“AIG”), including Lexington Insurance
     Company, and “Goldenstar Holdings Company SP of Performance Insurance Company
     SPC” (“Goldenstar”) with an effective date of July 1, 2018 to July 1, 2019 (the “Purported
     Reinsurance Agreement”).

             We have reviewed your letter and the accompanying information. Ambassador’s
     assertion that Joseph Davina signed the Purported Reinsurance Agreement on May 9, 2019
     in Brandon White’s presence is patently untrue and flies in the face of Mr. White’s own
     repeated representations to the contrary. As just one example, after first learning of the
     forgery in December 2019, Mr. Davina immediately confronted Mr. White, demanding a
     full explanation for the fraudulent document. Mr. White responded by apologizing for the
     “misrepresentation” and assuring Mr. Davina that the forged document “did not come from
     Ambassador in any way.” Mr. White promised to “get to the bottom of this.” Had
     Mr. White personally observed Mr. Davina sign the Purported Reinsurance Agreement—
     as he now contends—his reaction to Mr. Davina’s demand for an explanation would make
     no sense. But Mr. White’s response did make sense: It demonstrates that he never saw
     Mr. Davina sign the Purported Reinsurance Agreement. He knew that the signature on the
     Purported Reinsurance Agreement was not Mr. Davina’s. Enclosed is a copy of the full
     email chain for your reference.

     Alston & Bird LLP                                                                                                              www.alston.com

     Atlanta | Beijing | Brussels | Charlotte | Dallas | Los Angeles | New York | Research Triangle | San Francisco | Silicon Valley | Washington, D.C.
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 65 of 74 PageID #: 516
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 66 of 75
     Gayle R. Klein
     February 24, 2020
     Page 2


             Based on the limited information you have provided, we can’t determine whether,
     as you’ve represented, “there are no financial consequences to AIG or its affiliates”
     notwithstanding the forgery. We still have almost no visibility into the facts surrounding
     the purported insurance program at issue. To allow AIG to fully assess the risk of financial
     exposure to AIG and its affiliates that Ambassador has created, please promptly send us
     the following documents and information:

                    A copy of every underlying policy and certificate of insurance purportedly
                     issued in connection with the insurance program referenced in or associated
                     with the Purported Reinsurance Agreement (please note that the “loss run”
                     you sent us lists numerous separate policies in the first column);

                    A copy of any program administration agreement pursuant to which those
                     policies or certificates of insurance were purportedly underwritten and/or
                     issued;

                    A copy of any agreement pursuant to which Health Special Risk, Inc. (HSR)
                     (or any other third-party administrator) is administering claims submitted in
                     connection with the insurance program referenced in or associated with the
                     Purported Reinsurance Agreement;

                    Goldenstar’s complete loss run for the policy period July 1, 2018, to July 1,
                     2019 in native Excel format. The loss run should include all information
                     about the claims, including the amount incurred as well as the amount paid.
                     Please also provide an explanation of all codes that appear in the “Plan2”
                     column of the PDF loss run document you provided;

                    All calculations relating to Goldenstar’s incurred but not reported (IBNR)
                     losses, and case reserves; and

                    Goldenstar’s audited financial statements. You sent us the unaudited
                     financial statements for Gen-1 Insurance Company SP, which has nothing
                     to do with the Purported Reinsurance Agreement.

            We appreciate your prompt attention to this matter. This letter is sent under a full
     reservation of rights.

                                            Very truly yours,

                                            /s/ Adam J. Kaiser_____

                                            ADAM J. KAISER

     Enclosure




     LEGAL02/39610293v4
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 66 of 74 PageID #: 517
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 67 of 75




                       Exhibit 14
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 67 of 74 PageID #: 518
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 68 of 75



  From: Kaiser, Adam
  Sent: Tuesday, March 3, 2020 10:14 AM
  To: 'Gayle R. Klein' <gklein@McKoolSmith.com>
  Cc: Eliza Beeney <ebeeney@McKoolSmith.com>
  Subject: RE: Goldenstar: Policies and Loss Runs

  Thanks, Gayle.

  Please ask Ambassador or Gagliardi for any MGA or similar agreement under which it concluded that it
  had the contractual authority to issue Lexington insurance policies or certificates.

  Thanks.

  Best,

  -adam


  From: Gayle R. Klein <gklein@McKoolSmith.com>
  Sent: Tuesday, March 3, 2020 8:54 AM
  To: Kaiser, Adam <Adam.Kaiser@alston.com>
  Cc: Eliza Beeney <ebeeney@McKoolSmith.com>
  Subject: Goldenstar: Policies and Loss Runs

  EXTERNAL SENDER – Proceed with caution



  PRIVILEGED AND CONFIDENTIAL
  SETTLEMENT COMMUNICATION

  Adam,

  Attached please find the Goldenstar policies and loss run previously provided in Excel format. I will get
  you a key to the codes, but per our conversation that AIG would like the information piecemeal, I am
  sending without. We are providing the loss run with the understanding it will be kept confidential; per
  your request for native format, I did not alter the title of the document to indicate it is confidential.

  Please let me know your availability for a call tomorrow to discuss this matter.

  Best,

  Gayle


  Gayle R. Klein
  McKool Smith, PC
  One Manhattan West
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 68 of 74 PageID #: 519
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 69 of 75



  395 9th Avenue, 50th Floor
  New York, New York 10001-8603
  (212) 402-9405 (telephone)
  (212) 402-9444 (facsimile)
  gklein@mckoolsmith.com

  NOTICE OF CONFIDENTIALITY:

  The information contained in and transmitted with this e-mail is SUBJECT TO THE ATTORNEY-CLIENT and ATTORNEY WORK PRODUCT
  PRIVILEGE and is CONFIDENTIAL. It is intended only for the individual or entity designated above. You are hereby notified that any
  dissemination, distribution, copying, use or reliance upon the information contained in and transmitted with this e-mail by or to anyone other
  than the addressee designated above by the sender is unauthorized and strictly prohibited. If you have received this e-mail in error, please
  notify the sender by reply immediately. Any e-mail erroneously transmitted to you should be immediately destroyed.


  From: Blaine Blood [mailto:blaine@ambassadorcaptive.com]
  Sent: Tuesday, February 25, 2020 11:41 AM
  To: Gayle R. Klein; Anthony Akiwumi
  Cc: Eliza Beeney; Brandon White
  Subject: Policies

  Gayle and Anthony,

  Attached are the policies. The policies correspond with the policy numbers on the loss runs. Also, you
  can see that the codes that appear in Plan 2 correspond with the types of cover within the identified
  policy. If you have questions, let’s have a call and I can walk you through it.

  We are reaching out to HSRI to see if they will share a copy of the contract. The loss runs you have
  should be the 2018-19 loss runs for the policy period. I have sent you the most up to date financials that
  we have, and I am reaching out to Atlas for the end of year 2018 audited financials as they may be the
  most recent audited financials we have.

  The program administration agreement would be the facultative reinsurance agreement that Joe signed,
  unless I am mistaken.

  Brandon is checking on his call records.

  If I am missing something, just let me know, and feel free to follow up with questions.

  Blaine

  Blaine R. Blood
  Ambassador Captive Solutions
  9700 Park Plaza Avenue, Suite 201
  Louisville, KY 40241
  502.523.2187
  www.ambassadorcaptive.com




  Att1tAss.-122R
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 69 of 74 PageID #: 520
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 70 of 75
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 70 of 74 PageID #: 521
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 71 of 75




                       Exhibit 15
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 71 of 74 PageID #: 522
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 72 of 75



  From: Gayle R. Klein <gklein@McKoolSmith.com>
  Sent: Thursday, March 5, 2020 3:14 PM
  To: Kaiser, Adam <Adam.Kaiser@alston.com>
  Cc: Eliza Beeney <ebeeney@McKoolSmith.com>
  Subject: Goldenstar/Lexington

  EXTERNAL SENDER – Proceed with caution



  PRIVILEGED AND CONFIDENTIAL
  SETTLEMENT COMMUNICATION

  Adam,

  Attached and below is the information responsive to your outstanding requests. As with the
  information provided previously, we are providing this information with the understanding that it will be
  kept confidential.

  The attachments are (1) policy GSNASF080001, and (2) loss forecasts performed by Select Actuarial. As
  is common practice in the first year of a new program, IBRN calculations were made based on the
  expected loss figures in the actuary’s forecast.

  Ambassador is unaware of any written agreement between HSRI and Lexington or any MGA agreement
  between Gagliardi and Lexington. As I discussed with you last week, Brandon White has asked Mr.
  Gagliardi to reach out to you.

  Finally, here is the claims key information:
       Policy: lines up with master policy number
       Plan:
               o AG-KKK, AG-LKK, AG-KGG, AG-OKD, AG-OPT4 = internal HSRI codes referencing claims
                    handler personnel
               o DED = Deductible
               o AME = Accident Medical Expense
               o AD&D = Accidental Death & Dismemberment
               o GI = Gagliardi Insurance

  We hope that this information satisfies AIG/Lexington’s concerns regarding its exposure. We agree with
  you that a letter writing campaign on this matter is unnecessary, so once you have had the opportunity
  to review this information, please give me a call to discuss so that we may bring this matter to
  resolution.

  Yours truly,

  Gayle Klein


  Gayle R. Klein
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 72 of 74 PageID #: 523
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 73 of 75



  McKool Smith, PC
  One Manhattan West
  395 9th Avenue, 50th Floor
  New York, New York 10001-8603
  (212) 402-9405 (telephone)
  (212) 402-9444 (facsimile)
  gklein@mckoolsmith.com

  NOTICE OF CONFIDENTIALITY:

  The information contained in and transmitted with this e-mail is SUBJECT TO THE ATTORNEY-CLIENT and ATTORNEY WORK PRODUCT
  PRIVILEGE and is CONFIDENTIAL. It is intended only for the individual or entity designated above. You are hereby notified that any
  dissemination, distribution, copying, use or reliance upon the information contained in and transmitted with this e-mail by or to anyone other
  than the addressee designated above by the sender is unauthorized and strictly prohibited. If you have received this e-mail in error, please
  notify the sender by reply immediately. Any e-mail erroneously transmitted to you should be immediately destroyed.
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 73 of 74 PageID #: 524
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 74 of 75




                       Exhibit 16
Case 3:20-cv-00330-BJB-LLK Document 3-1 Filed 05/11/20 Page 74 of 74 PageID #: 525
             Case 21-12609-AJC Doc 32-2 Filed 07/12/21 Page 75 of 75



  From: Kaiser, Adam
  Sent: Monday, March 9, 2020 4:35 PM
  To: 'sales@gsportsinsurance.com' <sales@gsportsinsurance.com>
  Subject: Ambassador Captive Solutions

  Mr. Gagliardi,

  I left a message for you at your office. I am counsel to AIG/Lexington. It is important that we
  speak. Your office told me to use this email address to reach you. Please call me at your earliest
  convenience.

  Best.

  -adam

  Adam J. Kaiser | Alston & Bird LLP
  90 Park Avenue | New York, NY 10016
  Telephone: 212.210.9465
  Cell: 646.431.8974
  Facsimile: 212.210.9444
  e-mail: adam.kaiser@alston.com
